Exhibit 10.1

 

Certain portions of this lease agreement, for which confidential treatment has
been requested, have been omitted and filed separately with the Securities and
Exchange Commission. Sections of the lease agreement where portions have been
omitted have been identified in the text.

OFFICE LEASE AGREEMENT

Between

Landlord: PPF OFF ONE MARITIME PLAZA, LP,

a Delaware limited partnership

and

Tenant: DEL MONTE CORPORATION,

a Delaware corporation

ONE MARITIME PLAZA

SAN FRANCISCO, CALIFORNIA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LEASE AGREEMENT

 

         Page

1.

  PREMISES AND COMMON AREAS; EXPANSION OPTION; RIGHTS OF FIRST OFFER    1

2.

  TERM    2

3.

  QUIET ENJOYMENT    4

4.

  RENT PAYMENT    4

5.

  OPERATING EXPENSES, TAXES AND INSURANCE EXPENSES    5

6.

  LATE CHARGE    13

7.

  PARTIAL PAYMENT    13

8.

  SECURITY DEPOSIT [INTENTIONALLY OMITTED]    13

9.

  USE OF PREMISES    13

10.

  COMPLIANCE WITH LAWS    16

11.

  RULES AND REGULATIONS    17

12.

  SERVICES    18

13.

  TELEPHONE AND DATA EQUIPMENT    21

14.

  SIGNS    22

15.

  FORCE MAJEURE    24

16.

  REPAIRS AND MAINTENANCE BY LANDLORD    24

17.

  REPAIRS BY TENANT    24

18.

  ALTERATIONS AND IMPROVEMENTS/LIENS    25

19.

  DESTRUCTION OR DAMAGE    27

20.

  EMINENT DOMAIN    28

21.

  DAMAGE OR THEFT OF PERSONAL PROPERTY    28

22.

  INSURANCE; WAIVERS    29

23.

  INDEMNITIES    31

24.

  EXCULPATION AND WAIVER    32

25.

  ESTOPPEL    33

26.

  NOTICES    33

27.

  DEFAULT    34

28.

  REMEDIES    35

29.

  LANDLORD’S DEFAULT    36

30.

  SURRENDER OF PREMISES    37

31.

  REMOVAL OF FIXTURES    38

32.

  HOLDING OVER    38

33.

  ATTORNEYS’ FEES    38

34.

  MORTGAGEE’S RIGHTS    38

35.

  ENTERING PREMISES    40

36.

  RELOCATION    41

37.

  ASSIGNMENT AND SUBLETTING    41

38.

  SALE    45

39.

  LIMITATION OF LIABILITY    45

40.

  BROKER DISCLOSURE    46

 

i



--------------------------------------------------------------------------------

41.

  JOINT AND SEVERAL    46

42.

  CONSTRUCTION OF THIS AGREEMENT    46

43.

  NO ESTATE IN LAND    46

44.

  PARAGRAPH TITLES; SEVERABILITY    46

45.

  CUMULATIVE RIGHTS    46

46.

  ENTIRE AGREEMENT    46

47.

  SUBMISSION OF AGREEMENT    46

48.

  AUTHORITY    47

49.

  ELEVATOR    47

50.

  ASBESTOS NOTIFICATION    47

51.

  OFAC CERTIFICATION    47

52.

  COUNTERPARTS; TELECOPIED OR ELECTRONIC SIGNATURES    47

53.

  OPTIONS    48

54.

  DETERMINATION AND DEFINITION OF FAIR MARKET RATE AND MARKET CONCESSIONS    56

55.

  CONSENSUAL GENERAL JUDICIAL REFERENCE AGREEMENT    57

56.

  CONFIDENTIALITY    59

57.

  BUSINESS CONTINUITY PLANNING    59   LIST OF EXHIBITS   

A-1

  Second Floor Space   

A-2

  Third Floor Space   

A-3

  Fourth Floor Space   

A-4

  Sixth Floor Space   

A-5

  Seventh Floor Space   

A-6

  Twenty-Fourth Floor Space   

A-7

  Twenty-Fifth Floor Space   

A-8

  Ninth Floor Expansion Space   

A-9

  Nineteenth Floor Expansion Space   

B

  Work Agreement   

B-1

  The Landlord Work   

C

  Commencement Letter   

D

  Rules and Regulations   

E

  Janitorial Specifications   

F

  Ground Floor Sign   

G

  Competitors   

H

  Asbestos Notification   

 

ii



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

The following sets forth some of the Basic Provisions of the Lease. In the event
of any conflict between the terms of these Basic Lease Provisions and the
referenced Sections of the Lease, the referenced Sections of the Lease shall
control.

 

  1. Building: The building located at One Maritime Plaza, San Francisco,
California. The Building contains approximately 526,464 rentable square feet.

 

  2. Property: The Building and the parcel(s) of land on which it is located
and, at Landlord’s discretion, the facilities and other improvements, if any,
serving the Building and the parcel(s) of land on which they are located

 

  3. Premises: An aggregate of 152,917 rentable square feet consisting of the
entire Second (2nd), Third (3rd), Fourth (4th), Sixth (6th), Seventh (7th),
Twenty-Fourth (24th) and Twenty-Fifth (25th) Floors, as follows:

 

Floor

  

Rentable Area

  

Exhibit

  

Referred to As:

Second (2nd)

   21,841    A-1    Second Floor Space

Third (3rd)

   21,841    A-2    Third Floor Space

Fourth (4th)

   21,841    A-3    Fourth Floor Space

Sixth (6th)

   21,851    A-4    Sixth Floor Space

Seventh (7th)

   21,841    A-5    Seventh Floor Space

Twenty-Fourth (24th)

   21,851    A-6    Twenty-Fourth Floor Space

Twenty-Fifth (25th)

   21,851    A-7    Twenty-Fifth Floor Space

 

  4. Term: Ten (10) years

 

       Target Commencement Date (Section 2): April 1, 2011

 

       Target Expiration Date (Section 2): March 31, 2021

 

       Anticipated Delivery Dates:

 

Space

  

Anticipated Delivery Date

Twenty-Fifth Floor Space

   March 1, 2010

Twenty-Fourth Floor Space

   March 1, 2010

Seventh Floor Space

   August 1, 2010

Sixth Floor Space

   August 1, 2010

Fourth Floor Space

   November 1, 2010

Third Floor Space

   November 1, 2010

Second Floor Space

   November 1, 2010

 

i



--------------------------------------------------------------------------------

  5. Base Rent:

 

  (a) Twenty-Fifth Floor Space (21,851 rentable square feet).

 

Years Following Commencement Date

  

Annual Rate Per Rentable Square Foot

   Monthly Installment

Year 1

   [**]*    [**]*

Year 2

   [**]*    [**]*

Year 3

   [**]*    [**]*

Year 4

   [**]*    [**]*

Year 5

   [**]*    [**]*

Year 6

   [**]*    [**]*

Year 7

   [**]*    [**]*

Year 8

   [**]*    [**]*

Year 9

   [**]*    [**]*

Year 10

   [**]*    [**]*

 

  (b) Twenty-Fourth Floor Space (21,851 rentable square feet).

 

Years Following Commencement Date

  

Annual Rate Per Rentable Square Foot

   Monthly Installment

Year 1

   [**]*    [**]*

Year 2

   [**]*    [**]*

Year 3

   [**]*    [**]*

Year 4

   [**]*    [**]*

Year 5

   [**]*    [**]*

Year 6

   [**]*    [**]*

Year 7

   [**]*    [**]*

Year 8

   [**]*    [**]*

Year 9

   [**]*    [**]*

Year 10

   [**]*    [**]*

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

ii



--------------------------------------------------------------------------------

  (c) Sixth Floor Space and Seventh Floor Space (43,692 rentable square feet).

 

Years Following Commencement Date

  

Annual Rate Per Rentable Square Foot

   Monthly Installment

Year 1

   [**]*    [**]*

Year 2

   [**]*    [**]*

Year 3

   [**]*    [**]*

Year 4

   [**]*    [**]*

Year 5

   [**]*    [**]*

Year 6

   [**]*    [**]*

Year 7

   [**]*    [**]*

Year 8

   [**]*    [**]*

Year 9

   [**]*    [**]*

Year 10

   [**]*    [**]*

 

  (d) Second Floor Space, Third Floor Space and Fourth Floor Space (65,523
rentable square feet).

 

Years Following Commencement Date

  

Annual Rate Per Rentable Square Foot

   Monthly Installment

Year 1

   [**]*    [**]*

Year 2

   [**]*    [**]*

Year 3

   [**]*    [**]*

Year 4

   [**]*    [**]*

Year 5

   [**]*    [**]*

Year 6

   [**]*    [**]*

Year 7

   [**]*    [**]*

Year 8

   [**]*    [**]*

Year 9

   [**]*    [**]*

Year 10

   [**]*    [**]*

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

iii



--------------------------------------------------------------------------------

  (e) Cumulative

 

Years Following Commencement Date

  

Monthly Installment

Year 1

   [**]*

Year 2

   [**]*

Year 3

   [**]*

Year 4

   [**]*

Year 5

   [**]*

Year 6

   [**]*

Year 7

   [**]*

Year 8

   [**]*

Year 9

   [**]*

Year 10

   [**]*

 

  6. Rent Payment Address:

PPF OFF ONE MARITIME PLAZA, LP

One Maritime Plaza

P.O. Box 100761

Pasadena, CA 91189-0761

 

  7. Base Year:

 

Tax Base Year:

     2011 calendar year

Operating Expense Base Year:

     2011 calendar year

Insurance Expense Base Year:

     2011 calendar year

 

  8. Tenant’s Share: 29.05% (i.e., 152,917/526,464).

 

  9. Security Deposit: None

 

  10. Landlord’s Broker: CB Richard Ellis, Inc.

Tenant’s Broker: CAC Group, Inc.

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

iv



--------------------------------------------------------------------------------

12.     Notice Addresses:    Landlord    Tenant

PPF OFF ONE MARITIME PLAZA, LP

c/o Morgan Stanley US RE Investing Division

555 California Street, Suite 2200, Floor 21

San Francisco, California 94104

Attention: Keith Fink

  

Prior to Commencement Date:

Del Monte Corporation

50 California Street, 11th Floor

San Francisco, California 94111

Attention: Director of Corporate

Real Estate

 

After Commencement Date:

Del Monte Corporation

One Maritime Plaza

San Francisco, California 94111

Attention: Director of Corporate

Real Estate

 

V



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (hereinafter called the “Lease”) is entered into as
of October 27, 2009 (the “Effective Date”), by and between the Landlord and
Tenant identified above.

1. Premises and Common Areas; Expansion Options; Rights of First Offer.

(a) Premises; Rentable Area. Landlord leases to Tenant and Tenant leases from
Landlord the Premises located in the Building identified in the Basic Lease
Provisions, situated on the Property, such Premises as further shown on the
drawings attached hereto as Exhibits A-1 through A-7 and made a part hereof by
reference. Landlord and Tenant agree that the rentable area of the Premises as
described in Paragraph 2 of the Basic Lease Provisions has been confirmed and
conclusively agreed upon by the parties. No easement for light, air or view is
granted hereunder or included within or appurtenant to the Premises.

(b) Common Areas.

(i) Generally. Tenant shall have the nonexclusive right (in common with other
tenants or occupants of the Building, Landlord and all others to whom Landlord
has granted or may hereafter grant such rights) to use the Common Areas, subject
to the Rules and Regulations. Landlord may at any time close temporarily any
Common Areas to make repairs or changes therein or to effect construction,
repairs, or changes within the Building, or to prevent the acquisition of public
rights in such areas, and may do such other acts in and to the Common Areas as
in its reasonable judgment may be desirable. Landlord may from time to time
permit portions of the Common Areas to be used exclusively by specified tenants
on terms comparable to those in section 1(b)(ii) below and only so long as such
exclusive use does not materially impair the availability and utility of the
Common Areas in accordance with Tenant’s reasonable expectations (other than on
a temporary basis in the same manner that Tenant’s usage described in
Section 1(b)(ii) below would impair the availability and utility of the Common
Areas for other tenants of the Building) or increase Operating Expenses (defined
in Section 5(b)). Landlord may also, from time to time, place or permit customer
service and information booths, kiosks, stalls, push carts and other
merchandising facilities in the Common Areas, but only so long as such use does
not materially impair the availability and utility of the Common Areas in
accordance with Tenant’s reasonable expectations or increase Operating Expenses.
“Common Areas” shall mean any of the following or similar items: (a) to the
extent included in the Building, the total square footage of areas of the
Building devoted to nonexclusive uses such as ground floor lobbies, seating
areas and elevator foyers; fire vestibules; mechanical areas; restrooms and
corridors on all multi-tenant floors; elevator foyers and lobbies on
multi-tenant floors; electrical and janitorial closets outside of leased
premises; telephone and equipment rooms outside of leased premises; and other
similar facilities maintained for the common benefit of Building tenants and
invitees, but shall not mean Major Vertical Penetrations (defined below); and
(b) all parking garage vestibules; loading docks; locker rooms, exercise and
conference facilities available for use by Building tenants (if any); walkways,
roadways and sidewalks; trash areas; mechanical areas; landscaped areas
including courtyards, plazas and patios; and other similar facilities maintained
for the common benefit of Building tenants and invitees. As used herein,

 

1



--------------------------------------------------------------------------------

“Major Vertical Penetrations” shall mean the area or areas within Building
stairs (excluding the landing at each floor), elevator shafts, and vertical
ducts that service more than one floor of the Building. The area of Major
Vertical Penetrations shall be bounded and defined by the dominant interior
surface of the perimeter walls thereof (or the extended plane of such walls over
areas that are not enclosed). Major Vertical Penetrations shall exclude,
however, areas for the specific use of Tenant or installed at the request of
Tenant, such as special stairs or elevators.

(ii) Outdoor Courtyard/Plaza. The Property includes a landscaped courtyard and
associated plaza, which constitute exterior Common Areas. Subject to approval,
to the extent necessary, of the City of San Francisco, and to prior scheduling
with Landlord, Tenant may, from time to time, but no more often than three
(3) times in any calendar year, use the courtyard and/or plaza for corporate
functions such as picnics, barbeques, etc. However, Tenant acknowledges that
pedestrian access to the Building is achieved primarily through the exterior
plaza, and, as a consequence, at no time will any occupant of the Property
(including Tenant) have exclusive use to all of the exterior plaza. All costs
associated with such usage will be borne by Tenant and will not be included in
Operating Expenses.

2. Term.

(a) Generally.

(i) Delivery Dates. Landlord will perform the work described as the “Landlord
Work” in the Work Agreement attached hereto as Exhibit B (the “Work Agreement”)
in each floor comprising the Premises, and will deliver each such floor to
Tenant. The “Delivery Date” with respect to any floor comprising the Premises
will mean the date upon which Landlord has Substantially Completed (as defined
in the Work Agreement) the Landlord Work on such floor and delivered such floor
to Tenant in order to allow Tenant to commence the construction of the Tenant
Improvements (defined in the Work Agreement) therein. Notwithstanding the
foregoing to the contrary, the parties acknowledge that the performance of
certain portions of the Landlord Work, as Landlord and Tenant may agree in
writing, may be more appropriately completed as and when Tenant’s construction
of the Tenant Improvements are being carried out, and in such event, the
completion of any such item on a floor comprising the Premises will not be a
precondition for the Delivery Date with respect to such floor.

(ii) Commencement Date. Tenant shall have and hold the Premises for the term
(“Term”) identified in the Basic Lease Provisions commencing on the date (the
“Commencement Date”) which is the earlier of (i) the date that is one hundred
fifty (150) days after the final Delivery Date on which Landlord has delivered
all floors comprising the Premises to Tenant and (ii) the date Tenant first
occupies all of the Premises for the conduct of its business. The parties
estimate that the Delivery Date for each floor comprising the Premises will be
the estimated Delivery Date(s) specified in the Basic Lease Provisions.

(iii) Expiration Date. This Lease shall terminate at midnight on the day
immediately preceding the tenth (10th) anniversary of the Commencement Date (the
“Expiration Date”), unless sooner terminated or extended as hereinafter
provided. Promptly

 

2



--------------------------------------------------------------------------------

following the initial Delivery Date, Landlord and Tenant shall enter into a
letter agreement in the form attached hereto as Exhibit C (“Commencement
Letter”).

(b) Delivery Delay [**]*. As of the Effective Date, Tenant occupies space in the
building commonly known as the Landmark Building (the “Landmark Premises”)
pursuant to a lease (“Landmark Lease”) and space in the building commonly known
as 50 California Street (the “50 Cal Premises”); pursuant to a sublease (which
sublease, together with any direct lease of the 50 Cal Premises, is referred to
as the “50 Cal Lease”; and together with the Landmark Lease, the “Tenant’s
Existing Leases”). The 50 Cal Premises, together with the Landmark Premises, are
referred to herein as “Tenant’s Existing Premises”. If the Delivery Date for the
Second Floor Space, Third Floor Space and/or Fourth Floor Space is delayed
beyond November 1, 2010 (“Delivery Delay”) or if a Landlord Delay (as defined in
the Work Agreement) occurs and either such Delivery Delay or such Landlord
Delay, or both causes Substantial Completion of any material portion of the
Tenant Improvements in the Premises to be delayed beyond April 1, 2011, such
Delivery Delay or Landlord Delay may result in Tenant having to hold over in all
or a portion of Tenant’s Existing Premises beyond April 1, 2011. Tenant agrees
to use diligent good faith efforts to negotiate with Tenant’s landlords under
Tenant’s Existing Leases, and to schedule Tenant’s relocation of personnel into
the Premises, in an effort to mitigate, to the extent reasonably possible
consistent with an efficient relocation process, any requirements that Tenant
will hold over in Tenant’s Existing Premises. If, notwithstanding such efforts,
as a result of Delivery Delay or a Landlord Delay, Tenant must nonetheless hold
over with respect to all or any portion of Tenant’s Existing Premises beyond
April 1, 2011, [**]*. Tenant shall, at Landlord’s request from time to time,
apprise Landlord of Tenant’s efforts to mitigate holdover obligations in
Tenant’s Existing Premises and the status of any holdover obligation of Tenant
in Tenant’s Existing Premises. For clarification, if Tenant determines in good
faith that it would be inefficient for Tenant to relocate from Tenant’s Existing
Premises into the Premises in phases, and decides to move only when the Tenant
Improvements on all floors of the Premises are substantially complete, [**]*.

(c) Beneficial Occupancy. Tenant shall have the right to occupy all or any
portion of the Sixth Floor Space, the Seventh Floor Space, the Twenty-Fourth
Floor Space and/or the Twenty-Fifth Floor Space from and after February 1, 2011
through and to March 31, 2011 (any such occupancy being referred to herein as
“Beneficial Occupancy” and the period of such Beneficial Occupancy is referred
to as the “Beneficial Occupancy Period”). All the rights and obligations of the
parties under this Lease (other than Tenant’s obligation to pay Base Rent,
except as set forth below, but expressly including without limitation, Tenant’s
obligation to carry and provide Landlord with evidence of insurance coverage
pursuant to this Lease, Tenant’s indemnification obligations, etc.) shall apply
during the Beneficial Occupancy Period of any such Beneficial Occupancy. Tenant
will coordinate any Beneficial Occupancy with Landlord. Notwithstanding the
foregoing to the contrary, if and to the extent that during any Beneficial
Occupancy Period, Tenant relocates personnel to the portion(s) of the Premises
in which Tenant has Beneficial Occupancy and, as a consequence, Tenant avoids
the obligation to pay rent either under the Landmark Lease or under the 50 Cal
Lease, then, on a per diem basis for each square foot for which Tenant avoids
such rental liability at Tenant’s Existing Premises, Tenant will pay

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

Base Rent for any floor for which Tenant has Beneficial Occupancy during such
Beneficial Occupancy Period at the rate initially payable hereunder for such
floor. For example, if Tenant is relieved of thirty (30) days of rent obligation
with respect to 20,000 rentable square feet in the Landmark Premises as a result
of its ability to have Beneficial Occupancy of 20,000 rentable square feet in
the Seventh Floor Space, Tenant shall pay Base Rent for such 20,000 rentable
square feet at the rate set forth above for the Seventh Floor Space for the
first year of the Term, for thirty (30) days of the Beneficial Occupancy Period;
provided, however, that Tenant shall have a right to apply the Abated Rent
described in Section 4(b) below towards such rental obligation.

3. Quiet Enjoyment. Tenant, upon payment in full of the required Rent and full
performance of the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises during the
Term. The foregoing is in lieu of any implied covenant of quiet enjoyment.
Landlord shall not be responsible for the acts or omissions of any other tenant
or third party that may interfere with Tenant’s use and enjoyment of the
Premises, except to the extent such interference would have been avoided by
Landlord’s commercially reasonable efforts to enforce its rights against such
other tenant or third party, provided that Landlord receives written notice of
such interference from Tenant and a reasonable time in which to so enforce its
rights (and provided further that this sentence will in no event be construed or
interpreted to require that Landlord commence any litigation against any tenant
or third party).

4. Rent Payments.

(a) Generally. Tenant shall pay to Landlord annual base rent (“Base Rent”) in
the amounts set forth in the Basic Lease Provisions. The Base Rent shall be
payable in equal monthly installments, due on the first day of each calendar
month, in advance, in legal tender of the United States of America, without
abatement, demand, deduction or offset whatsoever, except as may be expressly
provided in this Lease. Base Rent shall be due and payable on or before the
first day of each calendar month following the Commencement Date during the
Term. Tenant shall pay, as additional Rent, all other sums due from Tenant under
this Lease (the term “Rent”, as used herein, means all Base Rent and all other
amounts payable hereunder by Tenant to Landlord, inclusive of Storage Rent
(defined in Section 9(c) below). Unless otherwise specified herein, all items of
Rent (other than Base Rent and amounts payable on a recurring monthly basis
pursuant to Article 5 below) shall be due and payable by Tenant on or before the
date that is thirty (30) days after billing by Landlord. Rent shall be made
payable to the entity, and sent to the address, Landlord designates (initially
set forth in the Basic Lease Provisions) and shall be made by good and
sufficient check, wire transfer or by other means acceptable to Landlord.

(b) Abatement. So long as Tenant is not in Monetary Default (defined in
Section 27(a) below) under this Lease, Tenant shall be entitled to an abatement
of Base Rent payable hereunder for the [**]* full calendar months following the
Commencement Date (without any reference to partial calendar months if the
Commencement Date is other than the first (1st) day

 

*

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

4



--------------------------------------------------------------------------------

of a calendar month) as well as the [**]* full calendar months following the
Commencement Date (each, an “Abatement Period”). The total amount of Base Rent
abated during the Abatement Periods is referred to herein as the “Abated Rent”.
If Tenant is in Monetary Default hereunder at any time during the Term, and such
Monetary Default occurs prior to the expiration of the Abatement Periods, there
will be no further abatement of Rent pursuant to this Section 5(b) during the
remainder of the Abatement Periods unless and until such Monetary Default is
cured; upon any cure of such Monetary Default by Tenant, any remaining scheduled
abatement of Rent pursuant to this Section 5(b) will take place as scheduled,
and any abatement of Rent which ceased or did not occur as a result of the
pendency of such Monetary Default will commence upon the date that is [**]* days
following Tenant’s cure of such Monetary Default.

5. Operating Expenses, Taxes and Insurance Expenses.

(a) Generally. Tenant will reimburse Landlord throughout the Term, as additional
Rent hereunder, for Tenant’s Share (defined below) of: (i) the annual Operating
Expenses (as defined below) in excess of the Operating Expenses for the
Operating Expense Base Year set forth in the Basic Lease Provisions (hereinafter
called the “Base Year Expense Amount”); and (ii) the annual Taxes (as defined
below) in excess of the Taxes for the Tax Base Year set forth in the Basic Lease
Provisions (hereinafter called the “Base Year Tax Amount”); and (iii) the annual
Insurance Expenses (as defined below) in excess of the Insurance Expenses for
the Insurance Expense Base Year set forth in the Basic Lease Provisions
(hereinafter called the “Base Year Insurance Amount”). The term “Tenant’s Share”
as used in this Lease shall mean the percentage determined by dividing the
rentable square footage of the Premises by the rentable square footage of the
Building and multiplying the quotient by 100. Landlord and Tenant hereby agree
that Tenant’s Share with respect to the Premises initially demised by this Lease
is as set forth in the Basic Lease Provisions. Tenant’s Share of excess
Operating Expenses, excess Taxes and Excess Insurance Expenses for any calendar
year shall be appropriately prorated for any partial year occurring during the
Term. The obligations of the parties pursuant to this Article 5 will survive the
expiration or sooner termination of this Lease.

(b) “Operating Expenses” shall mean all of those expenses actually paid by
Landlord in operating, servicing, managing, maintaining and repairing the
Property, Building, and all related Common Areas. Operating Expenses shall
include, without limitation, the following: (1) all costs related to the
providing of water, heating, lighting, ventilation, sanitary sewer, air
conditioning and other utilities, but excluding those utility charges actually
paid separately by Tenant or any other tenants of the Building; (2) janitorial
and maintenance expenses, including: (a) janitorial services and janitorial
supplies and other materials used in the operation and maintenance of the
Building; and (b) the cost of maintenance and service agreements on equipment,
window cleaning, grounds maintenance, pest control, security, trash removal, and
other similar services or agreements; (3) management fees actually incurred (or
an imputed charge for management fees if Landlord provides its own management
services) but not in excess of the greater of (i) one and seventy-five one
hundredths percent (1.75%) of Building Revenue (defined below) and (ii) then
then-prevailing rates payable to third party management companies by owners of
comparable premier “class A” office buildings in the San Francisco

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

5



--------------------------------------------------------------------------------

financial district (“Comparable Buildings”), but in any event not in excess of
three percent (3%) of Building Revenue; as used herein “Building Revenue” shall
mean the aggregate of (a) the annual base rentals for all Property tenants,
(b) amounts of commercially reasonable rent abatement and (c) other income from
the use or occupancy of the Building; (4) the market rental value (as reasonably
determined by Landlord) of an on-site management office (or the prorated portion
of any off-site management office whose occupants perform management services
for the Property; (5) the costs, including interest at a market rate, amortized
over the applicable useful life determined in accordance with generally accepted
accounting principles, of (a) any capital improvement made to the Building by or
on behalf of Landlord which is required under any governmental law or regulation
(or any judicial interpretation thereof) or any insurance requirement that was
not applicable to the Building as of the Effective Date, (b) any capital cost of
acquisition and installation of any device or equipment which is acquired or
installed for the primary purpose of improving the operating efficiency of any
system within the Building or reducing Operating Expenses and which is properly
capitalized, provided that the amortized amount of such capital cost included in
Operating Expenses in any year pursuant to this clause (b) shall be limited to
the amount which Landlord, based upon the reasonable recommendations and
estimates of qualified, independent, non-biased third-party consultants or
experts (“Experts”) as evidenced by a written analysis provided to Tenant,
reasonably anticipates to be the savings in Operating Expenses which are likely
to be realized in such year resulting from such improvement (provided that if
Landlord or Tenant demonstrates to the other, based upon the reasonable
determination of one or more Experts’ subsequent review, that the actual savings
realized or resulting from any such improvement materially departs from the
initially projected savings, then Landlord will make a line item adjustment to
Operating Expenses in the next-issued Landlord’s Statement (defined below) to
reflect the best estimate of the Expert(s) of the actual savings realized by
such improvement), and (c) the cost of any capital improvement or capital
equipment which is acquired to improve the safety of the Building or Property
and is consistent with safety improvements installed in Comparable Buildings,
and (d) capital improvements which are replacements or modifications of items
located in the Common Areas required to keep the Common Areas in good order or
condition; (6) all services, supplies, repairs, replacements or other expenses
directly and reasonably associated with servicing, maintaining, managing and
operating the Building, including, but not limited to the lobby, vehicular and
pedestrian traffic areas and other Common Areas; (7) wages and salaries of
Landlord’s employees (not above the level of Building or Property Manager or
such other title representing the on-site management representative primarily
responsible for management of the Building) engaged in the maintenance,
operation, repair and services of the Building, including taxes, insurance and
customary fringe benefits; (8) legal and accounting costs (but not including
legal costs incurred in collecting delinquent rent from any occupants of the
Property); (9) costs to maintain and repair the Building and Property; and
(10) landscaping and security costs unless and to the extent that Landlord hires
a third party to provide such services pursuant to a service contract and the
cost of that service contract is already included in Operating Expenses as
described above.

Operating Expenses shall specifically exclude: (i) costs of alterations of
tenant spaces (including all tenant improvements to such spaces); (ii) costs of
capital improvements except as provided in clause (5) of Section 5(b) above (and
rent charges for leases of items which would be capital items if purchased and
the cost of which, pursuant to the provisions of clause (5) of

 

6



--------------------------------------------------------------------------------

Section 5(b) above, would not be included in Operating Expenses);
(iii) depreciation, amortization, interest and principal payments on mortgages,
and other debt costs, if any; (iv) real estate brokers’ leasing commissions or
compensation and advertising and other marketing expenses; (v) payments to
affiliates of the Landlord for goods and/or services to the extent the same are
materially in excess of what would be paid to non-affiliated parties of similar
experience, skill and expertise for such goods and/or services in an arm’s
length transaction; (vi) costs of work and other services performed or provided
for the singular benefit of another tenant or occupant or in excess of the work
and services provided to Tenant hereunder without extra cost (other than for
Common Areas of the Building); (vii) legal, space planning, construction, and
other expenses incurred in procuring tenants for the Building or renewing or
amending leases with existing tenants or occupants of the Building; (viii) costs
of advertising and public relations and promotional costs and attorneys’ fees
associated with the leasing of the Building; (ix) any expense to the extent that
Landlord actually is reimbursed from insurance, condemnation awards, other
tenants or any other source; (x) costs incurred in connection with the sale,
financing, refinancing, mortgaging, or other change of ownership of the Building
or in connection with defense of Landlord’s title to the Property; (xi) all
expenses in connection with the installation, operation and maintenance of any
observatory, broadcasting facilities, luncheon club, athletic or recreation
club, cafeteria, dining facility or other facility not generally available to
all office tenants of the Building, including Tenant; (xii) Taxes (and all
amounts specifically excluded from the definition of “Taxes”); (xiii) Insurance
Expenses; (xiv) any expenses relating to parking facilities; (xv) rental under
any ground or underlying lease or leases; (xvi) sums (other than management fees
as described in clause (3) of the foregoing definition of “Operating Expenses”)
paid to subsidiaries or other affiliates of Landlord for services but only to
the extent that the cost of such service materially exceeds the competitive
costs for such services rendered by persons or entities of similar skill,
competence and experience in the market; (xvii) costs incurred in connection
with the removal, encapsulation or other treatment of Hazardous Material
(defined in Section 9(b) below) existing in the Building and classified as a
Hazardous Material as of the date of this Lease, except to the extent such
removal, encapsulation or other treatment is related to the ordinary general
repair and maintenance of the Building (for example, the removal and disposal of
oil from Building machinery in the course of typical building maintenance and
not as a response to any action of any tenant or occupant of the Building or
other release of Hazardous Materials); (xviii) costs that Landlord incurs in
restoring the Building after the occurrence of a fire or other casualty or after
a partial condemnation thereof; (xix) interest, fines, penalties or damages for
violation of Law or late payment by Landlord, including penalty interest;
(xx) the cost of defending any lawsuit and of paying any judgment, settlement or
arbitration award resulting from Landlord’s liability for failure to perform its
obligations under any lease or other contract by which it may be bound;
(xxi) costs of correcting any violation of applicable Laws existing as of the
Effective Date hereof; (xxii) contributions to civic organizations or charities;
(xxiii) the cost of acquisition of objects of fine art that Landlord installs in
the Building; (xxiv) any increased costs resulting from the negligence or
willful misconduct of Landlord or its employees, agents or contractors (provided
that the issue of such negligence or willful misconduct has been fully
adjudicated, beyond the exhaustion of any appeal rights); (xxv) costs incurred
by Landlord to correct construction defects in the Base Building (defined in
Section 10(a) (provided that the issue of the existence of a construction defect
has been fully adjudicated, beyond the exhaustion of any appeal rights);
(xxvi) general or administrative overhead not directly associated with operation
and management of the Building

 

7



--------------------------------------------------------------------------------

and (xxvii) any category or individual expense which, as of the Effective Date,
is customarily excluded from operating expenses in leases of office space in
Comparable Buildings (unless such item or category is so “excluded” because it
is not applicable to such other buildings; as an example, Operating Expenses
includes the cost to Landlord of maintenance of the exterior fountain in the
plaza portion of the Property, but other Comparable Buildings may not feature
fountains and, thus, may not have fountain maintenance costs as a component of
operating expenses).

(c) “Taxes” shall mean all taxes and assessments of every kind and nature which
Landlord shall become obligated to pay with respect to any calendar year of the
Term or portion thereof because of or in any way connected with the ownership,
leasing, or operation of the Building and the Property, as well as any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants. Notwithstanding anything to the contrary contained
herein but subject to Section 5(g) below, (i) Landlord shall include in Taxes
each year hereunder (including, without limitation, the Tax Base Year) the
amounts levied, assessed, accrued or imposed for such year, regardless of
whether paid or payable in another year, and Landlord shall each year make any
other appropriate changes to reflect adjustments to Taxes for prior years
(including, without limitation, the Tax Base Year) due to error by the taxing
authority, supplemental assessment or other reason, regardless of whether
Landlord uses an accrual system of accounting for other purposes (and the amount
of any tax refunds received by Landlord during the Term of this Lease (subject
to the provisions of Section 5(g) below) shall be deducted from Taxes for the
calendar year to which such refunds are attributable), and Tenant will receive a
refund or credit against Taxes in excess of Base Year Tax Amount, if any, in the
amount of any resulting retroactive reductions in Taxes previously payable (and
actually paid) by Tenant [subject to the provisions of Section 5(g) below]);
(ii) the amount of special taxes and special assessments to be included shall be
limited to the amount of the installments (plus any interest, other than penalty
interest, payable thereon) of such special tax or special assessment payable for
the calendar year in respect of which Taxes are being determined; (iii) the
amount of any tax or excise levied by the State or the City where the Building
is located; any political subdivision of either, or any other taxing body, on
rents or other income from the Property (or the value of the leases thereon)
shall be included in Taxes in any year subsequent to the Base Year only if Base
Year Tax Amount includes (or is retroactively adjusted to include) the amount
which would have been payable on account of such tax or excise by Landlord
during the Tax Base Year had such tax or excise been applicable to the Tax Base
Year; (iv) if any portion of the Taxes in the Tax Base Year includes an
assessment which is no longer payable in a subsequent calendar year, Taxes for
the Tax Base Year shall be adjusted to eliminate the amount of the annual
assessment originally included therein; and (v) Taxes shall also include
Landlord’s reasonable costs and expenses (including reasonable attorneys’ fees)
in contesting or attempting to reduce any Taxes. Taxes will not include income
taxes, excess profits taxes, franchise taxes, capital stock taxes, personal
property taxes (other than taxes on machinery or equipment used in the
operation,

 

8



--------------------------------------------------------------------------------

maintenance or management of the Property (for example, but not by way of
limitation, window washing equipment) and inheritance or estate taxes.

(d) “Insurance Expenses” shall mean the amount paid or incurred by Landlord
(i) in insuring all or any portion of the Project under policies of insurance
and/or commercially reasonable self-insurance, which may include commercial
general liability insurance, property insurance, earthquake insurance, worker’s
compensation insurance, rent interruption insurance, contingent liability and
builder’s risk insurance, and any commercially reasonable insurance as may from
time to time be maintained by Landlord and (ii) for commercially reasonable
deductible payments under any insured claims; provided, that to the extent that
any deductible payment incurred by Landlord in any calendar year during the Term
is in excess of [**]* (any such excess being referred to herein as the “Excess
Deductible Payment”) then for the purposes of inclusion in Insurance Expenses,
any such Excess Deductible Payment shall be amortized in accordance with clause
(5) of Section 5(b) above.

(e) Allocations and Special Adjustments.

(i) If any item of Operating Expenses, Insurance Expenses or Taxes is properly
allocable or attributable to the Property, as well as to another property, the
amount of such item shall be allocated in an equitable manner.

(ii) If any Substantial Item (defined below) of Operating Expenses, Insurance
Expenses or Taxes is not included in the Base Year Expense Amount, the Base Year
Insurance Amount or the Base Year Tax Amount, but is included in Operating
Expenses, Insurance Expenses or Taxes for a subsequent year due to a change in
insurance requirements (other than a change which is mandated by a change in
laws or a new law) or in Landlord policy, then the Base Year Expense Amount, the
Base Year Insurance Amount or the Base Year Tax Amount, as the case may be,
shall be adjusted to include the amount which would have been paid for such
Substantial Item had such change in insurance requirements or Landlord policy
been in effect during the Base Year.

(iii) Similarly, if any Substantial Item of Operating Expenses, Insurance
Expenses or Taxes is included in the Base Year Expense Amount, the Base Year
Insurance Amount or the Base Year Tax Amount but is subsequently removed from
Operating Expenses, Insurance Expenses or Taxes due to a change in insurance
requirements (other than a change which is mandated by a change in laws or a new
law) or in Landlord policy (for example, if Landlord maintains earthquake
insurance coverage during the Base Year, but subsequently declines to carry such
coverage), then the Base Year Expense Amount, the Base Year Insurance Amount or
the Base Year Tax Amount, as the case may be, shall be adjusted to remove from
the Base Year, the amount which had been previously included for such
Substantial Item.

(iv) As used herein, any item of Operating Expenses, Insurance Expenses or
Taxes, which in the applicable year in which such item is either first included
in Operating Expenses, Insurance Expenses or Taxes (in the case of clause
(ii) above), or first removed from

 

*

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

9



--------------------------------------------------------------------------------

Operating Expenses, Insurance Expenses or Taxes (in the case of clause
(iii) above) is equal to or greater than [**]*, will be deemed a “Substantial
Item”.

(f) Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Operating Expenses and/or Insurance Expenses among
different portions or occupants of the Building (the “Cost Pools”), in
Landlord’s reasonable discretion. Such Cost Pools may, for example, include, but
shall not be limited to, the office space tenants of the Building, and the
retail space tenants. The Operating Expenses and/or Insurance Expenses allocable
to each such Cost Pool shall be allocated to such Cost Pool and charged to the
tenants within such Cost Pool in an equitable manner.

(g) “Proposition 8” Appeals. Notwithstanding anything to the contrary herein, if
Taxes for the Base Year or any subsequent year are decreased as a result of any
proceeding filed by Landlord for a reduction in the Building and Property’s
assessed value obtained in connection with California Revenue and Taxation Code
Section 51 (a “Proposition 8 Reduction”), Landlord shall make the following
adjustments in determining Taxes (i) any Proposition 8 Reduction applicable to
the Tax Base Year (whether actually obtained in the Tax Base Year or obtained
retroactively in any subsequent year) shall be disregarded for purposes of
determining Base Year Tax Amount; and (ii) any Proposition 8 Reduction
applicable to a subsequent year shall be recognized for purposes of determining
Taxes for that year; however, if and to extent that as a result of any
Proposition 8 Reduction applicable to a subsequent year Taxes are reduced below
the Base Tax Year amount, Tenant will not be entitled to any credit or refund
related to such reduction below the Base Tax Year Amount.

(h) Procedure. As soon as reasonably possible after the commencement of each
calendar year, commencing with 2012, Landlord will provide Tenant with a
statement of the estimated monthly installments of Tenant’s Share of increases
in Operating Expenses and increases in Taxes and excess Insurance Expenses which
will be due for the remainder of such calendar year in accordance with this
Article 5. Landlord shall deliver to Tenant within one hundred twenty (120) days
after the close of each calendar year (including the calendar year in which this
Lease terminates), a statement (“Landlord’s Statement”) setting forth: (1) the
amount of any increases in Operating Expenses for such calendar year in excess
of the Operating Expenses for the Operating Expense Base Year, (2) the amount of
any increases in the Taxes for such calendar year in excess of the Taxes for the
Tax Base Year and (3) the amount of any increases in Insurance Expenses for such
calendar year in excess of the Insurance Expenses for the Insurance Expense Base
Year. Notwithstanding the one hundred twenty (120) day deadline for the delivery
of a Landlord’s Statement described in the immediately preceding sentence, if
and to the extent that Landlord, despite reasonable efforts has not, as of such
deadline, (x) received final invoices or statements from any vendor, or service
provider or utility necessary to allow Landlord to calculate one or more
components of Operating Expenses attributable to such year and/or (y) received
any notice necessary to calculate actual Taxes applicable to such year, Landlord
will, for the purposes of delivering Landlord’s Statement, estimate such amounts
in good faith but may recalculate such estimates once Landlord determines the
actual amounts applicable in either event. Landlord will use diligent efforts to
finalize each Landlord’s Statement as promptly as practicable.

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

10



--------------------------------------------------------------------------------

(i) For each year following the applicable Base Year, Tenant shall pay to
Landlord, together with its monthly payment of Base Rent, as additional Rent
hereunder, the estimated monthly installment of Tenant’s Share of the increase
in Operating Expenses and increases in Taxes and increases in Insurance Expenses
payable by Tenant in accordance with this Article 5 for the calendar year in
question. At the end of any calendar year, and upon Landlord’s completion of
Landlord’s Statement for such year, if Tenant has paid to Landlord an amount in
excess of Tenant’s Share of increases in Operating Expenses, or increases in
Taxes or increases in Insurance Expenses for such calendar year, Landlord shall
reimburse to Tenant any such excess amount (or shall apply any such excess
amount to any amount then owing to Landlord hereunder, and if none, to the next
due installment or installments of Base Rent or additional Rent due hereunder);
if Tenant has paid to Landlord less than Tenant’s Share of increases in
Operating Expenses, or increases in Taxes or increases in Insurance Expenses for
such calendar year, Tenant shall pay to Landlord any such deficiency within
thirty (30) days after the date of delivery of the applicable Landlord’s
Statement.

(ii) For the calendar year in which this Lease terminates and is not extended or
renewed, the provisions of this Section 5(g) shall apply, but Tenant’s Share of
increases in Operating Expenses, or increases in Taxes or increases in Insurance
Expenses for such calendar year shall be subject to a pro rata adjustment based
upon the number of days in such calendar year prior to the expiration of the
Term of this Lease. Tenant’s obligation to pay Tenant’s Share of increases in
Operating Expenses, increases in Taxes and increases in Insurance Expenses (or
any other amounts) accruing during, or relating to, the period prior to
expiration or earlier termination of this Lease shall survive such expiration or
termination. Tenant shall pay the amount due after the actual amounts are
determined, in each case within thirty (30) days after Landlord sends a
statement therefor. If the actual amount is less than the amount Tenant has paid
as an estimate, Landlord shall refund the difference within thirty (30) days
after such determination is made.

(iii) If the Building is less than ninety five percent (95%) occupied for all or
a portion of any calendar year of the Term, inclusive of the Operating Expense
Base Year, then those actual Operating Expenses for the calendar year in
question which vary with occupancy levels in the Building (including for
example, but not limited to, elevator maintenance costs, janitorial costs and
management fees) shall be increased by Landlord, for the purpose of determining
Tenant’s Share of excess Operating Expenses, to be the amount of Operating
Expenses which Landlord reasonably determines would have been incurred during
that calendar year if the Building had been at least ninety-five (95%) occupied
throughout such calendar year.

(i) Tenant’s Audit Right. Landlord shall make available to Tenant, and Tenant
shall have the right to conduct an audit of, Landlord’s books and records
relating to Operating Expenses, Insurance Expenses and Taxes in accordance with
the following terms and provisions, provided that Tenant delivers written notice
of its intent to audit within ninety (90) days after receipt by Tenant of
Landlord’s Statement and completes such audit within one hundred eighty
(180) days after the date Landlord makes its relevant books and records
available to Tenant:

(i) No Monetary Default on the part of Tenant then exists.

 

11



--------------------------------------------------------------------------------

(ii) Tenant shall have the right to have an employee of Tenant or a Qualified
Auditor (as defined below) inspect Landlord’s accounting records at Landlord’s
office at reasonable times upon reasonable advance notice to Landlord.

(iii) Neither the employee of Tenant nor the Qualified Auditor shall be employed
or engaged on a contingency basis, in whole or in part.

(iv) Prior to commencing the audit, Tenant and the auditor shall: (i) if the
auditor is not an employee of Tenant, provide Landlord with evidence that the
auditor is a certified public accountant from a licensed, regional accounting
firm acceptable to Landlord in Landlord’s reasonable discretion with significant
(i.e., at least the immediately preceding five (5) years’) experience in
auditing operating expenses in first-class office buildings (a “Qualified
Auditor”); and (ii) each sign a confidentiality letter, on reasonable terms, to
be provided by Landlord.

(v) The audit shall be limited solely to confirming that the Operating Expenses
and/or Insurance Expenses and/or Taxes reported in the Landlord’s Statement, and
the calculations made by Landlord with respect thereto, are consistent with the
terms of this Lease.

(vi) If Tenant’s auditor finds errors or overcharges in Landlord’s Statement
that Tenant wishes to pursue, then within the time period set forth above Tenant
shall advise Landlord thereof in writing with specific reference to claimed
errors and overcharges and the relevant Lease provisions addressing such
expenses. Landlord shall have a reasonable opportunity to meet with Tenant’s
auditor (and any third auditor selected hereinbelow, if applicable) to explain
its calculation of Operating Expenses, it being the understanding of Landlord
and Tenant that Landlord intends to operate the Building as a first-class office
building with services at or near the top of the market. If Landlord agrees with
said findings, appropriate rebates or charges shall be made to Tenant. If
Landlord does not agree, Landlord shall engage its own auditor to review the
findings of Tenant’s auditor and Landlord’s books and records. The two
(2) auditors and the parties shall then meet to resolve any difference between
the audits.

(vii) If agreement cannot be reached within two (2) weeks thereafter, then the
auditors shall together select a third auditor (who shall be a Qualified Auditor
not affiliated with and who does not perform services for either party or their
affiliates) to which they shall each promptly submit their findings in a final
report, with copies submitted simultaneously to the first two (2) auditors,
Tenant and Landlord. Within two (2) weeks after receipt of such findings, the
third auditor shall determine which of the two reports best meets the terms of
this Lease, which report shall become the “Final Finding”. The third auditor
shall not have the option of selecting a compromise between the first two
auditors’ findings, nor to make any other finding.

(viii) If the Final Finding determines that Landlord has overcharged Tenant,
Landlord shall credit Tenant toward the payment of Base Rent or additional Rent
next due and payable under this Lease the amount of such overcharge. If the
Final Finding determines that Tenant was undercharged, then within thirty
(30) days after the Final Finding, Tenant shall reimburse Landlord the amount of
such undercharge.

 

12



--------------------------------------------------------------------------------

(ix) If the Final Finding results in a determination that Landlord overstated
Operating Expenses, Insurance Expenses and Taxes by more than five percent
(5%) of Tenant’s Share of the Operating Expenses, Insurance Expenses and Taxes
for the calendar year subject to the audit, Landlord shall pay its own audit
costs and reimburse Tenant for its costs associated with said audits. If the
Final Finding results in no credit to Tenant with respect to increases in
Operating Expenses, Insurance Expenses and Taxes for the calendar year subject
to the audit (or in a determination that Tenant underpaid increases in Operating
Expense, Insurance Expenses and Taxes for such year), Tenant shall pay its own
costs and shall reimburse Landlord for Landlord’s costs associated with said
audits. In all other events, each party shall pay its own audit costs, including
one half (1/2) of the cost of the third auditor.

(x) The results of any audit of Operating Expenses hereunder shall be treated by
Tenant, all auditors, and their respective employees and agents as confidential,
and shall not be discussed with nor disclosed to any third party, except for
disclosures required by applicable law, court rule or order or in connection
with any litigation or arbitration involving Landlord or Tenant.

6. Late Charge. Other remedies for non-payment of Rent notwithstanding, if any
monthly installment of Base Rent or additional Rent is not received by Landlord
on or before the date due, or if any payment due Landlord by Tenant which does
not have a scheduled due date is not received by Landlord on or before the
thirtieth (30th) day following the date Tenant was invoiced for such charge, a
late charge of five percent (5%) of such past due amount shall be immediately
due and payable as additional Rent; provided, however, that Tenant shall be
entitled to notice and the passage of a five (5) day grace period prior to the
imposition of such late charge on the first (1st) occasion in any calendar year
in which Tenant fails to timely pay any amount due hereunder. Additionally,
interest shall accrue on all delinquent amounts from the date past due until
paid at a rate equal to the sum of three percent (3%) plus the “prime rate”, in
effect from time to time, as quoted in the Wall Street Journal (the “Interest
Rate”).

7. Partial Payment. No payment by Tenant or acceptance by Landlord of an amount
less than the Rent herein stipulated shall be deemed a waiver of any other Rent
due. No partial payment or endorsement on any check or any letter accompanying
such payment of Rent shall be deemed an accord and satisfaction, but Landlord
may accept such payment without prejudice to Landlord’s right to collect the
balance of any Rent due under the terms of this Lease or any late charge or
interest assessed against Tenant hereunder.

8. Security Deposit. [INTENTIONALLY OMITTED]

9. Use of Premises.

(a) Generally. Tenant shall use and occupy the Premises for general office
purposes of a type customary for first-class office buildings and for other
ancillary uses reasonably related to Tenant in its operations within the
Premises (including, for example, a food preparation kitchen for product
presentations) and consistent with the operation, maintenance and occupancy of
the Building as a first-class office building (any non-office usage is subject
to Landlord’s prior written consent, which shall not be unreasonably withheld)
and for no other

 

13



--------------------------------------------------------------------------------

purpose. The Premises shall not be used for any illegal purpose, nor in
violation of any valid regulation of any governmental body, nor in any manner to
create any nuisance or trespass, nor in any manner which will void the insurance
or materially increase the rate of insurance on the Premises or the Building,
nor in any manner inconsistent with the first-class nature of the Building.

(b) Hazardous Materials.

(i) Tenant shall not cause or permit the receipt, storage, use, location or
handling on the Property (including the Building and Premises) of any product,
material or merchandise which is explosive, highly inflammable, or a “Hazardous
Material,” as that term is hereafter defined. “Hazardous Material” shall include
all materials or substances which are listed in, regulated by or subject to any
applicable federal, state or local laws, rules or regulations from time to time
in effect, including, without limitation, hazardous waste (as defined in the
Resource Conservation and Recovery Act); hazardous substances (as defined in the
Comprehensive Emergency Response, Compensation and Liability Act, as amended by
the Superfund Amendments and Reauthorization Act); gasoline or any other
petroleum product or by-product or other hydrocarbon derivative; toxic
substances (as defined by the Toxic Substances Control Act); insecticides,
fungicides or rodenticide, (as defined in the Federal Insecticide, Fungicide,
and Rodenticide Act); and asbestos, radon and substances determined to be
hazardous under the Occupational Safety and Health Act or regulations
promulgated thereunder. Notwithstanding the foregoing, Tenant shall not be in
breach of this provision as a result of (A) the presence in the Premises of
minor amounts of Hazardous Materials which are in compliance with all applicable
laws, ordinances and regulations and are customarily present in a general office
use (e.g., copying machine chemicals and kitchen cleansers), or (B) acts of
third parties over whom Tenant has no reasonable control.

(ii) Without limiting in any way Tenant’s obligations under any other provision
of this Lease, Tenant and its successors and assigns shall indemnify, protect,
defend (with counsel approved by Landlord) and hold Landlord, its partners,
officers, directors, shareholders, employees, agents, lenders, contractors and
each of their respective successors and assigns (the “Indemnified Parties”)
harmless from any and all claims, damages, liabilities, losses, costs and
expenses of any nature whatsoever, known or unknown, contingent or otherwise
(including, without limitation, attorneys’ fees, litigation, arbitration and
administrative proceedings costs, expert and consultant fees and laboratory
costs, as well as damages arising out of the diminution in the value of the
Premises, the Property or any portion thereof, damages for the loss of the
Premises or the Property or any portion thereof, damages arising from any
adverse impact on the marketing of space in the Premises, and sums paid in
settlement of claims), which arise during or after the Term in whole or in part
as a result of the presence or suspected presence of any Hazardous Materials,
in, on, under, from or about the Premises due to Tenant’s acts or omissions,
except to the extent such claims, damages, liabilities, losses, costs and
expenses arise out of or are caused by the negligence or willful misconduct of
any of the Indemnified Parties. Landlord and its successors and assigns shall
indemnify and hold Tenant and its successors and assigns harmless against all
such claims or damages to the extent arising out of or caused by the negligence
or willful misconduct of Landlord, its agents or employees. The indemnities
contained herein shall survive the expiration or earlier termination of this
Lease.

 

14



--------------------------------------------------------------------------------

(c) Storage Space.

(i) Tenant shall have the Option to lease, on the terms of this Section 9(c),
storage space on the Basement floor of the Building which storage space (the
“Storage Space”) shall be identified in accordance with this Section 9(c), for a
term (the “Storage Term”) that is coterminous with the Term, unless earlier
terminated. If Tenant wishes to lease storage space, Tenant shall so inform
Landlord in writing, and within thirty (30) days thereafter, Landlord shall
inform Tenant in writing of the location and configuration of storage space, if
any, which is then available for Tenant’s use (the “Storage Space Availability
Notice”). Within thirty (30) days after receipt of the Storage Space
Availability Notice, Tenant may by notice to Landlord (the “Storage Space
Exercise Notice”) exercise its option to lease some or all of the storage space
offered in the Storage Space Availability Notice, as specified by Tenant in the
Storage Space Exercise Notice, in which case the specified Storage Space shall
be leased on the terms of this Section 9(c) for a term commencing on the date
specified in the Storage Space Exercise Notice. Tenant shall have the right to
terminate its lease of the Storage Space (or discreet portions thereof) upon
thirty (30) days’ notice to Landlord.

(ii) The Storage Space shall will be delivered in its “as-is” condition and be
used by Tenant for the storage of equipment, inventory or other non-perishable
items normally used in Tenant’s business, and for no other purpose whatsoever.
Tenant agrees to keep the Storage Space in a neat and orderly fashion and to
keep all stored items in cartons, file cabinets or other suitable containers.
All items stored in the Storage Space shall be elevated at least 6 inches above
the floor on wooden pallets, and shall be at least 18 inches below the bottom of
all sprinklers located in the ceiling of the Storage Space, if any. Tenant shall
not store anything in the Storage Space which is unsafe or which otherwise may
create a hazardous condition, or which may increase Landlord’s insurance rates,
or cause a cancellation or modification of Landlord’s insurance coverage.
Without limitation, Tenant shall not store any flammable, combustible or
explosive fluid, chemical or substance nor any perishable food or beverage
products, except with Landlord’s prior written approval. Landlord reserves the
right to adopt and enforce reasonable rules and regulations governing the use of
the Storage Space from time to time. Upon expiration or earlier termination of
Tenant’s rights to the Storage Space, Tenant shall completely vacate and
surrender the Storage Space to Landlord in the condition in which it was
delivered to Tenant, ordinary wear and tear excepted, broom-clean and empty of
all personalty and other items placed therein by or on behalf of Tenant.

(iii) Tenant shall pay Rent for the Storage Space (“Storage Rent”) at a rental
rate, throughout the Storage Term, of [**]* per rentable square foot per annum
in equal monthly installments each payable in advance on or before the first day
of each month. Any partial month shall be appropriately prorated. All Storage
Rent shall be payable in the same manner that Base Rent is payable hereunder.

(iv) Except as otherwise provided herein, all terms and provisions of the Lease
shall be applicable to the Storage Space, except that Landlord need not supply
air-cooling, heat,

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

15



--------------------------------------------------------------------------------

water, janitorial service, cleaning, passenger or freight elevator service,
window washing or electricity to the Storage Space and Tenant shall not be
entitled to any allowances, rent credits, or expansion rights with respect to
the Storage Space unless such concessions or rights are specifically provided
for herein with respect to the Storage Space. Landlord shall not be liable for
any theft or damage to any items or materials stored in the Storage Space, it
being understood that Tenant is using the Storage Space at its own risk, except
to the extent any loss or liability results from the negligence or willful
misconduct of Landlord or its employees, agents or contractors (and in any event
subject to the provisions of Section 22(e) below). The Storage Space shall not
be included in the determination of Tenant’s Share nor shall Tenant be required
to pay Operating Expenses, Insurance Expenses or Property Taxes in connection
with the Storage Space.

(v) At any time and from time to time, Landlord shall have the right to relocate
the Storage Space to a new location which shall be no smaller than the square
footage of the Storage Space and no less accessible or usable than the Storage
Space. Landlord shall pay the direct, out-of-pocket, reasonable expenses of such
relocation.

10. Compliance with Laws.

(a) Tenant’s Obligations. Tenant, at its sole cost and expense, shall promptly
comply with all statutes, codes, ordinances, orders, rules and regulations of
any municipal or governmental entity whether in effect now or later, including
the Americans with Disabilities Act (collectively, “Law(s)”), regarding the
operation of Tenant’s business and the use, condition (following Landlord’s
completion of Landlord’s Work), configuration and occupancy of the Premises. In
addition, Tenant shall, at its sole cost and expense, promptly comply with any
Laws that relate to the Base Building, but only to the extent such obligations
are triggered by Tenant’s use of the Premises, other than for general office
use, or by Alterations or improvements performed by or for the benefit of
Tenant. “Base Building” shall mean the structural portions of the Building, the
public restrooms (it being acknowledged that restrooms on any full floor
comprising the Premises are not “public” restrooms) and the Building mechanical,
electrical, life-safety and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law with respect to the Premises or
Tenant’s occupancy of the Building. Tenant, at Tenant’s expense, may contest by
appropriate proceedings in good faith the legality or applicability of any Law
affecting the Premises, provided that (i) the Property or any part thereof
(including the Premises) shall not be subject to being condemned or vacated by
reason of non-compliance or otherwise by reason of such contest, (ii) no unsafe
or hazardous condition remains unremedied as a result of such contest,
(iii) such non-compliance or contest is not prohibited under any Security
Documents (defined in Article 34) and Tenant posts any security required under
such Security Documents in connection with such contest (or the non-compliance
that is the subject thereof), (iv) such non compliance or contest shall not
prevent Landlord from obtaining any and all permits and licenses then required
by applicable Laws in connection with the operation of the Building, and (v) the
Certificate of Occupancy for the Building (or any portion) is neither subject to
being suspended by reason such of non-compliance or contest (any such
proceedings instituted by Tenant being referred to herein as a “Compliance
Challenge”). If Landlord may be subject to any civil fines

 

16



--------------------------------------------------------------------------------

or penalties or other criminal penalties or may be liable to any third party by
reason of the Compliance Challenge, then Tenant shall furnish to Landlord, at
Tenant’s option, either (x) a bond of a surety company that is issued by, and in
form and substance, reasonably satisfactory to Landlord, or (y) such other
security that is reasonably satisfactory to Landlord, and, in either case, in an
amount equal to one hundred twenty percent (120%) of the sum of (A) the cost of
such compliance, (B) the criminal or civil penalties or fines that may accrue by
reason of such non-compliance (as reasonably estimated by Landlord), and (C) the
amount of such liability to third parties (as reasonably estimated by Landlord).
If Tenant initiates any Compliance Challenge, then Tenant shall keep Landlord
advised regularly as to the status of such proceedings. Landlord shall have the
right to use the aforesaid bond or other security to satisfy any such fines or
penalties that are levied or assessed against Landlord as a result of the
Compliance Challenge; Landlord’s obligation to so return such bond or other
security shall survive the expiration or sooner termination of this Lease.
Landlord shall return to Tenant the aforesaid bond or other security (or the
unapplied portion thereof, as the case may be), promptly after Tenant completes
the Compliance Challenge. If Tenant institutes a Compliance Challenge which
concludes on or after the date of expiration or termination of this Lease,
Tenant’s obligations hereunder with respect to the compliance in question will
survive the expiration or sooner termination of this Lease to the extent that
the result of any Compliance Challenge is that Tenant is required to perform any
compliance work.

(b) Landlord’s Obligations. Landlord represents to Tenant that, as of the
Effective Date, Landlord has not received written notice from any governmental
authority of any currently existing condition in the Premises or Base Building
which has been interpreted as a material violation of Laws for which Landlord’s
compliance is currently required. Landlord shall comply with all Laws relating
to the performance of Landlord’s Work, as well as all Laws relating to the Base
Building (exclusive of any Base Building systems that were constructed by or for
the benefit of Tenant) and the Common Areas, provided that such compliance with
Laws is not the responsibility of Tenant under this Lease, and provided further
that Landlord shall not be in breach of this Section 10(b) unless failure to
comply therewith would (1) prohibit Tenant from obtaining or maintaining a
temporary certificate of occupancy or its equivalent for the Premises, (2) would
affect the health or safety of Tenant’s employees, contractors or invitees,
(3) would otherwise materially, adversely affect Tenant’s use of the Premises,
(4) would expose Tenant to any material cost or liability, or (5) be
inconsistent with the operation of the Building as a first-class office
building. Notwithstanding the foregoing, Landlord shall have the right to
contest in good faith any alleged violation of Law, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law.

11. Rules and Regulations. The current rules and regulations of the Building
(the “Rules and Regulations”), a copy of which is attached hereto as Exhibit D,
and all reasonable rules and regulations and modifications thereto which
Landlord may hereafter from time to time adopt and promulgate after notice
thereof to Tenant are hereby made a part of this Lease and shall be observed and
performed by Tenant, its agents, employees and invitees. Landlord shall not
enforce the Rules and Regulations against Tenant in a manner materially more
strict than Landlord’s enforcement of the Rules and Regulations against other
tenants of the Building. In

 

17



--------------------------------------------------------------------------------

the event of any inconsistency between the terms of the Rules and Regulations
and the terms of this Lease, the terms of this Lease shall govern.

12. Services.

(a) Generally. The normal business hours of the Building (“Building Service
Hours”) shall be from 8:00 A. M. to 6:00 P.M. on Monday through Friday and 9:00
A.M. to 1:00 P.M. on Saturday, exclusive of Building holidays as reasonably
designated by Landlord which shall be generally recognized holidays (“Building
Holidays”). Except when and where Tenant’s right of access is specifically
prevented as a result of (i) an emergency, (ii) a requirement by law, or (iii) a
specific provision set forth in this Lease, Tenant shall have the right of
ingress and egress to the Premises, the Building, and the parking areas
twenty-four (24) hours per day, seven (7) days per week. Initially and until
further notice by Landlord to Tenant, the Building Holidays shall be: New Year’s
Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day
and Christmas Day. Landlord shall furnish the following services during the
Building Service Hours except as noted:

(i) Passenger elevator service at all times;

(ii) Heating, ventilation and air conditioning (“HVAC”) reasonably adequate to
allow for the comfortable occupancy of the Premises, subject to governmental
regulations (so long as the occupancy level of the Premises and the heat
generated by electrical lighting and fixtures do not exceed the following
thresholds:

(1) Occupant Load: One (1) person per 200 rentable square feet;

(2) Equipment & Lighting Load: 5.0 watts per rentable square foot.

(iii) Water at all times for all restrooms and lavatories;

(iv) Janitorial service Monday through Friday (exclusive of Building Holidays)
in accordance with the janitorial specifications set forth on Exhibit E attached
hereto, subject to such reasonable changes to janitorial specifications as
Landlord may elect so long as, at all times, the janitorial service provided by
Landlord is consistent with that provided in Comparable Buildings;

(v) Electric power, at all times, for lighting and outlets not in excess of five
(5) watts per rentable square foot of the Premises at 100% connected load (but
Tenant shall pay for any electrical service in excess of the Electrical
Allowance described in Section 12(b)(iii)); and

(vi) Replacement of Building standard lamps and ballasts as needed from time to
time.

 

18



--------------------------------------------------------------------------------

(b) Extra Services. Except as expressly set forth herein, Tenant shall have no
right to any services in excess of those provided herein; however:

(i) Tenant shall have the right to receive HVAC service during hours other than
Building Service Hours by paying Landlord’s then-standard charge for additional
HVAC service and providing such prior notice as is reasonably specified by
Landlord. Landlord’s current standard charge for after hours HVAC service is as
follows: $75.00 per hour for fans only, $105.00 per hour (plus engineering and
labor costs, if any) for heating and $170.00 per hour (plus engineering and
labor costs, if any) for cooling, with a minimum of four (4) hours in each case.
The foregoing charges are subject to change from time to time to the extent
necessary to meet changes in Landlord’s cost of providing such service. Any such
increased charge shall be based upon the actual cost of electricity consumed by
the Building’s HVAC equipment and Landlord’s reasonable, good faith estimate of
the cost of increased maintenance and wear and tear on the Building’s HVAC
equipment plus such after-hours usage, and labor costs, if any, related to the
provision of such after-hours HVAC service.

(ii) If Tenant is permitted to connect any supplemental HVAC units to the
Building’s condenser water loop or chilled water line, such permission shall be
conditioned upon Landlord having adequate excess capacity from time to time and
such connection and use shall be subject to Landlord’s reasonable approval and
reasonable restrictions imposed by Landlord, and Landlord shall have the right
to charge Tenant a connection fee and/or a monthly usage fee, as reasonably
determined by Landlord. Notwithstanding the foregoing to the contrary, Landlord
will make available for Tenant’s use a condenser water riser connecting with the
Building’s rooftop cooling tower connected to one (1) floor of the Premises
selected by Tenant in order to service Tenant’s supplemental HVAC unit(s), with
the capacity of ten (10) tons. Such condenser water will be made available to
Tenant at no additional cost, except that Tenant will bear the cost of tapping
into the Building’s condenser water loop, and of any electrical consumption
associated with the operation of any such supplemental HVAC unit, as described
in Section 12(b)(iv) below.

(iii) Landlord shall have the right to measure Tenant’s electrical usage by
commonly accepted methods, including the installation of measuring devices such
as submeters and check meters. If it is determined that Tenant’s electrical
usage for the Premises exceeds, in any calendar month, the product of one and
two-tenths (1.20) kilowatt hours multiplied by the number of rentable square
feet of area in the Premises (other than any areas described in clause
(iv) below, which will be separately metered) (the “Electrical Allowance”),
Tenant shall pay Landlord as additional Rent the estimated cost of such excess
electrical usage and, if Tenant’s electrical usage exceeds the Electrical
Allowance more than three times in any calendar year, then Tenant shall also
reimburse Landlord for the cost of purchasing, installing, operating and
maintaining the measuring device(s);

(iv) If Tenant installs or operates a server room or other form of high
consumption area, Landlord will require that Tenant, at Tenant’s sole cost and
expense, install a separate electrical meter to measure Tenant’s electrical
consumption in such area(s); if Landlord determines, on the basis of the
readings of electrical consumption from such meter, that Tenant’s electrical
consumption in such area(s) exceed the Electrical Allowance, Tenant will pay to

 

19



--------------------------------------------------------------------------------

Landlord directly for the cost of electricity consumed in such areas or by such
equipment in excess of the Electrical Allowance, on a monthly basis, within
thirty (30) days after the delivery of an invoice from Landlord.

(v) If Tenant uses any other services in an amount or for a period in excess of
that provided for herein, then Landlord reserves the right to charge Tenant as
additional Rent hereunder a reasonable sum as reimbursement for the cost of such
added services, and to charge Tenant for the cost of any administrative time,
additional equipment or facilities or modifications thereto which are necessary
to provide the additional services, and/or to discontinue providing such excess
services to Tenant.

(c) Interruptions. Landlord shall not be liable for any damages directly or
indirectly resulting from the interruption in any of the services described
above, nor, except as provided below, shall any such interruption entitle Tenant
to any abatement of Rent or any right to terminate this Lease or be deemed an
eviction, constructive or actual. Landlord shall use reasonable efforts to
furnish uninterrupted services as required above and shall use diligent efforts
to restore any interrupted or discontinued service as soon as reasonably
practicable. Notwithstanding the foregoing, in the event that (i) any such
interruption or discontinuance of services (other than an interruption or
discontinuance which is caused by casualty to the Building, which is addressed
in Article 19) materially and adversely affects Tenant’s ability to conduct
business in the Premises, or any material portion thereof, (ii) on account of
such interruption or disturbance Tenant ceases doing business in the Premises,
or the affected portion of the Premises, and (iii) such interruption or
discontinuance of services was not caused in any material way by the act or
omission of Tenant or Tenant’s contractors or employees, then:

(1) if such interruption or discontinuance of services was within the reasonable
control of Landlord to prevent and continues beyond three (3) business days
after the date of delivery of written notice from Tenant to Landlord specifying
the nature of the interruption (“Interruption Notice”), then Base Rent shall
abate proportionately, beginning on the fourth (4th) business day after delivery
of said Interruption Notice and continuing for so long as Tenant remains unable
to (and in fact does not) conduct its business in the Premises or such portion
thereof without material adverse impact due to such interruption or
discontinuance;

(2) if such interruption or discontinuance of services was not within the
reasonable control of Landlord to prevent and continues beyond ten (10) business
days after the date of delivery of an Interruption Notice from Tenant to
Landlord, then Base Rent shall abate proportionately, beginning on the eleventh
(11th) business day after delivery of said Interruption Notice and continuing
for so long as Tenant remains unable to (and in fact does not) conduct its
business in the Premises or such portion thereof without material adverse impact
due to such interruption or discontinuance; provided that such abatement will be
applicable only if the interruption in question is caused by an event covered by
Landlord’s policy of property insurance such that Landlord’s rental interruption
policy will cover Landlord for any such abatement (Landlord agrees to cooperate
with Tenant in determining if and to what extent Landlord’s insurance coverage
would so permit an abatement as described herein);

 

20



--------------------------------------------------------------------------------

(3) if such interruption or discontinuance of services was within the reasonable
control of Landlord to prevent and continues unabated beyond seventy-five
(75) calendar days after the date of delivery of an Interruption Notice from
Tenant to Landlord, then Tenant shall thereafter have the right, to be exercised
by Tenant within ten (10) business days after the expiration of such ninety
(90) day period, to terminate this Lease effective upon thirty (30) days’
written notice (provided, that if the interruption or discontinuance of services
is eliminated within such 30-day period such that Tenant is able to conduct its
business in the entire Premises without material adverse impact due to such
interruption or discontinuance, then Tenant’s termination notice will be deemed
null and void and of no force or effect); and

(4) if such interruption or discontinuance of services was not within the
reasonable control of Landlord to prevent and continues unabated beyond one
hundred fifty (150) calendar days after the date of delivery of an Interruption
Notice from Tenant to Landlord, then Tenant shall thereafter have the right, to
be exercised by Tenant within ten (10) business days after the expiration of
such one hundred fifty (150) day period, to terminate this Lease effective upon
thirty (30) days’ written notice (provided, that if the interruption or
discontinuance of services is eliminated within such 30-day period such that
Tenant is able to conduct its business in the entire Premises without material
adverse impact due to such interruption or discontinuance, then Tenant’s
termination notice will be deemed null and void and of no force or effect).

(5) No termination of this Lease pursuant to the provisions of Section 12(c)(3)
or 12(c)(4) will serve to release Tenant from its repair or restoration
obligations set forth herein, to the extent applicable.

13. Telephone and Data Equipment. Landlord shall have no responsibility for
providing to Tenant any telephone or data equipment, including wiring, within
the Premises or for providing telephone or data service or connections from the
utility to the Premises, except as required by law. Tenant shall not alter,
modify, add to or disturb any telephone or data wiring in the Premises or
elsewhere in the Building without the Landlord’s prior written consent. Tenant
shall be liable to Landlord for any damage to the telephone or data wiring in
the Building due to the act, negligent or otherwise, of Tenant or any employee,
contractor or other agent of Tenant. Tenant shall have no access to the
telephone or data closets within the Building, except in the manner and under
procedures reasonably established by Landlord. Tenant shall promptly notify
Landlord of any actual or suspected failure of telephone or data service to the
Premises. All costs incurred by Landlord for the installation, maintenance,
repair and replacement of telephone or data wiring within the Building shall be
an Operating Expense unless and to the extent Landlord is reimbursed for such
costs by any tenants of the Building. Landlord shall not be liable to Tenant and
Tenant waives all claims against Landlord whatsoever, whether for personal
injury, property damage, loss of use of the Premises, or otherwise, due to the
interruption or failure of telephone or data services to the Premises, except to
the extent resulting from the negligence or willful misconduct of Landlord or
its employees, agents or contractors. Landlord shall make available to Tenant
sufficient conduit capacity in Building risers and areas between floors to
accommodate Tenant’s telephone and data Cable and related equipment, but only to
the

 

21



--------------------------------------------------------------------------------

extent Tenant’s requirements do not materially exceed those of a normal tenant
of Premises of like size in Comparable Buildings. All electronic, fiber, phone
and data cabling and related equipment that is installed by or for the exclusive
benefit of Tenant is referred to herein as “Cable”. Landlord may designate
specific contractors with respect to oversight, installation, repair, connection
to, and removal of vertical Cable. All Cable shall be clearly marked with
adhesive plastic labels (or plastic tags attached to such Cable with wire) to
show Tenant’s name, suite number, and the purpose of such Cable (i) every 6 feet
outside the Premises (specifically including, but not limited to, the electrical
room risers and any Common Areas), and (ii) at the termination point(s) of such
Cable. At the expiration or sooner termination of this Lease, Tenant will remove
all Cable from the Building at Tenant’s sole cost.

14. Signs.

(a) Generally. Tenant shall not paint or place any signs, placards, or other
advertisements of any character upon the windows of the Premises (except with
the prior consent of Landlord, which consent may be withheld by Landlord in its
absolute discretion), and Tenant shall place no signs upon the outside walls,
common areas or the roof of the Building.

(b) Building-Standard Signage. Landlord, at Landlord’s sole cost and expense,
shall initially provide Tenant with Building-standard signage in the Building’s
ground floor lobby, in the elevator lobby on the floors of the Building in which
the Premises are located and at the entrance to the Premises. However, Tenant
shall have the right, subject to Landlord’s reasonable approval, to provide its
own signage for (i) any elevator lobbies on which Tenant occupies the full floor
and (ii) the Premises entrance, which shall be produced, maintained, installed
and removed at Tenant’s expense. Any subsequent changes to, or revisions or
replacements of such signage, shall be at Tenant’s sole cost and expense.

(c) Ground Floor Sign.

(i) Landlord, at Landlord’s sole cost and expense (up to [**]*, Tenant being
responsible for any production and installation cost in excess of such amount),
will pay for the initial cost of producing and installing a sign depicting
Tenant’s name and corporate logo on the west-facing wall opposite the base of
the “up” escalator in the ground floor base of the lobby level of the Building
(“Base Lobby Level”), as shown on Exhibit F attached hereto (showing location
and scale), where Tenant will have signage rights (the “Ground Floor Sign”). The
detailed design of such signage shall be supplied by Tenant at Tenant’s cost and
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld, conditioned or delayed, it being agreed that any such
design must be compatible with Landlord’s design, signage and graphics program
and the operation of the Building as a modern first-class multi-tenant office
building. Tenant acknowledges that Landlord may withhold its consent to any
proposed design of the Ground Floor Sign if such design contemplates that more
than four (4) penetrations of the stone panel(s) on the west-facing wall will be
made in order to install such sign. Landlord shall be responsible for
maintenance and repair of the Ground Floor Sign. Should the name of Tenant be
legally changed to another name (the “New Name”), or should

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

22



--------------------------------------------------------------------------------

Tenant’s desired design otherwise change, Tenant shall be entitled to modify, at
Tenant’s sole cost and expense, Tenant’s name or design on the Ground Floor Sign
to reflect Tenant’s New Name or new design, so long as Tenant’s New Name is not
an Objectionable Name. The term “Objectionable Name” shall mean any name that
relates to an entity that is of a character or reputation, or is associated with
a political orientation or faction, which is inconsistent with the quality of
the Building, or which would otherwise reasonably offend a landlord of
comparable first-class office Buildings.

(ii) The rights granted pursuant to this Section 14(c) are personal to Del Monte
Corporation and may not be transferred or assigned to any other individual or
entity (other than an assignee of Tenant’s interest in this Lease qualifying
pursuant to the provisions of Section 37(h) below).

(iii) Tenant’s rights to the Ground Floor Sign described herein shall expire and
terminate upon the earlier to occur of (A) the termination of this Lease or
Tenant’s right to possession of the Premises; (B) the occurrence of a material
Default by Tenant hereunder; (C) the transfer by Tenant of all or part of its
interest in this Lease or the Premises other than pursuant to an assignment
meeting the requirements of Section 37(h) below. At any time when Tenant
(without reference to non-Affiliate Subtenants) does not occupy four (4) full
floors in the Building pursuant to this Lease (the “Signage Rights Threshold”),
at Landlord’s option, Tenant will no longer have the right to such Ground Floor
Sign identification. Upon the expiration of Tenant’s rights to the Ground Floor
Sign, Tenant, at Tenant’s sole cost and expense, will remove the Ground Floor
Sign and repair any damage to the Building caused by the installation and/or
removal of the Ground Floor Sign to Landlord’s reasonable satisfaction; Tenant
expressly acknowledges that, depending on the quantity and/or size of
penetrations in the stone panel(s) on such west-facing wall necessitated by the
installation of the Ground Floor Sign, such repair may require the replacement
of such stone panel(s) on the west-facing wall with stone panel(s) matching the
stone panel(s) on the remaining walls in the Base Lobby Level as closely as
reasonably possible.

(iv) Tenant’s Ground Floor Sign right shall be exclusive with respect to the
west wall in the Base Lobby Level. Landlord may grant to other Building tenants
which satisfy the Signage Rights Threshold or third parties the right to signage
on the north, south and/or east walls of the Base Lobby Level, but Landlord
agrees that so long as Tenant retains its Ground Floor Sign rights pursuant to
the provisions of this Section 14(c), no Building tenant or third party will
have a right to signage on any such walls which is larger than Tenant’s Ground
Floor Sign. Additionally, Landlord agrees that, for so long as Tenant retains
its Ground Floor Sign rights pursuant to the provisions of this Section 14(c),
Landlord shall not grant to any Competitor (defined below) of Tenant the right
to install identification signage in any public area of the Property, except
identification in the Building directory or standard or custom floor signage at
a tenant’s premises. As used herein, a “Competitor” shall mean an entity whose
primary business (i.e., the business from which such entity derives the majority
of its revenues) is in direct competition with Tenant’s business. Tenant may
designate up to four (4) Competitors; a list of Tenant’s Competitors is attached
hereto as Exhibit G. Tenant shall have the right, by written notice delivered to
Landlord no more often than once in any eighteen (18) month period, to update
the list of Competitors by replacing one or more designated Competitors

 

23



--------------------------------------------------------------------------------

with another entity or entities which constitute Competitors, provided that in
no event will there be more than four (4) Competitors.

15. Force Majeure. In the event of a strike, lockout, labor trouble, civil
commotion, an act of God, or any other event beyond a party’s control (a “Force
Majeure Event”) which results in such party being unable to timely perform any
obligations hereunder (other than the inability to pay any amount due hereunder
and, except as expressly provided in Sections 53(a) and 53(b) below, the
inability of Landlord to timely deliver possession of any portion of the
Premises to Tenant), and so long as such party diligently proceeds to perform
such obligations after the end of such force majeure event, such party shall not
be in breach hereunder for failure to perform such obligation.

16. Repairs and Maintenance By Landlord. Landlord shall not be required, after
possession of the Premises has been delivered to Tenant, to make any repairs or
improvements to the Premises, except as expressly set forth in this Lease.
Except for damage caused by casualty and condemnation (which shall be governed
by Articles 19 and 20 below), and subject to normal wear and tear, Landlord
shall maintain in good condition and repair and good working order (i) the
structural elements of the Building, including the exterior walls and
foundation, (ii) Common Areas, and (iii) the mechanical, electrical, plumbing
and HVAC systems which serve the Building in general, provided Tenant shall be
responsible for any repairs to the extent they result from the negligence or
wrongful acts of Tenant or anyone in the employ or control of Tenant. Landlord’s
maintenance obligations with respect to the Common Areas shall include without
limitation the obligation to keep all public areas in a clean and attractive
condition and to wash the exterior surfaces of windows in the Building with
reasonable frequency. Tenant hereby waives any and all rights under and benefits
of subsection 1 of Section 1932, and Sections 1941 and 1942 of the California
Civil Code, or any similar or successor Laws now or hereafter in effect.

17. Repairs By Tenant. Except as described in Article 16 above or Article 19
below, Tenant, at its sole cost and expense, shall maintain the Premises in good
repair and condition, ordinary wear and tear excepted. Tenant’s repair and
maintenance obligations include, without limitation, repairs to: (a) floor
coverings; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) Alterations (defined in Article 18); (f) supplemental air
conditioning units, kitchens (including hot water heaters), plumbing, and
similar facilities exclusively serving Tenant, whether such items are installed
by or on behalf of Tenant or are currently existing in the Premises and
(g) Cable. Tenant shall further, at its own cost and expense, repair or restore
any damage or injury to all or any part of the Building or Property caused by
Tenant or Tenant’s agents, employees, invitees, licensees, visitors or
contractors, including but not limited to any repairs or replacements
necessitated by (i) the construction or installation of improvements to the
Premises by or on behalf of Tenant, and (ii) the moving of any property into or
out of the Premises; at Landlord’s option, Landlord will perform any such work
located outside of the Premises and Tenant will pay Landlord the cost thereof
plus a commercially reasonable administrative fee not to exceed five percent
(5%) of such cost. If Tenant fails to make such repairs or replacements within
fifteen (15) days after notice from Landlord, Landlord may, at its option, upon
prior reasonable notice to Tenant (except in an emergency) make the required
repairs and replacements and the costs of such repair or replacements (including
Landlord’s

 

24



--------------------------------------------------------------------------------

reasonable administrative charge not to exceed five percent (5%) of such cost
shall be charged to Tenant as additional Rent.

18. Alterations and Improvements/Liens.

(a) Generally. Except for minor alterations performed below the ceiling of the
Premises which do not affect the Building’s structure or systems, will not
create excessive noise or result in the dispersal of odors or debris (including
dust or other airborne particulate matter) beyond the Premises, are not visible
from outside the Premises, do not require the procurement of a building permit
and do not cost in excess of [**]* per floor for any project or series of
related projects (“Permitted Alterations”), Tenant shall not make or allow to be
made any alterations, physical additions or improvements in or to the Premises
(“Alterations,” which term does not include the improvements contemplated by the
Work Agreement) without first obtaining in writing Landlord’s written consent
for such alterations or additions, which consent will not be unreasonably
withheld, conditioned or delayed; provided, however, that such consent may be
granted or withheld in Landlord’s sole discretion if the Alterations (A) will
adversely affect the Building’s structure or systems (unless Tenant, at its
cost, takes all steps necessary and/or reasonably required by Landlord to
neutralize such affect on the Building’s structure or systems), or (B) will be
visible from outside the Premises. Within ten (10) business days after receipt
of plans and specifications depicting a proposed Alteration together with a
written request for Landlord’s approval of same, Landlord shall respond with
approval, specific reasonable objections to any plans or other submittal
requiring Landlord’s approval or, if applicable, a good faith request for
additional information reasonably deemed necessary by Landlord in order to
determine whether or not to approve the Alteration in question. Prior to
starting work, Tenant shall furnish Landlord with plans and specifications
(which shall be in CAD format if requested by Landlord); names of contractors
reasonably acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to the Base Building and vertical Cable and may also
require that Tenant use only union labor for any work in the Building); required
permits and approvals; and evidence of contractor’s and subcontractor’s
insurance in amounts reasonably required by Landlord and naming Landlord the
managing agent for the Building and such other person or entities, as Landlord
may reasonably request as additional insureds. Tenant shall reimburse Landlord
for any reasonable sums paid by Landlord for third party examination of Tenant’s
plans for Alterations. Landlord’s approval of an Alteration shall not be deemed
a representation by Landlord that the Alteration complies with any Law. In
addition, Tenant shall reimburse Landlord an amount equal to (i) if Landlord’s
personnel perform oversight/coordination services, a reasonable estimate of the
reasonable cost incurred by Landlord in having its own personnel provide
oversight and coordination of any Alterations and (ii) if Landlord has a third
party provider performing coordination/oversight services, 3% of the total
project cost. Additionally, if Landlord in good faith deems it necessary to use
the services of a third party architect, engineer or other consultant to review
Tenant’s proposed plans and specifications, Tenant will reimburse Landlord for
the actual, reasonable costs incurred by Landlord for such third party review,
provided that such third party charges commercially competitive rates for firms
of similar skill, experience and expertise. Upon completion, Tenant shall
furnish Landlord with at least three (3) sets of “as-built” plans (as well as a
set in CAD

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.



 

25



--------------------------------------------------------------------------------

format) for Alterations, completion affidavits and full and final, unconditional
waivers of lien and will cause a Notice of Completion to be recorded in the
Office of the Recorder of the County of San Francisco in accordance with
Section 3093 of the California Civil Code or any successor statute and will
timely provide all notices required under Section 3259.5 of the California Civil
Code or any successor statute. Any Alterations shall at once become the property
of Landlord; provided, however, that Landlord, at its option, may require Tenant
to remove any Tenant Improvements constructed pursuant to the Work Agreement and
any Alterations prior to the expiration or sooner termination of this Lease if
in Landlord’s good faith determination such Alteration(s) or Tenant
Improvement(s) constitute Specialty Improvements (defined below); if Tenant so
requests in writing as of the date of Tenant’s request for Landlord’s consent to
any Tenant Improvements or Alterations (“Removal Request”), Landlord will notify
Tenant at the time of Landlord’s consent to any such Tenant Improvements or
Alterations as to whether Landlord deems the same to be Specialty Improvements
and will require their removal. All costs of any Alterations (including, without
limitation, the removal thereof, if required) shall be borne by Tenant. If
Tenant fails to promptly complete the removal of any Tenant Improvements or
Alterations required to be removed hereunder and/or to repair any damage caused
by the removal, Landlord may do so and may charge the cost thereof to Tenant.
All Alterations shall be made in a first-class, workmanlike manner and in a
manner that does not disturb other tenants (i.e., any loud work must be
performed during non-business hours) in accordance with Landlord’s then-current
reasonable guidelines for construction, and Tenant shall maintain appropriate
liability and builder’s risk insurance throughout the construction. “Specialty
Improvements” shall mean Alterations or Tenant Improvements that (i) perforate,
penetrate or require reinforcement of a floor slab (such as interior stairwells
[not including any interior stairwells existing in the Premises as of the
Effective Date or any interior stairwells existing in any space leased by Tenant
pursuant to Sections 53(a) or 53(b) below as of the date such space is delivered
to Tenant]) or high-density filing or racking systems), (ii) consist of the
installation of a raised flooring system, (iii) consist of the installation of a
vault or other similar device or system intended to secure the Premises or a
portion thereof in a manner that exceeds the level of security necessary for
ordinary office space, (iv) involve material plumbing connections, or
(v) consist of the construction of substantial non-office improvements of a type
which are unlikely to be used by future tenants of the Building. Tenant will
indemnify, defend, protect and hold Landlord harmless from and against any and
all claims for injury to or death of persons or damage or destruction of
property arising out of or relating to the performance of any Alterations by or
on behalf of Tenant, except to the extent resulting from the negligence or
willful misconduct of Landlord or its employees, agents or contractors. Under no
circumstances shall Landlord be required to pay, during the Term (as the same
may be extended or renewed), any ad valorem or Property tax on such Alterations,
Tenant hereby covenanting to pay all such taxes when they become due.

(b) Liens. Nothing contained in this Lease shall authorize or empower Tenant to
do any act which shall in any way encumber Landlord’s title to the Building,
Property, or Premises, nor in any way subject Landlord’s title to any claims by
way of lien or encumbrance, whether claimed by operation of law or by virtue of
any expressed or implied contract of Tenant, and any claim to a lien upon the
Building, Property or Premises arising from any act or omission of Tenant shall
attach only against Tenant’s interest and shall in all respects be subordinate
to Landlord’s title to the Building, Property, and Premises. If Tenant has not
removed any such

 

26



--------------------------------------------------------------------------------

lien or encumbrance or (provided that Tenant is in good faith contesting such
lien or encumbrance) delivered to Landlord a title indemnity, bond or other
security reasonably satisfactory to Landlord, within twenty (20) days after
written notice to Tenant by Landlord, Landlord may pay the amount necessary to
remove such lien or encumbrance, without being responsible for making any
investigation as to the validity thereof, and the amount so paid shall be deemed
additional Rent reserved under this Lease due and payable forthwith.

19. Destruction or Damage.

(a) Completion Estimate. If all or any portion of the Premises becomes
untenantable or inaccessible by fire or other casualty to the Premises or the
Common Areas (collectively a “Casualty”), Landlord, with reasonable promptness
(and, in any event, within forty-five (45) days), shall cause a general
contractor selected by Landlord to provide Landlord with a written estimate of
the amount of time required, using standard working methods, to substantially
complete the repair and restoration of the Premises and any Common Areas
necessary to provide access to the Premises (“Completion Estimate”). Landlord
shall promptly forward a copy of the Completion Estimate to Tenant. If the
Completion Estimate indicates that the Premises (or any material portion
thereof) or any Common Areas necessary to provide access to the Premises cannot
be made tenantable within two hundred seventy (270) days from the date of the
Casualty, then Landlord or Tenant shall each have the right to terminate this
Lease upon written notice delivered to the other within thirty (30) days
following delivery of the Completion Estimate. In addition, Landlord, by notice
delivered to Tenant within seventy-five (75) days after the date of the
Casualty, shall have the right to terminate this Lease if: (1) there are less
than two (2) years of the Term remaining on the date of the Casualty; and the
Premises have been materially damaged such that the repair is reasonably
expected to take a period of time longer than half of the then-remaining Term;
or (2) a casualty loss to the Building or Premises occurs and the repairs to be
performed by Landlord (other than those for which Tenant’s insurance proceeds
are to be applied) will cost in excess of [**]* and such loss is not covered by
insurance which is either required to be carried by Landlord under this Lease or
which is actually carried by Landlord or (3) any Holder requires that the
insurance proceeds be applied to the payment of the mortgage debt and as a
result, the construction costs to be borne by Landlord in completing any
necessary restoration, in Landlord’s reasonable good faith estimate based upon
the advice of at least one (1) Expert, exceed five percent (5%) of the
replacement cost of the Building. Notwithstanding the foregoing, Landlord shall
have no right to terminate the Lease upon a casualty (except as provided above
where less than two years of the Term remains) unless Landlord also terminates
all other leases of space in the Building where (i) the premises were damaged to
a similar degree as the Premises, and (ii) such leases, by their terms, provide
Landlord a right to terminate under the circumstances.

(b) Landlord’s Repair; Abatement. If this Lease is not terminated, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, restore the
Premises and Common Areas at its cost (except as otherwise provided below). Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

27



--------------------------------------------------------------------------------

other modifications to the Common Areas reasonably deemed desirable by Landlord.
Upon notice from Landlord, Tenant shall assign or endorse over to Landlord (or
to any party designated by Landlord) all property insurance proceeds payable to
Tenant under Tenant’s insurance with respect to any Alteration; provided if the
estimated cost to repair such Alteration exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, the excess cost
of such repairs to Alterations shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repairs. Landlord shall not be liable for any
inconvenience to Tenant or injury to Tenant’s business resulting in any way from
the Casualty or the repair thereof. During any period of time that all or a
material portion of the Premises is rendered untenantable as a result of a
Casualty, Base Rent shall abate for the portion of the Premises that is
untenantable and not used by Tenant, except during any period that Tenant is in
Monetary Default.

(c) Statutory Waiver. The provisions of this Lease, including this Article 19,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, Building
or Property, and any Laws, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any similar or successor Laws now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, Building or Property.

20. Eminent Domain. Either party may terminate this Lease if any material part
of the Premises or a portion of the Property necessary for access to the
Premises is taken or condemned for any public or quasi-public use under Law, by
eminent domain or conveyance in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property that would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The terminating
party shall provide written notice of termination to the other party within
forty-five (45) days after it first receives notice of the Taking. The
termination shall be effective as of the effective date of any order granting
possession to, or vesting legal title in, the condemning authority. If this
Lease is not terminated, Base Rent and Tenant’s Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds is expressly waived by
Tenant, provided, however, Tenant may file a separate claim for Tenant’s
personal property, loss of goodwill and Tenant’s reasonable relocation expenses,
provided the filing of such claim does not diminish the amount of Landlord’s
award. If only a part of the Premises is subject to a Taking and this Lease is
not terminated, Landlord, with reasonable diligence, will restore the remaining
portion of the Premises as nearly as practicable to the condition immediately
prior to the Taking. Tenant hereby waives any and all rights it might otherwise
have pursuant to Section 1265.130 of the California Code of Civil Procedure, or
any similar or successor Laws.

21. Damage or Theft of Personal Property. All personal property brought into the
Premises shall be at the risk of Tenant only and Landlord shall not be liable
for theft thereof or any damage thereto occasioned by any acts of co-tenants,
other occupants of the Building, or any

 

28



--------------------------------------------------------------------------------

other person, except, with respect to damage to the Premises, as may be
occasioned by the negligence or willful misconduct of Landlord, its employees
and agents (but subject to the waiver of subrogation provisions set forth in
Section 22(e) below).

22. Insurance; Waivers.

(a) Tenant’s Insurance. Tenant covenants and agrees that from and after the date
of delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, the following types of insurance (which
may be maintained under blanket policies, so long as the coverage afforded
Landlord, the other additional insureds and any designees of Landlord shall not
be reduced or adversely affected thereby), in the amounts specified and in the
form hereinafter provided for:

(i) Commercial General Liability (“CGL”) Insurance written on an occurrence
basis, covering the Premises and all operations of Tenant in or about the
Premises against claims for bodily injury, death, property damage and products
liability and to include contractual liability coverage insuring Tenant’s
indemnification obligations under this Lease, to be in combined single limits of
not less than [**]* each occurrence for bodily injury, death and property
damage, [**]* for products/completed operations aggregate, [**]* for personal
injury, and to have general aggregate limits of not less than [**]* and Umbrella
Liability Insurance in an amount not less than [**]* for each policy year. The
certificate of insurance evidencing the CGL form of policy shall specify all
endorsements required herein and shall specify on the face thereof that the
limits of such policy apply separately to the Premises.

(ii) Insurance covering all of the items included in Tenant’s heating,
ventilating and air conditioning equipment maintained by Tenant, trade fixtures,
merchandise and personal property from time to time in, on or upon the Premises,
and any Alterations in an amount not less than one hundred percent (100%) of
their full replacement value (subject to commercially reasonable deductibles)
from time to time during the Term, providing protection against perils included
within the standard form of “all-risk” (i.e., “Special Cause of Loss”) fire and
casualty insurance policy.

(iii) Workers’ Compensation insurance in amounts required by law.

(iv) Employer’s Liability coverage of at least [**]* per occurrence.

(v) Business Interruption Insurance equal to not less than [**]*, subject to
reasonable deductibles, which insurance shall be issued on an “all risk” basis
(or its equivalent).

(b) Requirements for Tenant’s Policies. All policies of the insurance provided
for in Section 22(a) above shall be issued in form acceptable to Landlord by
insurance companies with a rating and financial size of not less than A:VIII in
the most current available

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

29



--------------------------------------------------------------------------------

“Best’s Insurance Reports”, and licensed to do business in the state in which
the Building is located. Each and every such policy:

(i) shall designate Landlord (as well as Landlord’s managing agent and any
mortgagee of Landlord and any other party reasonably designated by Landlord) as
an additional insured, except with respect to the insurance described in
Sections 22(a)(iii) and 22(a)(iv) above;

(ii) shall be evidenced by a certificate in customary form delivered to each of
Landlord and any such other parties in interest prior to any entry by Tenant or
Tenant’s employees or contractors onto the Premises and thereafter within five
(5) days after the inception (or renewal) of each new policy, and as often as
any such policy shall expire or terminate. Renewal or additional policies shall
be procured and maintained by Tenant in like manner and to like extent;

(iii) shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing (and ten
(10) days in the case of non-payment) in advance of any material change,
cancellation, termination or lapse, or the effective date of any reduction in
the amounts of insurance; and

(iv) shall be written as a primary policy which does not contribute to and is
not in excess of coverage which Landlord may carry.

(c) Additional Insurance Obligations. Tenant shall carry and maintain during the
entire Term, at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 22 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested from time to time by Landlord, so long as such amounts and types of
coverage are not in excess of the insurance requirements generally applicable to
comparable tenants in Comparable Buildings.

(d) Landlord’s Insurance. Landlord shall maintain the following insurance
(“Landlord’s Insurance”):

(i) CGL insurance applicable to the Property, Building and Common Areas
providing, on an occurrence basis, a minimum combined single limit of at least
[**]*;

(ii) All Risk/Special Causes of Loss property insurance on the Building at
replacement cost value;

(iii) Worker’s Compensation insurance as required by the state and in amounts as
may be required by applicable statute; and

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

30



--------------------------------------------------------------------------------

(iv) Employers Liability Coverage of at least [**]* per occurrence and such
other insurance coverage as Landlord or any Holder may from time to time deem
appropriate.

(v) Landlord shall maintain earthquake coverage on the Building in an amount
equal to the full replacement cost of the Building, subject to reasonable
deductibles; provided, however, that Landlord shall not be obligated to maintain
earthquake insurance coverage if nine (9) or more of the following fifteen
(15) buildings (or, if at any time during the Term any such buildings no longer
exist, sixty percent (60%) or more of the remaining buildings) do not maintain
earthquake insurance coverage:

1. Embarcadero Centers One through Four;

2. 101 California Street;

3. One Market Towers (Spear and Steuart);

4. Hills Plaza;

5. 555 California Street;

6. 345 California Street;

7. 275 Battery Street;

8. 50 Fremont Street;

9. One California Street;

10. 199 Fremont Street;

11. 101 Second Street;

12. 55 Second Street;

13. 525 Market Street;

14. 555 Mission Street;

15. 560 Mission Street.

(e) Subrogation. Notwithstanding anything to the contrary set forth hereinabove,
Landlord and Tenant do hereby waive any and all claims against one another for
damage to or destruction of real or personal property to the extent such damage
or destruction can be covered by “all risks” property insurance of the type
described in Section 22(a)(ii) and Section 22(c) above. The risk to be borne by
each party shall also include the satisfaction of any deductible amounts
required to be paid under the applicable “all risks” fire and casualty insurance
carried by the party whose property is damaged, and each party agrees that the
other party shall not be responsible for satisfaction of such deductible (this
will not preclude Landlord from including deductible payments in Insurance
Expenses). These waivers shall apply if the damage would have been covered by a
customary “all risks” insurance policy, even if the party fails to obtain such
coverage. The intent of this provision is that each party shall look solely to
its insurance with respect to property damage or destruction which can be
covered by “all risks” insurance of the type described in Section 22(a)(ii) and
Section 22(c). Each such policy shall include a waiver of all rights of
subrogation by the insurance carrier against the other party, its agents and
employees with respect to property damage covered by the applicable “all risks”
fire and casualty insurance policy.

 

23. Indemnities.

 

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

31



--------------------------------------------------------------------------------

(a) Tenant’s Indemnity. Except to the extent caused by the negligence or willful
misconduct of Landlord, its agents, employees or contractors, Tenant will
indemnify, defend, protect and hold harmless Landlord from and against any and
all loss, cost, damage or liability arising in any manner (i) caused anywhere in
the Building or on the Property due to the negligence or willful misconduct of
Tenant, its agents, contractors or employees or (ii) due to any occurrence in
the Premises (or arising out of actions taking place in the Premises) or
(iii) arising out of Tenant’s breach or Default under the terms of this Lease.
Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Holders (defined in Section 34(a)) and agents (collectively, “Landlord Parties”)
from all claims for any injury to or death of persons, damage to property or
loss of profits or revenue in any manner related to (a) force majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment (provided that the foregoing does not include
any waiver of claims against any contractor of Landlord which is engaged to
provide security or protective services arising from the acts or omissions of
that contractor or its agents or employees).

(b) Landlord’s Indemnity. Subject to the provisions of the final sentence of
Section 23(a) above and to Article 24 below, except to the extent caused by the
negligence or willful misconduct of Tenant or Tenant’s employees, contractors,
invitees, subtenants or assignees, Landlord will indemnify, defend, protect and
hold Tenant harmless from and against all loss, cost, damage or liability caused
(i) by the negligence or willful misconduct of Landlord, its agents or
employees, or (ii) by Landlord’s default under this Lease.

(c) General Terms. The indemnities set forth hereinabove shall include the
application to pay reasonable expenses incurred by the indemnified party,
including, without limitation, reasonable, actually incurred attorney’s fees.
Notwithstanding any other provision of this Lease to the contrary, in no case
shall Landlord be liable to Tenant for any lost profits, and except as set forth
below, in no event shall Landlord or Tenant be liable to the other for damage to
business, or any form of special, indirect or consequential damage on account of
any breach of this Lease or otherwise, except as expressly provided in
Section 9(b) above or Article 32 below.

(d) Subject to Subrogation Waivers. The indemnities contained herein do not
override the waivers contained in Section 22(e) above.

24. Exculpation and Waiver. Except as otherwise expressly provided in this Lease
and except to the extent caused by the negligence or willful misconduct of
Landlord, its agents and employees (but subject to the insurance provisions in
Article 22 above), Landlord shall not be liable to Tenant, its agents,
employees, guests or invitees (and, if Tenant is a corporation, its officers,
agents, employees, guests or invitees) for any damage caused to any of them due
to the Building or any part or appurtenances thereof being improperly
constructed or being or becoming out of repair, or arising from the leaking of
gas, water, sewer or steam pipes, or from electricity; provided, however, that
this Section shall not preclude Tenant from seeking recovery from any third
party responsible for such damage or injury.

 

32



--------------------------------------------------------------------------------

25. Estoppel.

(a) From Tenant. Tenant shall, from time to time, upon not less than ten
(10) business days’ prior written request by Landlord, execute, acknowledge and
deliver to Landlord a written statement certifying that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
same is in full force and effect as modified and stating the modifications), the
dates to which the Rent has been paid, that Tenant is not in Default hereunder
and whether Tenant has any offsets or defenses against Landlord under this
Lease, and whether or not to the best of Tenant’s knowledge Landlord is in
Landlord Default hereunder (and if so, specifying the nature of the Landlord
Default), it being intended that any such statement delivered pursuant to this
paragraph may be relied upon by a prospective purchaser of Landlord’s interest
or by a mortgagee of Landlord’s interest or assignee of any security deed upon
Landlord’s interest in the Premises. If Tenant fails to timely deliver either
(i) an executed estoppel certificate or (ii) good faith comments to a proposed
estoppel certificate to Landlord and thereafter fails again to deliver the same
within five (5) business days after delivery of a further request for same, and
then again fails to deliver the same within five (5) business days after a third
notice to Tenant given thereafter, the estoppel prepared by Landlord will be
deemed true and correct and binding upon Tenant and at Landlord’s option, such
failure will constitute a Default hereunder without the necessity of additional
notice or the passage of additional grace periods.

(b) From Landlord. Landlord shall, from time to time, upon not less than ten
(10) business days’ prior written request by Tenant, execute, acknowledge and
deliver to Tenant a written statement certifying that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
same is in full force and effect as modified and stating the modifications), the
dates to which the Rent has been paid, that no Landlord Default then exists
hereunder and whether Landlord has any offsets or defenses against Tenant under
this Lease, and whether or not to the best of Landlord’s knowledge Tenant is in
Default hereunder (and if so, specifying the nature of the Default), it being
intended that any such statement delivered pursuant to this paragraph may be
relied upon by any party with an existing or potential economic interest in
Tenant’s business.

26. Notices. Any notice which is required or permitted to be given by either
party under this Lease shall be in writing and must be given only by certified
mail, return receipt requested, by hand delivery or by nationally recognized
overnight courier service at the addresses set forth in the Basic Lease
Provisions. Any such notice shall be deemed given on the earlier of two
(2) business days after the date sent in accordance with one of the permitted
methods described above or the date of actual receipt thereof unless receipt
occurs on a weekend or holiday, in which case notice will be deemed given on the
next-succeeding business day. The time period for responding to any such notice
shall begin on the date the notice is actually received, but refusal to accept
delivery or inability to accomplish delivery because the party can no longer be
found at the then current notice address, shall be deemed receipt. Either party
may change its notice address by notice to the other party in accordance with
the terms of this Article 26.

 

33



--------------------------------------------------------------------------------

27. Default. The occurrence of any of the following events shall constitute a
default on the part of Tenant (“Default”) without notice from Landlord unless
otherwise provided:

(a) Payment. Failure to pay any installment of Base Rent, Additional Rent or
other monies due and payable hereunder upon the date when said payment is due,
where such failure continues for a period of five (5) business days after
receipt by Tenant of written notice from Landlord of such failure to pay when
due (which notice shall be in lieu of, and not in addition to, any notice
required under California Code of Civil Procedure Section 1161 or any similar
successor statute) (a “Monetary Default”);

(b) Performance. Failure to perform any of Tenant’s covenants, agreements or
obligations hereunder (except default in the payment of Rent), where such
default continues for thirty (30) days after written notice thereof from
Landlord (which notice shall be in lieu of, and not in addition to, any notice
required under California Code of Civil Procedure Section 1161 or any similar
successor statute); provided, however, that if the nature of Tenant’s obligation
is such that more than thirty (30) days are reasonably required for its cure,
then Tenant shall not be deemed to be in Default if Tenant shall promptly
commence such cure within such thirty (30) day period and thereafter
continuously and diligently prosecute such cure to completion within a
reasonable period after such notice;

(c) Estoppel Certificate; Subordination Agreement. Tenant’s failure to timely
deliver a duly executed estoppel certificate (or good faith comments thereto)
within the time period described in the final sentence of Section 25(a) above or
to deliver a duly executed and acknowledged subordination agreement (or good
faith comments thereto) within the time period described in the penultimate
sentence of Section 34(a) below;

(d) Assignment. A general assignment by Tenant for the benefit of creditors;

(e) Bankruptcy. The filing of a voluntary petition by Tenant, or the filing of
an involuntary petition by any of Tenant’s creditors seeking the rehabilitation,
liquidation or reorganization of Tenant under any law relating to bankruptcy,
insolvency or other relief of debtors and not removed within ninety (90) days of
filing;

(f) Receivership. The appointment of a receiver or other custodian to take
possession of substantially all of Tenant’s assets or of the Premises or any
interest of Tenant therein;

(g) Dissolution. Any court shall enter a decree or order directing the winding
up or liquidation of Tenant or of substantially all of its assets which is not
vacated within ninety (90) days after entry of an order; or Tenant shall take
any action toward the dissolution or winding up of its affairs or the cessation
or suspension of its use of the Premises; and

(h) Attachment. Attachment, execution or other judicial seizure of substantially
all of Tenant’s assets or the Premises or any interest of Tenant under this
Lease which is not vacated within ninety (90) days after entry of an order.

 

34



--------------------------------------------------------------------------------

28. Landlord’s Remedies. Upon the occurrence of any Default, whether enumerated
in Article 27 or not, Landlord shall have the option to pursue any one or more
of the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of this Lease:

(a) Termination. Terminate this Lease and Tenant’s right to possession of the
Premises and recover from Tenant an award of damages equal to the sum of the
following:

(i) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

(ii) The Worth at the Time of Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

(iii) The Worth at the Time of Award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant affirmatively proves could be reasonably avoided;

(iv) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

(v) All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.

The “worth at the time of award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to the Interest Rate. The “Worth at the Time of Award” of the amount
referred to in part (iii), above, shall be computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus 1%;

(b) Continue Lease. Employ the remedy described in California Civil Code
Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); provided that
notwithstanding Landlord’s exercise of the remedy described in California Civil
Code Section 1951.4 in respect of a Default, at such time thereafter as Landlord
may elect in writing, to terminate this Lease and Tenant’s right to possession
of the Premises and recover an award of damages as provided above in
Section 28(a).

(c) Acceptance Not Waiver. The subsequent acceptance of Rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant or condition of this Lease, other than the failure of Tenant
to pay the particular Rent so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance

 

35



--------------------------------------------------------------------------------

of such Rent. No waiver by Landlord of any breach hereof shall be effective
unless such waiver is in writing and signed by Landlord.

(d) Waiver of Redemption. TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY
SECTION 3275 OF THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179
OF THE CODE OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND
RULES OF LAW FROM TIME TO TIME IN EFFECT DURING THE LEASE TERM OR THEREAFTER
PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO REDEEM, REINSTATE OR RESTORE THIS
LEASE FOLLOWING ITS TERMINATION BY REASON OF TENANT’S BREACH.

(e) Remedies Cumulative. No right or remedy herein conferred upon or reserved to
Landlord is intended to be exclusive of any other right or remedy, and each and
every right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing by agreement, applicable Law
or in equity. In addition to other remedies provided in this Lease, Landlord
shall be entitled, to the extent permitted by applicable Law, to injunctive
relief, or to a decree compelling performance of any of the covenants,
agreements, conditions or provisions of this Lease, or to any other remedy
allowed to Landlord at law or in equity. Forbearance by Landlord to enforce one
or more of the remedies herein provided upon a Default shall not be deemed or
construed to constitute a waiver of such Default.

(f) Landlord’s Right to Perform. If Tenant is in Default of any of its
non-monetary obligations under this Lease and is not pursuing correction of such
Default with commercially reasonable diligence, Landlord shall have the right to
perform such obligations. Tenant shall reimburse Landlord for the reasonable
cost of such performance together with a commercially reasonable administrative
charge.

(g) Unenforceability. This Article 28 shall be enforceable to the maximum extent
such enforcement is not prohibited by applicable Law, and the unenforceability
of any portion of this Article 28 shall not thereby render unenforceable any
other portion.

29. Landlord’s Default Landlord shall be considered to be in default in the
performance of any obligation to be performed by Landlord under this Lease if
(i) Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of thirty (30) days after the date of delivery of written
notice of such failure (in order to establish an Impairment Default (defined
below), Tenant’s notice of default must contain a statement, in bold face
letters, substantially as follows: “Notice of an event which, pursuant to
Article 29, if uncured would constitute a Landlord Default which materially
impairs Tenant’s ability to use the Premises”); provided, however, that if such
failure cannot reasonably be cured within said thirty (30) day period (other
than Landlord’s payment of any monetary obligation to Tenant), Landlord shall be
in default thereunder only if Landlord fails to commence the cure of said
failure as soon as reasonably practicable under the circumstances, or fails
diligently to pursue the same to completion (but in no event later than sixty
(60) days after the date of delivery of Tenant’s notice of such failure); and
(ii) each Holder of whose identity Tenant has been notified in writing shall
have failed to cure such default within thirty (30) days (or such

 

36



--------------------------------------------------------------------------------

longer period of time as may be specified in any written agreement between
Tenant and such Holder regarding such matter) after receipt of written notice
from Tenant of Landlord’s failure to cure within the time periods provided above
(a “Landlord Default”). In the event of a Landlord Default, Tenant shall use
reasonable efforts to mitigate its damages and losses arising from any such
Landlord Default and Tenant may pursue any and all remedies available to it at
law or in equity; provided, however, in no event shall Tenant claim a
constructive or actual eviction or that the Premises have become unsuitable or
unhabitable prior to a Landlord Default and failure to cure by Landlord and its
Holder under this Lease and, further, in no event shall Tenant be entitled to
terminate this Lease (except as expressly set forth below with respect to an
Impairment Default) or receive more than its actual direct damages arising from
such Landlord Default, it being agreed that Tenant hereby waives any claim it
otherwise may have for special or consequential damages or any damages
attributable to loss of or interruption to Tenant’s business operations.
Notwithstanding the foregoing provisions of the immediately preceding sentence
to the contrary, in the event of a Landlord Default which (x) materially impairs
Tenant’s ability to use the Premises for the purposes contemplated hereunder and
(y) continues for thirty (30) days (an “Impairment Default”), Tenant shall have
the right, to be exercised by written notice delivered within ten (10) business
days following the expiration of such thirty (30) day period, to terminate this
Lease as of a date specified in such notice, which date shall be no later than
thirty (30) days following the date of delivery of such notice. If Landlord
fails to cure such Impairment Default on or before the termination date
specified in Tenant’s termination notice, this Lease shall terminate as of the
date specified in Tenant’s notice, provided, however, that no such termination
shall relieve Tenant of any obligation to restore or repair the Premises set
forth herein.

30. Surrender of Premises. Whenever under the terms hereof Landlord is entitled
to possession of the Premises, Tenant at once shall surrender the Premises and
the keys thereto to Landlord. The Premises will be delivered in broom clean
condition and otherwise in the same condition as on the Commencement Date,
damage due to casualty and ordinary wear and tear associated with the
responsible use of first-class office space only excepted, and Tenant shall
remove all of its personal property therefrom and all Cable installed by or for
the benefit of Tenant and shall, to the extent required in accordance with the
provisions of this Lease and if directed to do so by Landlord, remove any Tenant
Improvements or Alterations and restore the Premises to its original condition
prior to the construction of such Tenant Improvements or Alterations which have
been made therein by or on behalf of Tenant, including any improvements made by
Tenant pursuant to the Work Agreement. If Tenant previously performed Specialty
Improvements requiring Landlord’s consent pursuant to Section 18(a) above but
for which Tenant failed to procure Landlord’s consent (“Non-Approved
Alterations”), Landlord may, on or before the Expiration Date, require that
Tenant remove all or any of such Non-Approved Alterations if Landlord in good
faith determines that any of such items constitutes a Specialty Alteration.
Landlord and Tenant will jointly tour the Premises prior to the Expiration Date
in order to create a schedule of Non-Approved Alterations. Landlord may
forthwith re-enter the Premises and repossess itself thereof and remove all
persons and effects therefrom, using such force as may be reasonably necessary
without being guilty of forcible entry, detainer, trespass or other tort.
Tenant’s obligation to observe or perform these covenants shall survive the
expiration or other termination of the Term. If the last day of the Term or any
renewal falls on a

 

37



--------------------------------------------------------------------------------

Saturday, Sunday or a legal holiday, this Lease shall expire on the business day
immediately preceding.

31. Removal of Fixtures. Tenant may, prior to the expiration of the Term, or any
extension thereof, remove any fixtures and equipment which Tenant has placed in
the Premises which can be removed without significant damage to the Premises,
provided Tenant promptly repairs all damages to the Premises caused by such
removal.

32. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of the Term, Tenant shall be a tenant at will and such
tenancy shall be subject to all the provisions hereof, except that, unless
Landlord and Tenant otherwise agree in writing, the monthly Base Rent shall be
at the higher of [**]* of the monthly Base Rent payable hereunder upon such
expiration of the Term, or [**]* of the then current fair market rental value of
the Premises, as reasonably determined by Landlord, which monthly Base Rent
shall increase from [**]* to [**]* of such monthly Base Rent (or from [**]* to
[**]* of the current fair market rental value, as the case may be) if such
holding over continues more than ninety (90) days. In the event Tenant remains
in possession of the Premises after the expiration of the Term hereof, or any
renewal term, without Landlord’s written consent, Tenant shall be a tenant at
sufferance and may be evicted by Landlord without any notice, but Tenant shall
be obligated to pay Base Rent for such period that Tenant holds over without
written consent at the same rate provided in the previous sentence and shall
also be liable for any and all other damages Landlord suffers as a result of
such holdover including, without limitation, the loss of a prospective tenant
for such space. There shall be no renewal of this Lease by operation of law or
otherwise. Nothing in this Article 32 shall be construed as a consent by
Landlord for any holding over by Tenant after the expiration of the Term or to
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise.

33. Attorneys’ Fees. In the event of any action, suit or proceeding brought by
Landlord or Tenant to enforce any of the other’s covenants and agreements in
this Lease, the prevailing party shall be entitled to recover from the
non-prevailing party any costs, expenses and reasonable attorneys’ fees incurred
in connection with such action, suit or proceeding.

34. Mortgagee’s Rights.

(a) Subject to Section 34(e), this Lease shall be subject and subordinate (i) to
any mortgage or other security interest which any owner of the Property may
hereafter, at any time, elect to place on the Property; (ii) to any assignment
of Landlord’s interest in the leases and rents from the Building or Property
which includes this Lease which any owner of the Property may hereafter, at any
time, elect to place on the Property; and (iii) to any Uniform Commercial Code
Financing Statement covering the personal property rights of Landlord or any
owner of the Property which any owner of the Property may hereafter, at any
time, elect to place on the foregoing personal property (all of the foregoing
instruments set forth in (i), (ii) and (iii) above being hereafter collectively
referred to as “Security Documents”). Tenant agrees upon request of the holder
of any Security Documents (“Holder”) to hereafter execute any documents

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

38



--------------------------------------------------------------------------------

containing reasonable terms which Landlord or Holder may reasonably deem
necessary to evidence the subordination of this Lease to the Security Documents,
so long as any such document includes non-disturbance provisions reasonably
acceptable to Tenant. In connection therewith, Tenant will either execute or
make good faith comments to any proposed Security Documents within ten
(10) business days following delivery of same to Tenant; if Tenant fails to do
so within the ten (10) business day period, then subsequently fails to do within
five (5) business days following delivery of a second (2nd) notice to Tenant,
and further fails to do so within five (5) business days following delivery of a
third (3rd) notice, at Landlord’s option, such failure shall be a Default
hereunder, without the necessity of additional notice or the passage of
additional grace periods. If Tenant does not execute such Security Documents,
Tenant agrees to use diligent good faith efforts to reach agreement with any
existing or prospective Holder upon the terms of any proposed Security Documents
(consistent with the requirements of this Article 34), it being expressly
acknowledged by Tenant that Tenant’s failure to reach agreement on such terms
with an existing or prospective Holder could impair or prohibit the sale or
financing of the Property and materially harm Landlord.

(b) In the event of a foreclosure pursuant to any Security Documents, Tenant
shall at the election of Landlord, thereafter remain bound pursuant to the terms
of this Lease as if a new and identical Lease between the purchaser at such
foreclosure (“Purchaser”), as landlord, and Tenant, as tenant, had been entered
into for the remainder of the Term hereof and Tenant shall attorn to the
Purchaser upon such foreclosure sale and shall recognize such Purchaser as the
Landlord under this Lease. Such attornment shall be effective and self-operative
without the execution of any further instrument on the part of any of the
parties hereto. Tenant agrees, however, to execute and deliver at any time and
from time to time, upon the request of Landlord or of Holder, any reasonable
instrument or certificate that may be necessary or appropriate in any such
foreclosure proceeding or otherwise to evidence such attornment.

(c) If the Holder of any Security Document or the Purchaser upon the foreclosure
of any of the Security Documents shall succeed to the interest of Landlord under
this Lease, such Holder or Purchaser shall have the same remedies, by entry,
action or otherwise for the non-performance of any agreement contained in this
Lease, for the recovery of Rent or for any other Default hereunder that Landlord
had or would have had if any such Holder or Purchaser had not succeeded to the
interest of Landlord. Any such Holder or Purchaser which succeeds to the
interest of Landlord hereunder, shall not be (a) liable for any act or omission
of any prior Landlord (including Landlord); or (b) subject to any offsets or
defenses which Tenant might have against any prior Landlord (including
Landlord); or (c) bound by any Rent which Tenant might have paid for more than
the current month to any prior Landlord (including Landlord); or (d) bound by
any amendment or modification of the Lease made without the consent of any
Holder who was known by Tenant to be a Holder at the time such amendment or
modification was entered into by Landlord and Tenant.

(d) Notwithstanding anything to the contrary set forth in this Article 34, the
Holder of any Security Documents shall have the right, at any time, to elect to
make this Lease superior and prior to its Security Document. No documentation,
other than written notice to Tenant, shall be required to evidence that this
Lease has been made superior and prior to such Security Documents, but Tenant
hereby agrees to execute any documents reasonably requested

 

39



--------------------------------------------------------------------------------

by Landlord or Holder to acknowledge that the Lease has been made superior and
prior to the Security Documents.

(e) Landlord represents to Tenant that as of the date of this Lease, no mortgage
or deed of trust encumbers the Building. As a condition precedent to the future
subordination of this Lease to a future mortgage and as a condition precedent to
Tenant’s obligations under this Article 34, Landlord shall be required to
provide Tenant with a subordination, non-disturbance and attornment agreement
(“SNDA”), on commercially reasonable terms, in favor of Tenant from any Holder.
Such SNDA shall provide that, so long as Tenant is not in Default, its right to
possession and the other terms of the Lease shall remain in full force and
effect. Such SNDA may include other commercially reasonable provisions in favor
of the Holder or Tenant, including, if applicable, provisions to assure Tenant
that the Allowance (as defined in the Work Agreement) will be disbursed in
accordance with the Work Agreement.

35. Entering Premises. Landlord may enter the Premises at reasonable hours
provided that Landlord will use reasonable efforts not to unreasonably interrupt
Tenant’s business operations and that not less than one (1) business day’s prior
notice (which notice may be telephonic) is given when reasonably possible
(however, if in the opinion of Landlord any emergency exists, such entry may be
at any time and without notice): (a) to make repairs, perform maintenance and
provide other services (no prior notice is required to provide routine services)
which Landlord is obligated to make to the Premises or the Building pursuant to
the terms of this Lease or to the other premises within the Building pursuant to
the leases of other tenants; (b) to inspect the Premises in order to confirm
that Tenant is complying with all of the terms and conditions of this Lease and
with the rules and regulations hereof, (c) to remove from the Premises any
articles or signs kept or exhibited therein in violation of the terms hereof;
(d) to run pipes, conduits, ducts, wiring, cabling or any other mechanical,
electrical, plumbing or HVAC equipment through the areas behind the walls, below
the floors or above the drop ceilings in the Premises and elsewhere in the
Building (provided that any entry for purposes described in this clause
(d) shall require not less than three (3) business days’ prior notice to Tenant,
and shall be carried out at times other than ordinary business hours); (e) to
show the Premises to prospective purchasers, lenders or tenants and (f) to
exercise any other right or perform any other obligation that Landlord has under
this Lease. Landlord shall use diligent efforts to minimize any disruption of or
interference with Tenant’s business operations. Landlord shall be allowed to
take all material into and upon the Premises that may be required to make any
repairs, improvements and additions, or any alterations, without in any way
being deemed or held guilty of trespass and without constituting a constructive
eviction of Tenant. So long as Landlord uses diligent efforts to minimize any
disruption of or interference with Tenant’s business operations the Rent
reserved herein shall not abate while such repairs, alterations or additions are
being made and Tenant shall not be entitled to maintain a set-off or
counterclaim for damages against Landlord by reason of loss from interruption to
the business of Tenant or otherwise because of the prosecution of any such work.
Except as provided in clause (d) above, unless any work would interfere with
Tenant’s use of the Premises if performed during business hours, all such
repairs, decorations, additions and improvements shall be done during ordinary
business hours; any work which would interfere with Tenant’s use of the Premises
is performed during business hours shall be done during times other than
ordinary business hours.

 

40



--------------------------------------------------------------------------------

36. Relocation. If at any time the Premises consists of one (1) full floor or
less, Landlord shall have the unrestricted right to relocate Tenant from the
Premises to any other office space of reasonably comparable size and views in
the Building. Landlord shall provide Tenant at least ninety (90) days’ prior
written notice of any such relocation and Landlord shall reimburse Tenant for
all reasonable expenses incurred by Tenant in connection with such relocation
including moving expenses, telecommunications and data cabling and hookup and
the cost of a reasonable supply of replacement stationery. From and after the
date of the relocation, the Base Rent and Tenant’s Share shall be adjusted based
on the rentable square footage and views of the relocation space. Landlord
shall, at its sole expense, renovate or construct improvements in the relocation
space that are substantially similar to those in the Premises. Following any
such relocation, Landlord and Tenant shall enter into an amendment to this Lease
to reflect that the Premises consists of such relocation space. All other terms
and conditions of the Lease shall remain unchanged following such relocation.

37. Assignment and Subletting.

(a) Generally. Except as otherwise provided herein (including, without
limitation, Section 37(h) below), Tenant may not, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, assign this Lease or any interest hereunder, or sublet
the Premises or any part thereof, or permit the use of the Premises by any party
other than Tenant. In the event that Tenant is a corporation or entity other
than an individual, any transfer of a majority or controlling interest in Tenant
(whether by stock transfer, merger, operation of law or otherwise, but excluding
transfers of stock over a recognized securities exchange) shall be considered an
assignment for purposes of this paragraph and shall require Landlord’s prior
written consent. Consent to one assignment or sublease shall not nullify or
waive this provision, and all later assignments and subleases shall likewise be
made only upon the prior written consent of Landlord. Subtenants or assignees
shall become liable to Landlord for all obligations of Tenant hereunder (but in
the case of a sublease, only to the extent allocable to the subleased space and
excluding obligations for Base Rent and Additional Rent payable pursuant to
Article 5 hereof), without relieving Tenant’s liability hereunder and, in the
event of any Default by Tenant under this Lease, Landlord may, at its option,
but without any obligation to do so, elect to treat such sublease or assignment
as a direct Lease with Landlord and collect rent payable under the sublease
directly from the subtenant.

(b) Transfer Notice. If Tenant desires to assign or sublease (“Transfer”),
Tenant shall provide written notice to Landlord describing the proposed
transaction in detail (“Transfer Notice”) and shall provide all documentation
reasonably necessary to permit Landlord to evaluate the proposed transaction,
including without limitation the following:

(i) the proposed effective date of the Transfer, which shall not be less than
forty-five (45) days after the date of delivery of the Transfer Notice;

(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”);

 

41



--------------------------------------------------------------------------------

(iii) all of the terms of the proposed Transfer and the consideration therefor,
including a calculation of the “Transfer Premium,” as that term is defined in
Section 37(e) below, in connection with such Transfer, the name and address of
the proposed subtenant or assignee (a “Transferee”), and a copy of documents
evidencing such Transfer or the agreements incidental or related to such
Transfer; and,

(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, and any other information reasonably required
by Landlord, which will enable Landlord to determine the financial
responsibility, character, and reputation of the proposed Transferee, nature of
such Transferee’s business and proposed use of the Subject Space, and such other
information as Landlord may reasonably require. Any Transfer made without
Landlord’s prior written consent or not in compliance with this Article 37
shall, at Landlord’s option, be null, void and of no effect, and shall, at
Landlord’s option, constitute an incurable Default by Tenant under this Lease.

(c) Landlord’s Options. Upon any request by Tenant for Landlord’s consent to a
Transfer, Landlord may elect to terminate this Lease and recapture all of the
Premises (in the event of an assignment request) or the Subject Space (in the
event of (x) any subleasing request pursuant to which the Subject Space, in the
aggregate with space previously subleased by Tenant, exceeds forty percent
(40%) of the then-applicable rentable area of the Premises, or (y) any Sublease
which expires within the last twelve (12) months of the then-applicable Term).
Landlord shall notify Tenant within twenty (20) days after Landlord’s receipt of
the subject Transfer Notice and all other documentation and information required
to be provided pursuant to Section 37(b) above, whether Landlord elects to
exercise Landlord’s recapture right and, if not, whether Landlord consents to
the requested Transfer; in such event, Landlord’s consent to a Transfer will not
be unreasonably withheld or conditioned. The parties hereby agree that it shall
be reasonable under this Lease and under any applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

(i) The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building;

(ii) The Transferee intends to use the Subject Space for purposes which are not
permitted hereunder;

(iii) The Transferee is either a governmental agency or instrumentality thereof;

(iv) The Transfer will result in more than five (5) occupants per 1,000 square
feet of rentable area;

(v) The Transferee, in the case of a proposed assignment of Tenant’s interest in
this Lease, is not a party of reasonable financial worth and/or financial
stability in light of the responsibilities involved under this Lease on the date
consent is requested;

 

42



--------------------------------------------------------------------------------

(vi) The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party, or would give an occupant of
the Building a right to cancel or seek monetary or injunctive relieve under its
lease;

(vii) Except in the case of an assignment of Tenant’s interest in this Lease to
an Affiliate or Permitted Transferee (as said terms are defined in, and subject
to and in accordance with the terms of, Section 37(h) below), the terms of the
proposed Transfer will allow the Transferee to exercise any right of renewal,
right of expansion, right of first offer, or any other similar right held by
Tenant;

(viii) The proposed Transferee is actively negotiating (described herein) with
Landlord to lease space in the Building. As used herein, “actively negotiating”
shall mean that Landlord and such proposed Transferee are, at a minimum, engaged
in the active exchange of term sheets regarding a proposed lease transaction and
Landlord has space available in the Building for a term that meets the proposed
Transferee’s requirements. However, if any proposed Transferee which is not then
a tenant of the Building delivers written notice to Landlord terminating its
active negotiations with Landlord, from and after the date Landlord receives
notice of the termination of such active negotiations, Landlord shall not have
the right to withhold consent to a proposed sublease to such transferee on the
grounds set forth in this clause (viii).

(d) Landlord’s Consent. If Landlord consents to any Transfer pursuant to the
terms of this Article 37, Tenant may within six (6) months after Landlord’s
consent, but not later than the expiration of said six (6) month period, enter
into such Transfer of the subject space, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord, provided that if there are any changes in the terms and conditions
from those specified in the Transfer Notice (i) such that Landlord would
initially have been entitled to refuse its consent to such Transfer under this
Article 37, or (ii) which would cause the proposed Transfer to be materially
more favorable to the Transferee than the terms set forth in Tenant’s original
Transfer Notice, Tenant shall again submit the Transfer to Landlord for its
approval and other action under this Article 37. Tenant shall reimburse Landlord
for all reasonable costs incurred by Landlord in preparing the documents for any
requested Transfer, including but not limited to Landlord’s attorneys’ fees.

(e) Transfer Premium. If Landlord consents to any Transfer request and the
assignee or subtenant pays to Tenant an amount in excess of the Rent due under
this Lease (after deducting Tenant’s reasonable, actual expenses in obtaining
such assignment or sublease, amortized in equal monthly installments over the
then remainder of the Term, such expenses being limited to (i) any Alterations
to the subject space made in connection with the Transfer, or contributions to
the cost thereof and (ii) any commercially reasonable brokerage commissions,
reasonable attorneys’ fees and reasonable advertising and marketing costs
reasonably incurred by Tenant in connection with the Transfer) (“Transfer
Premium”), Tenant shall pay fifty percent (50%) of such Transfer Premium to
Landlord as and when the monthly payments are received by Tenant. “Transfer
Premium” shall also include, but not be limited to, key money and bonus money
paid by the Transferee to Tenant in connection with such Transfer, and any
payment in materially excess of fair market value for services rendered by
Tenant to Transferee or for assets,

 

43



--------------------------------------------------------------------------------

fixture, inventory, equipment or furniture transferred by Tenant to Transferee
in connection with such Transfer.

(f) No Releases. No Transfer shall release or discharge Tenant of or from any
liability, whether past, present or future, under this Lease, and Tenant shall
continue to be fully liable hereunder (if, however, Landlord expressly agreed to
allow a Transferee other than a Permitted Transferee to exercise any Renewal
Option or otherwise extend or renew the Term without the prior written agreement
of Tenant, Tenant shall be deemed released of any liability hereunder arising
during such extended or renewed Term) . Each subtenant or assignee shall agree
in a commercially reasonable form to comply with and be bound by all of the
terms, covenants, conditions, provisions and agreements of this Lease (but, with
respect to a subtenant of less than all of the Premises, only to the extent of
the Subject Space and, with respect to any subtenant, excluding Base Rent and
Additional Rent payable pursuant to Article 5 hereof), and Tenant shall deliver
to Landlord promptly after execution, an executed copy of each such Transfer and
an agreement of compliance by each such subtenant or assignee.

(g) Conditions. If Landlord consents to a Transfer, (i) the terms and conditions
of this Lease shall in no way be deemed to have been waived or modified,
(ii) such consent shall not be deemed consent to any further Transfer by either
Tenant or any Transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord, and (iv) Tenant shall
furnish upon Landlord’s request a complete statement, certified by an
independent certified public accountant, or a financial officer of Tenant,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer. Landlord or its authorized
representatives shall have the right at all reasonable times to review the
books, records and papers of Tenant relating to any Transfer, and shall have the
right to make copies thereof. If the Transfer Premium respecting any Transfer
shall be found understated, Tenant shall, within thirty (30) days after demand,
pay the deficiency and Landlord’s reasonable costs of such review, together with
interest at the Interest Rate from the date the same was payable to the date
paid.

(h) Affiliates; Permitted Transferees. Notwithstanding anything to the contrary
contained in this Article 37, Tenant may permit the use of the Premises by
persons employed by an Affiliate (defined below), and Tenant may assign its
interest in this Lease or sublet all or a portion of the Premises without the
need for Landlord’s prior consent if such assignment or sublease is to any
parent, subsidiary or affiliate business entity which the initially named Tenant
controls, is controlled by or is under common control with (each, an
“Affiliate”) provided that: (i) if the transfer is an assignment, the assignee
assumes, in full, the obligations of Tenant under this Lease; (ii) Tenant
remains fully liable under this Lease; and (iii) the use of the Premises set
forth herein remains unchanged. Additionally, Tenant may assign its interest in
this Lease or sublet all or a portion of the Premises without the need for
Landlord’s prior consent if such assignment or subleasing is to an entity with
whom Tenant merges or which purchases substantially all of the assets, stock or
other ownership interests of Tenant (each, a “Permitted Transferee”) provided
that (i) at least ten (10) days prior to such assignment or sublease, Tenant
delivers to Landlord the financial statements or other financial and background
information of the assignee or sublessee as required for other Transfers;
(ii) the Permitted Transferee assumes, in full, the obligations of Tenant under
this Lease (or, in the case of a sublease, the obligations allocable to the
sublet space);

 

44



--------------------------------------------------------------------------------

(iii) the net worth of the assignee as of the time of the proposed Transfer is
equal to or greater than the net worth of Tenant immediately preceding such
Transfer. As used in this section, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies through ownership of at least fifty-one percent (51%) of
the securities or partnership or other ownership interests of the entity subject
to control. Landlord shall not have any recapture rights (as described in
Section 37(c) above) with respect to a Transfer permitted without Landlord’s
consent in accordance with this Section 37(h). In order to allow Landlord to
confirm that any proposed transfer is in compliance with the provisions of this
Section 37(h), Tenant agrees that a condition precedent to the effectiveness of
any such Transfer will be that Tenant delivers at least fifteen (15) days’
advance written notice of the Transfer together with all information reasonably
necessary to allow Landlord to confirm that the provisions of this Section 37(h)
are satisfied; Tenant agrees to reasonably cooperate in responding to any
inquiries of Landlord with respect to any such information which are made in
order to allow Landlord to confirm compliance with this Section 37(h).

(i) Statutory Waiver. Tenant hereby waives the provisions of Section 1995.310 of
the California Civil Code, or any similar or successor Laws, now or hereafter in
effect, to the extent such Laws provide any right at law or equity to terminate
this Lease by reason of Landlord’s refusal to consent to a Transfer.

(j) Prohibited Transaction. Notwithstanding anything to the contrary contained
in this Article 38, neither Tenant nor any other person having a right to
possess, use, or occupy (for convenience, collectively referred to in this
subsection as “Use”) the Premises shall enter into any lease, sublease, license,
concession or other agreement for Use of all or any portion of the Premises
which provides for rental or other payment for such Use based, in whole or in
part, on the net income or profits derived by any person that leases, possesses,
uses, or occupies all or any portion of the Premises (other than an amount based
on a fixed percentage or percentages of receipts or sales), and any such
purported lease, sublease, license, concession or other agreement shall be
absolutely void and ineffective as a transfer of any right or interest in the
Use of all or any part of the Premises.

38. Sale. In the event the original Landlord hereunder, or any successor owner
of the Building, shall sell or convey the Building, all liabilities and
obligations on the part of the original Landlord, or such successor owner, under
this Lease accruing thereafter shall terminate (provided that, if the Allowance
contemplated by the Work Agreement has not been fully disbursed to Tenant, then
Tenant shall have the right to reasonable assurances that the Allowance is
certain to be disbursed in accordance with the Work Agreement), and thereupon
all such liabilities and obligations shall be binding upon the new owner. Tenant
agrees to attorn to such new owner.

39. Limitation of Liability. Landlord’s obligations and liability with respect
to this Lease shall be limited solely to the lesser of (a) the interest of
Landlord in the Property, or (b) the equity interest Landlord would have in the
Property if the Property were encumbered by third party debt in an amount equal
to sixty percent (60%) of the value of the Property. Neither Landlord nor any
partner of Landlord, or any officer, director, shareholder, or partner or member

 

45



--------------------------------------------------------------------------------

of any partner or member of Landlord, shall have any individual or personal
liability whatsoever with respect to this Lease.

40. Broker Disclosure. The Landlord’s Broker identified in the Basic Lease
Provisions has acted as agent for Landlord in this transaction. The Tenant’s
Broker identified in the Basic Lease Provisions has acted as agent for Tenant in
this transaction and is to be paid a commission by Landlord pursuant to a
separate agreement. Landlord represents that Landlord has dealt with no other
broker other than the broker(s) identified herein. Landlord agrees that, if any
other broker makes a claim for a commission based upon the actions of Landlord,
Landlord shall indemnify, defend, protect and hold Tenant harmless from any such
claim. Tenant represents that Tenant has dealt with no broker other than the
broker(s) identified herein. Tenant agrees that, if any other broker makes a
claim for a commission based upon the actions of Tenant, Tenant shall indemnify,
defend, protect and hold Landlord harmless from any such claim.

41. Joint and Several. If there is more than one Tenant, the obligations imposed
upon Tenant under this Lease shall be joint and several.

42. Construction of this Agreement. No failure of either party to exercise any
power given such party hereunder, or to insist upon strict compliance by the
other party of its obligations hereunder, and no custom or practice of the
parties at variance with the terms hereof shall constitute a waiver of the
party’s right to demand exact compliance with the terms hereof.

43. No Estate In Land. This contract shall create the relationship only of
landlord and tenant between Landlord and Tenant; no estate shall pass out of
Landlord; Tenant has only a right of use, not subject to levy or sale, and not
assignable by Tenant except with Landlord’s consent.

44. Paragraph Titles; Severability. The paragraph titles used herein are not to
be considered a substantive part of this Lease, but merely descriptive aids to
identify the paragraph to which they refer. Use of the masculine gender includes
the feminine and neuter, and vice versa, where necessary to impart contextual
continuity. If any paragraph or provision herein is held invalid by a court of
competent jurisdiction, all other paragraphs or severable provisions of this
Lease shall not be affected thereby, but shall remain in full force and effect.

45. Cumulative Rights. All rights, powers and privileges conferred hereunder
upon Landlord hereto shall be cumulative but not restrictive to those given by
law.

46. Entire Agreement. This Lease contains the entire agreement of the parties
and no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein shall be of any force or effect.

47. Submission of Agreement. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to acquire a right of
entry. This Lease is not binding or effective until execution by and delivery to
both Landlord and Tenant.

 

46



--------------------------------------------------------------------------------

48. Authority. If Tenant or Landlord executes this Lease as a corporation,
limited partnership, limited liability company or any other type of entity, each
of the persons executing this Lease on behalf of Tenant or Landlord, as the case
may be, does hereby personally represent and warrant that Tenant or Landlord, as
the case may be, is a duly organized and validly existing corporation, limited
partnership, limited liability company or other type of entity, that Tenant or
Landlord, as the case may be, is qualified to do business in the state where the
Building is located, that Tenant or Landlord, as the case may be, has full
right, power and authority to enter into this Lease, and that each person
signing on behalf of Tenant or Landlord, as the case may be, is authorized to do
so. In the event any such representation and warranty is false, all persons who
execute this Lease shall be individually, jointly and severally, liable as
Tenant or Landlord, as the case may be. Upon Landlord’s or Tenant’s request, as
the case may be, the requested party shall provide to the requesting party
evidence reasonably satisfactory to the requesting party confirming the
foregoing representations and warranties.

49. Elevator. In addition to the Landlord Work, Landlord, at Landlord’s cost and
expense (and not as an Operating Expense pursuant to this Lease) shall perform
such improvements as may be necessary in order to provide a direct elevator
connection by standard passenger elevator between all full floors comprising the
Premises, on or before the Commencement Date. If and to the extent that Tenant
occupies additional full floors as a result of the exercise of either the Ninth
Floor Expansion Option, the Nineteenth Floor Expansion Option or the ROFO,
Landlord, at Landlord’s sole cost and expense (and not as an Operating Expense)
will assure that such direct elevator connection also includes any such full
floors.

50. Asbestos Notification. Tenant acknowledges that Tenant has received the
asbestos notification letter attached to this Lease as Exhibit F hereto,
disclosing the existence of asbestos in the Building. As part of Tenant’s
obligations under this Lease, Tenant agrees to comply with the California
“Connelly Act” and other applicable laws, including providing copies of
Landlord’s asbestos notification letter to all of Tenant’s “employees” and
“owners,” has those terms are defined in the Connelly Act and other applicable
laws.

51. OFAC and Anti-Money Laundering Compliance Certifications. Tenant is
currently in compliance with and shall at all times during the Term remain in
compliance with the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

52. Counterparts; Telecopied or Electronic Signatures. This Lease may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument. In order to expedite the transaction contemplated herein, telecopied
signatures or signatures transmitted by electronic mail in so-called “pdf”
format may be used in place of original signatures on this Lease. Landlord and
Tenant intend to be bound by the signatures on the telecopied or e-mailed
document, are aware that the other party will rely on the telecopied or e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Lease based on such

 

47



--------------------------------------------------------------------------------

telecopied or e-mailed signatures. Promptly following request by either party,
the other party shall provide the requesting party with original signatures on
this Lease.

53. Options. Tenant will have the following Option rights:

(a) Expansion Options.

(i) Ninth Floor Expansion Option.

(1) Generally. Tenant shall have the option (the “Ninth Floor Expansion Option”)
to lease the 21,851 square feet of rentable area comprised of the entire ninth
(9th) floor of the Building and shown on Exhibit A-8 attached hereto (the “Ninth
Floor Expansion Space”) which is anticipated to be available for occupancy by
Tenant on or about June 1, 2013, if:

a. Landlord receives written notice (the “Ninth Floor Expansion Notice”) from
Tenant of the exercise of the Ninth Floor Expansion Option on or before April 1,
2012; and

b. Tenant is not in Monetary Default or other material Default at the time
Landlord receives the Ninth Floor Expansion Notice; and

c. Tenant (without reference to any subtenants other than those which are
permitted without Landlord’s consent under Section 37(h)) is in occupancy of at
least four (4) full floors in the Building pursuant to this Lease at the time
Landlord receives the Ninth Floor Expansion Notice; and

d. Tenant’s interest in this Lease has not been assigned (other than pursuant to
the provisions of Section 37(h)) prior to the time Landlord receives the Ninth
Floor Expansion Notice.

(2) Base Rent and Concessions for Ninth Floor Expansion Space. The Base Rent
rate per square foot for the Ninth Floor Expansion Space shall be the Fair
Market Rate (defined in Section 54(d) below), and Tenant shall be entitled to
Market Concessions (defined in Section 54(d) below), for the Ninth Floor
Expansion Space determined as of the date that is one (1) year prior to the date
the Ninth Floor Expansion Space is available for occupancy by Tenant, determined
as set forth in Article 54 below. Tenant’s obligation to pay Base Rent for the
Ninth Floor Expansion Space will commence one hundred twenty (120) days after
Landlord delivers possession of the Ninth Floor Expansion Space to Tenant.

(3) Terms. The term for the Ninth Floor Expansion Space shall commence on the
date Landlord delivers the Ninth Floor Expansion Space to Tenant, which is
anticipated to occur on or about June 1, 2013 (the “Ninth Floor Delivery Target
Date”), the date upon which Cushman & Wakefield of California, Inc. (“C&W”), the
current occupant of the Ninth Floor Expansion Space, is scheduled to vacate the
Ninth Floor Expansion Space. The Ninth Floor Expansion Space shall be subject to
all the terms and conditions of this Lease,

 

48



--------------------------------------------------------------------------------

except as set forth herein and except that Base Rent and allowances, credits,
abatements or other concessions (if any) applicable to the Ninth Floor Expansion
Space shall be determined in accordance with this Article 53 and Article 54 and
shall not be those set forth in this Lease for the initial Premises.

(4) Delivery and Condition of Ninth Floor Expansion Space. Landlord will use
diligent efforts to make the Ninth Floor Expansion Space available for delivery
to Tenant on the Ninth Floor Delivery Target Date. If Landlord does not deliver
the Ninth Floor Expansion Space to Tenant on or prior to August 1, 2013 (the
“Ninth Floor Outside Delivery Date”) for any reason other than delays caused by
Tenant or Force Majeure Event (provided, that for the purposes of this
Section 53(a)(i), a Force Majeure Event shall not include any holdover by the
existing occupant(s) of the Ninth Floor Expansion Space), then Tenant shall be
entitled to a per diem credit against Base Rent for the Ninth Floor Expansion
Space in an amount equal to the Base Rent for the Ninth Floor Expansion Space
from August 1, 2013 through the date of delivery (for example, if the Ninth
Floor Expansion Space is delivered on August 10, 2013, then in addition to the
delay in the commencement of rent, Tenant shall be entitled to a credit equal to
the product of 9 multiplied by the per diem Base Rent for the Ninth Floor
Expansion Space). In any event, Landlord agrees to use diligent efforts to cause
any tenant of the Ninth Floor Expansion Space to timely vacate the Ninth Floor
Expansion Space. The Ninth Floor Expansion Space shall be delivered by Landlord
and accepted by Tenant in vacant, broom-clean condition, but otherwise in its
then “as is, “as-built” condition and configuration existing on the earlier of
the date Tenant takes possession of the Ninth Floor Expansion Space or as of the
date the term for the Ninth Floor Expansion Space commences, provided that the
Ninth Floor Expansion Space shall have been abated, at no cost to Tenant, in a
manner which is substantially the same as the Asbestos Abatement Procedure
described in Exhibit B-1 attached hereto which may require that certain portions
of the finishes in the Ninth Floor Expansion Space be demolished in order to
allow Landlord to perform such abatement and left in their post-demolition
condition. Landlord will use reasonable efforts to cause the prior tenant of the
Ninth Floor Expansion Space to comply with its obligations, if any, to remove
improvements and repair any damage resulting from such removal.

(5) Ninth Floor Expansion Amendment. If Tenant is entitled to and properly
exercises the Expansion Option, Landlord shall prepare an amendment (the “Ninth
Floor Expansion Amendment”) to reflect the commencement date of the Term for the
Ninth Floor Expansion Space and the changes in Base Rent, rentable area of the
Premises, Tenant’s Share and other appropriate terms. A copy of the Ninth Floor
Expansion Amendment shall be sent to Tenant within a reasonable time after the
determination of the Base Rent payable for the Ninth Floor Expansion Space, and
Tenant will execute (or make good faith comments to) the Ninth Floor Expansion
Amendment and return to the same to Landlord within fifteen (15) days
thereafter. Notwithstanding the foregoing, if Tenant has properly exercised the
Ninth Floor Expansion Option, Tenant’s failure to timely execute and deliver the
Ninth Floor Expansion Amendment will not alter Landlord’s and Tenant’s
obligations with respect to the leasing of the Ninth Floor Expansion Space.

(ii) Nineteenth Floor Expansion Option.

 

49



--------------------------------------------------------------------------------

(1) Generally. Tenant shall have the option (the “Nineteenth Floor Expansion
Option”; the Ninth Floor Expansion Option and the Nineteenth Floor Expansion
Options are, together, referred to herein as the “Expansion Options”, and
generically on an individual basis as an “Expansion Option”) to lease the 21,851
square feet of rentable area comprised of the entire nineteenth (19th) floor of
the Building and shown on Exhibit A-8 attached hereto (the “Nineteenth Floor
Expansion Space”). The Nineteenth Floor Expansion Space is generally anticipated
to be available for occupancy by Tenant between January 1, 2016 and December 31,
2017. Landlord will provide Tenant with notice (the “Nineteenth Floor
Availability Notice”) of the scheduled date of availability of the Nineteenth
Floor Expansion Space (the “Nineteenth Floor Delivery Target Date”), which shall
be a date between January 1, 2016 and December 31, 2017, and which notice shall
be given at least seventeen (17) months (i.e., 510 days) prior to the Nineteenth
Floor Delivery Target Date. Following delivery of such notice, Tenant may
exercise the Nineteenth Floor Expansion Option if:

a. Landlord receives written notice (the “Nineteenth Floor Expansion Notice”)
from Tenant of the exercise of the Nineteenth Floor Expansion Option on or
before the date that is fourteen (14) months (i.e., 420 days) prior to the date
the Nineteenth Floor Expansion Space is scheduled to be available for occupancy
by Tenant as specified in the Nineteenth Floor Availability Notice (the “Outside
Nineteenth Floor Notice Date”); and

b. Tenant is not in Monetary Default or other material Default at the time
Landlord receives the Nineteenth Floor Expansion Notice; and

c. Tenant (without reference to any subtenants other than those permitted
without Landlord’s consent under Section 37(h)) is in occupancy of at least four
(4) full floors in the Building pursuant to this Lease at the time Landlord
receives the Nineteenth Floor Expansion Notice; and

d. Tenant’s interest in this Lease has not been assigned (other than pursuant to
the provisions of Section 37(h)) prior to the time Landlord receives the
Nineteenth Floor Expansion Notice.

(2) Base Rent for Nineteenth Floor Expansion Space. The Base Rent rate per
square foot for the Nineteenth Floor Expansion Space shall be the Fair Market
Rate (defined in Section 54(d) below), and Tenant shall be entitled to Market
Concessions (defined in Section 54(d) below), for the Nineteenth Floor Expansion
Space, determined as of the date that is one (1) year prior to the Nineteenth
Floor Delivery Target Date, determined as set forth in Article 54 below.
Tenant’s obligation to pay Base Rent for the Nineteenth Floor Expansion Space
will commence one hundred twenty (120) days after Landlord delivers possession
of the Nineteenth Floor Expansion Space to Tenant.

(3) Terms. The term for the Nineteenth Floor Expansion Space shall commence on
the date Landlord delivers the Nineteenth Floor Expansion Space to Tenant. The
Nineteenth Floor Expansion Space shall be subject to all the terms and
conditions of this Lease, except as set forth herein and except that the Base
Rent and allowances, credits, abatements or other concessions (if any)
applicable to the Nineteenth Floor Expansion Space shall be

 

50



--------------------------------------------------------------------------------

determined in accordance with this Article 53 and Article 54 and shall not be
those set forth in this Lease for the initial Premises. If Tenant does not
provide Landlord with a Nineteenth Floor Expansion Notice on or before the
Outside Nineteenth Floor Notice Date or if Tenant is not entitled to exercise
the Nineteenth Floor Expansion Option due to a violation of one of the
conditions set forth in clauses (a) through (d) of Section 53(a)(ii)(1) above,
the Nineteenth Floor Expansion Option shall be deemed to be null and void and
Tenant shall have no further rights to lease the Nineteenth Floor Expansion
Space pursuant to this Section 53(a)(ii).

(4) Delivery and Condition of Nineteenth Floor Expansion Space. Landlord will
use diligent efforts to make the Nineteenth Floor Expansion Space available for
delivery to Tenant on the Nineteenth Floor Delivery Target Date. In the event
Landlord does not deliver the Nineteenth Floor Expansion Space to Tenant on or
prior to the date sixty (60) (or, in the case of a delay in delivery
attributable to a tenant holdover, ninety (90)) days after the Nineteenth Floor
Delivery Target Date (the “Nineteenth Floor Outside Delivery Date”) for any
reason other than delays caused by Tenant or a Force Majeure Event (provided,
that for the purposes of this Section 53(b), a Force Majeure Event shall not
include any holdover by the existing occupant(s) of the Nineteenth Floor
Expansion Space, except as set forth below with respect to Bankruptcy Delay),
then Tenant shall be entitled to a per diem credit against Base Rent for the
Nineteenth Floor Expansion Space in an amount equal to the Base Rent for the
Nineteenth Floor Expansion Space from the Nineteenth Floor Outside Delivery Date
through the date of delivery of the Nineteenth Floor Expansion Space (for
example, if the Nineteenth Floor Delivery Target Date is June 1, 2016 and the
Nineteenth Floor Expansion Space is delivered on August 10, 2016, in the case of
a delay not caused by a tenant holdover, then in addition to the delay in the
commencement of rent, Tenant shall be entitled to a credit equal to the product
of 9 multiplied by the per diem Base Rent for the Nineteenth Floor Expansion
Space). However, if and to the extent any delay in Landlord’s delivery of the
Nineteenth Floor Expansion Space is attributable to an existing holdover tenant
having petitioned for bankruptcy protection and Landlord, despite diligent
efforts, failing to obtain relief from the automatic stay so as to evict such
tenant (a “Bankruptcy Delay”), then the ninety (90) day period described above
shall be extended to the extent such delivery delay is caused by such Bankruptcy
Delay. In any event, Landlord agrees to use diligent efforts to cause any tenant
of the Ninth Floor Expansion Space to timely vacate the Ninth Floor Expansion
Space. The Nineteenth Floor Expansion Space shall be delivered by Landlord and
accepted by Tenant in vacant, broom-clean condition, but otherwise in its then
“as is, “as-built” condition and configuration existing on the earlier of the
date Tenant takes possession of the Nineteenth Floor Expansion Space or as of
the date the term for the Nineteenth Floor Expansion Space commences, provided
that the Nineteenth Floor Expansion Space shall have been abated, at no cost to
Tenant, a manner which is substantially the same as the Asbestos Abatement
Procedure described in Exhibit B-1 attached hereto. Landlord will use reasonable
efforts to cause the prior tenant of the Nineteenth Floor Expansion Space to
comply with its obligations, if any, to remove improvements and repair any
damage resulting from such removal.

(5) Nineteenth Floor Expansion Amendment. If Tenant is entitled to and properly
exercises the Nineteenth Floor Expansion Option, Landlord shall prepare an
amendment (the “Nineteenth Floor Expansion Amendment”) to reflect the
commencement date of the Term for the Nineteenth Floor Expansion Space and the
changes in Base Rent,

 

51



--------------------------------------------------------------------------------

rentable area of the Premises, Tenant’s Share and other appropriate terms. A
copy of the Nineteenth Floor Expansion Amendment shall be sent to Tenant within
a reasonable time after the determination of the Base Rent payable for the
Nineteenth Floor Expansion Space, and Tenant will execute (or make good faith
comments to) the Nineteenth Floor Expansion Amendment and return to the same to
Landlord within fifteen (15) days thereafter. Notwithstanding the foregoing, if
Tenant has properly exercised the Nineteenth Floor Expansion Option, Tenant’s
failure to timely execute and deliver the Nineteenth Floor Expansion Amendment
will not alter Landlord’s and Tenant’s obligations with respect to the leasing
of the Nineteenth Floor Expansion Space.

(b) Right of First Offer.

(i) Generally. During the initial Term, Tenant shall have a continuing right of
first offer (the “Right of First Offer”) with respect to any and all Available
(defined below) space located on the fifth (5th), eighth (8th), tenth (10th),
twenty-first (21st), twenty-second (22nd) and twenty-third (23rd) floors of the
Building (all or any portion of which is referred to herein as “ROFO Space”) for
a term that is coterminous with the remainder of the Term.

(ii) ROFO Interest Notice. At any time, but no more often than twice in any
calendar year, Tenant may provide Landlord written notice of its interest in
leasing ROFO Space within the ensuing one (1) year period and requesting a
schedule of the ROFO Space which is anticipated to become Available during such
period (the “ROFO Interest Notice”). Within fifteen (15) business days after
Tenant’s delivery of a ROFO Interest Notice, Landlord shall notify Tenant if any
portion of the ROFO Space is Available or is expected to become Available during
the ensuing one (1) year period. If any portion of the ROFO Space is expected to
become Available during the applicable one (1) year period, Landlord shall
promptly notify Tenant of such fact (“Landlord’s Availability Notice”).
Landlord’s Availability Notice will set forth the location and configuration of
any such ROFO Space, the date upon which such ROFO Space is anticipated to
become Available (“ROFO Target Date”) and the terms upon which Landlord proposes
to lease such ROFO Space to Tenant (i.e., Landlord’s good faith estimate of the
Fair Market Rate and Market Concessions for such ROFO Space) for a term which is
coterminous with the Term. If Tenant desires to lease any ROFO Space which
Landlord has included as Available in Landlord’s Availability Notice, and
provided the conditions described in Section 53(b)(iv) below are satisfied,
Tenant shall have fifteen (15) business days following delivery of Landlord’s
Availability Notice in which to provide Landlord with a notice exercising the
Right of First Offer with respect to all (but not a portion) of one or more
specific ROFO Spaces described in Landlord’s Availability Notice (a “ROFO
Exercise Notice”).

(iii) ROFO Space shall be deemed Available if (i) the existing tenant in such
space is expected to actually vacate the space, (ii) Landlord is not
contemplating negotiating a renewal of the existing tenant’s lease for such
space and, (iii) as of the date of Landlord’s Availability Notice, there is not
a mutually executed letter of intent in existence pursuant to which Landlord has
agreed to lease all or any substantial portion of such space to a third party.

 

52



--------------------------------------------------------------------------------

(iv) Conditions. Notwithstanding any other provision of this Section 53(b) to
the contrary, the Right of First Offer shall be available to Tenant if and only
if each of the following conditions are satisfied:

(1) Tenant is not in Monetary Default or other material Default on the date that
any Landlord’s Availability Notice is delivered;

(2) Tenant (without reference to any subtenants other than those which are
permitted without Landlord’s consent under Section 37(h)) is in occupancy of at
least four (4) full floors of the Building pursuant to this Lease (the “ROFO
Occupancy Threshold”) at the time of Tenant’s exercise of the Right of First
Offer; provided, however, if and to the extent Tenant has exercised either the
Ninth Floor Expansion Option or the Nineteenth Floor Expansion Option prior to
the date Tenant delivers a ROFO Exercise Notice, then the ROFO Occupancy
Threshold will be increased by the number of floors which have been added to the
Premises as a result of Tenant’s exercise of such Expansion Option(s) (for
example, if Tenant has previously exercised the Ninth Floor Expansion Option,
but not the Nineteenth Floor Expansion Option, then the ROFO Occupancy Threshold
will be five (5) full floors in the Building);

(3) Tenant has not assigned its interest in this Lease (other than pursuant to
the provisions of Section 37(h)) at the time of Tenant’s exercise of the Right
of First Offer.

(4) If, as of the date Landlord delivers a Landlord’s Availability Notice to
Tenant, there are less than two (2) years remaining in the initial Term, either
(A) Tenant has previously irrevocably exercised the Renewal Option (defined in
Section 53(c) below) or (B) Tenant irrevocably exercises the Renewal Option
concurrently with Tenant’s delivery of its ROFO Exercise Notice (for the
purposes of this clause (4), an “irrevocable” exercise of the Renewal Option
will be an exercise of the Renewal Option pursuant to which the right of Tenant
to rescind its exercise of the Renewal Option set forth in clause (ii) of
Section 54 (b) below is waived by Tenant).

(v) Delivery and Condition of ROFO Space. If Tenant exercises the Right of First
Offer, Landlord will use its diligent efforts to make the applicable ROFO Space
available for delivery to Tenant on the applicable ROFO Target Date. In the
event Landlord does not deliver the applicable ROFO Space to Tenant on or prior
to the date sixty (60) (or, in the case of a delay in delivery attributable to a
tenant holdover, ninety (90)) days after the applicable ROFO Target Date (the
“Outside ROFO Delivery Date”) for any reason other than delays caused by Tenant
or a Force Majeure Event (provided, that for the purposes of this Section 53(b),
a Force Majeure Event shall not include any holdover of the existing occupant(s)
of the applicable ROFO Space, except as set forth below with respect to
Bankruptcy Delay), then Tenant shall be entitled to a per diem credit against
Base Rent for the applicable ROFO Space in an amount equal to the Base Rent for
the ROFO Space from the Outside ROFO Delivery Date through the date of delivery
of such ROFO Space. However, if and to the extent any delay in Landlord’s
delivery of any ROFO Space is attributable to a Bankruptcy Delay, then the
ninety (90) day period described above shall be extended to the extent such
delivery delay is caused by such Bankruptcy Delay.

 

53



--------------------------------------------------------------------------------

In any event, Landlord agrees to use diligent efforts to cause any tenant of the
ROFO Space to timely vacate such ROFO Space. If Tenant exercises the Right of
First Offer, Landlord shall deliver the applicable ROFO Space to Tenant in
vacant, broom-clean condition (the date of Landlord’s delivery of any ROFO Space
to Tenant being referred to as the “ROFO Delivery Date”), but otherwise in its
then “as built” condition and configuration provided that the ROFO Space shall
have previously been abated, at no cost to Tenant, in a manner which is
substantially the same as the Asbestos Abatement Procedure described in Exhibit
B-1 attached hereto which may require, in the case of ROFO Space located on the
fifth (5th), eighth (8th), tenth (10th) or twenty-third (23rd) floors of the
Building, that certain portions of the existing finishes located on such floors
be demolished in order to allow Landlord to perform such abatement and left in
their post-demolition condition. Landlord will use reasonable efforts to cause
the prior tenant(s) of any ROFO Space to comply with its obligations, if any, to
remove improvements and repair any damage resulting from such removal.

(vi) Term; Rent Commencement. The term for any ROFO Space shall commence on the
applicable ROFO Delivery Date. Any such ROFO Space shall be subject to all the
terms and conditions of this Lease, except as set forth herein and except that
the Base Rent and allowances, credits, abatements or other concessions (if any)
applicable to the ROFO Space shall be determined in accordance with this Article
53 and Article 54 and shall not be those set forth in this Lease for the initial
Premises. The Base Rent rate per square foot for the ROFO Space shall be the
Fair Market Rate (defined in Section 54(d) below) and Tenant shall be entitled
to Market Concessions (defined in Section 54(d) below), for Space, determined as
set forth in Article 54 below. Tenant’s obligation to pay Base Rent for ROFO
Space will commence one hundred twenty (120) days after the applicable ROFO
Delivery Date.

(vii) ROFO Amendment. If Tenant is entitled to and properly exercises the Right
of First Offer, then upon the determination of the Base Rent for the ROFO Space,
Landlord shall prepare and deliver to Tenant, within a reasonable period after
the determination of the Base Rent and other economic terms for the ROFO Space,
an amendment (the “ROFO Amendment”) to reflect the commencement date of the term
for the applicable ROFO Space and the Base Rent, other economic terms, rentable
area of the Premises, applicable Tenant’s Share and other appropriate terms.
Tenant shall execute (or make good faith comments to) and return the ROFO
Amendment to Landlord within fifteen (15) business days after Tenant’s receipt
of same, but an otherwise valid exercise of the Right of First Offer shall be
fully effective whether or not the ROFO Amendment is executed and delivered.

(viii) Tenant’s Failure to Exercise ROFO. Notwithstanding the foregoing, if
following delivery of Landlord’s Availability Notice with respect to any ROFO
Space, Tenant does not timely exercise the Right of First Offer with respect to
any space described in Landlord’s Availability Notice, then, Landlord shall be
free to negotiate and enter into leases for such ROFO Space with any other
parties of its choosing, upon such terms and conditions as it chooses, with no
obligation to Tenant unless Tenant again delivers a ROFO Interest Notice to
Landlord.

 

54



--------------------------------------------------------------------------------

(c) Renewal Options.

(i) Grant of Option(s); Conditions. Landlord hereby grants to Tenant the option
to extend the Term with respect to all or a portion (subject to the provisions
of Section 53(c)(iii) below) of the Premises (the “Renewal Option”); for two
(2) additional periods of five (5) years each (each, a “Renewal Term”; the
portion of the Premises with respect to which Tenant desires to exercise a
Renewal Option is referred to herein as the “Renewal Premises”) on the same
terms and conditions set forth in this Lease, except that (x) the Base Rent
during the Renewal Terms shall be as set forth below, and (y) Tenant shall
accept the Premises in their “AS IS” condition as of the commencement of any
Renewal Term, subject to all of the following conditions:

(1) Landlord receives irrevocable notice of exercise (“Renewal Notice”) no
earlier than the date that is two (2) years prior to the Expiration Date (or the
date of expiration of the first Renewal Term, as applicable), and no later than
the date that is nineteen (19) months prior to the Expiration Date (or the date
of expiration of the first Renewal Term, as applicable); and

(2) Tenant is not in Monetary Default or other material Default at the time that
Tenant delivers its Renewal Notice; and

(3) Tenant’s interest in this Lease has not been assigned (other than pursuant
to Section 37(h)) prior to the date that Tenant delivers its Renewal Notice.

(ii) Base Rent Payable During Renewal Term. The Base Rent rate for the Renewal
Premises during the Renewal Term shall equal the Fair Market Rate (hereinafter
defined) per rentable square foot for the Premises determined as described
below.

(iii) Renewal Premises. If Tenant desires to exercise a Renewal Option with
respect to less than all of the Premises, Tenant must specify the Renewal
Premises in Tenant’s Renewal Notice. Any Renewal Premises (A) must be at least
three (3) full floors, on each of which Tenant must occupy some portion of the
rentable area (i.e., Tenant’s subtenant(s) may occupy a portion of any such
floors, but not all of any such floors), and (B) must include the Twenty-Fourth
Floor Space and the Twenty-Fifth Floor Space and (C) the additional floor(s)
must be contiguous to the extent the Premises includes contiguous floors (and,
if part of a group of more than two (2) contiguous floors, such contiguous
floors to be included within the Renewal Premises must start at the bottom or
the top of such stack of contiguous floors) and (D) any portion of the Premises
with respect to which Tenant does not desire to exercise the Renewal Option must
be a full floor unless, if a portion of a floor, such portion has been
previously demised.

(iv) Renewal Amendment. If Tenant is entitled to and properly exercises a
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”),
within a reasonable time after determination of the Base Rent and other terms
applicable to the Renewal Term, to reflect changes in the Base Rent, other
economic terms, Base Year, term, termination date and other appropriate terms.
Tenant shall execute (or make good faith comments to) and

 

55



--------------------------------------------------------------------------------

return the Renewal Amendment to Landlord within fifteen (15) Business Days after
Tenant’s receipt of same, but an otherwise valid exercise of the Renewal Option
shall be fully effective regardless of whether the Renewal Amendment is actually
executed.

54. Determination and Definition of Fair Market Rate and Market Concessions.
With respect to Tenant’s exercise of any Renewal Option, Expansion Option, or
the Right of First Offer, the applicable Fair Market Rate and Market Concessions
will be determined as follows:

(a) Landlord’s Fair Market Rent Notice. Landlord shall initially advise Tenant
of Landlord’s good faith determination of the Fair Market Rate and Market
Concessions for the applicable space (“Landlord’s FMR”); with respect to any
exercise of a Renewal Option, Landlord’s FMR Notice will be delivered within
thirty (30) days following Landlord’s receipt of Tenant’s Renewal Notice. With
respect to any exercise of an Expansion Option, Landlord’s FMR Notice will be
delivered within thirty (30) days following Tenant’s delivery of the Ninth Floor
Expansion Notice or the Nineteenth Floor Expansion Notice, as applicable. With
respect to any Right of First Offer, Landlord’s FMR Notice will be included
within the applicable Landlord’s Availability Notice.

(b) Negotiation Period. For the forty-five (45) day period following delivery of
Landlord’s FMR (or, in the case of the Right of First Offer, Tenant’s delivery
of a ROFO Exercise Notice) (the “Negotiation Period”), Landlord and Tenant shall
work together in good faith in an effort to agree upon the Fair Market Rate and
Market Concessions for the space in question. Notwithstanding the foregoing, if
Landlord and Tenant fail to agree upon the Fair Market Rate and Market
Concessions prior to the expiration of the Negotiation Period, (i) in the case
of the exercise of an Expansion Option or the Right of First Offer, the Fair
Market Rate and Market Concessions will be determined in accordance with the
arbitration procedures described below and (ii) in the case of Tenant’s exercise
of a Renewal Option, Tenant may elect, by written notice delivered on or before
the expiration of the Negotiation Period, to rescind its exercise of the Renewal
Option, failing which the Fair Market Rate and Market Concessions will be
determined in accordance with the arbitration procedures set forth below.

(c) Arbitration Procedure.

(i) Within ten (10) business days after the date of expiration of the
Negotiation Period, Landlord and Tenant shall each simultaneously submit to the
other, in a sealed envelope, its good faith estimate of the Fair Market Rate and
Market Concessions for the applicable space (collectively referred to as the
“Estimates”). If the net effective rent reflected in the higher of such
Estimates is not more than 105% of the net effective rent reflected in the lower
of such Estimates, then Fair Market Rate and Market Concessions shall be the
average of the two Estimates. If the Fair Market Rate and Market Concessions are
not resolved by the exchange of Estimates, then, within fourteen (14) days after
the exchange of Estimates, Landlord and Tenant shall each select a real estate
broker to determine which of the two Estimates most closely reflects the Fair
Market Rate and Market Concessions. Each such real estate broker so selected
shall have had at least the immediately preceding ten (10) years’ experience as
a real

 

56



--------------------------------------------------------------------------------

estate broker leasing first-class office space in the San Francisco financial
district, with working knowledge of current rental rates and practices.

(ii) Upon selection, Landlord’s and Tenant’s brokers shall work together in good
faith to agree upon which of the two Estimates most closely reflects the Fair
Market Rate and Market Concessions for the applicable space. The Estimate chosen
by the agreement of the brokers shall be binding on both Landlord and Tenant. If
either Landlord or Tenant fails to appoint a broker within the fourteen (14) day
period referred to above, the broker appointed by the other party shall be the
sole broker for the purposes hereof. If the two brokers cannot agree upon which
of the two Estimates most closely reflects the applicable Fair Market Rate and
Market Concessions within twenty (20) days after their appointment, then, within
fourteen (14) days after the expiration of such twenty (20) day period, the two
brokers shall select a third broker meeting the aforementioned criteria. Once
the third broker (the “Arbitrator”) has been selected as provided for above,
then, as soon thereafter as practicable but in any case within fourteen
(14) days, the Arbitrator shall make his or her determination of which of the
two Estimates most closely reflects the Fair Market Rate and Market Concessions
and such Estimate shall be binding on both Landlord and Tenant. The parties
shall share equally in the costs of the Arbitrator. Any fees of any appraiser,
counsel or experts engaged directly by Landlord or Tenant, however, shall be
borne by the party retaining such appraiser, counsel or expert.

(d) Definition of Fair Market Rate and Market Concessions. For purposes hereof,
“Fair Market Rate” shall mean the fair market rental rate for lease transactions
for comparable space in Comparable Buildings. In determining the Fair Market
Rent, all relevant factors will be taken into consideration, including without
limitation, the applicable lease term, base year, lease rates, escalations, the
then-existing condition of the space in question (i.e., existing improvements
within the space used in comparison and within the subject space), improvement
allowance, free rent and other concessions then offered in the relevant market.
For purposes hereof, “Market Concessions” shall mean the tenant improvement
allowance, rent abatement and other economic terms (other than base rent) for
lease transactions for comparable space in Comparable Buildings. In determining
the Market Concessions, all relevant factors will be taken into consideration,
including without limitation, the applicable lease term, base year, lease rates,
escalations, and the then-existing condition of the space in question (i.e.,
existing improvements within the space used in comparison and within the subject
space).

55. Consensual General Judicial Reference Agreement. It is the desire and
intention of the parties to agree upon a mechanism and procedure under which
controversies and disputes arising out of this Lease or related to the Premises
will be resolved in a prompt, expeditious and cost-effective manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding,
claim or counterclaim brought by either party hereto against the other (and/or
against its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters whatsoever arising out of or in any way connected with
this Lease, shall be subject to the general judicial reference procedure set
forth in California Code of Civil Procedure sections 638 and 640 - 645.1
(including any amendments thereto and any successor statutes, as applicable (the
“Referee Sections”). The Judicial Reference shall be commenced and conducted
according to the following terms:

 

57



--------------------------------------------------------------------------------

(i) The venue of the proceedings shall be in San Francisco, California.

(ii) All fees and costs incurred by the referee shall be paid by both parties
equally.

(iii) Within five (5) days of receipt by any party of a written request to
resolve any dispute or controversy pursuant to this Section 55, the parties
shall submit to each other, by hand delivery or facsimile transmission, three
names of prospective referees for review and consideration. Within ten (10) days
after receipt of the proposed names, the parties shall agree upon a single
referee who shall try all issues, whether of fact or law, and report a finding
and judgment on such issues as required by the Referee Sections. If the parties
are unable to agree upon a referee within such ten (10) day period, then any
party may thereafter file a lawsuit in the county in which the Premises are
located for the purpose of appointment of a referee under the Referee Sections.
The court shall then select a neutral and impartial Referee with substantial
experience in the relevant matters from a nationally known
medication/arbitration entity such as Jams/Endispute, Inc., the American
Arbitration Association or similar mediation/arbitration entity. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections.

(iv) The referee shall have the power to decide all issues of fact and law and
report his or her decision on such issues, and to issue all recognized remedies
available at Law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages which are not permitted by the express provisions of this
Lease, and the parties hereby waive any right to recover any such damages.

(v) The parties shall be entitled to conduct all discovery as provided in the
California Code of Civil Procedure and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California law. No
dispositive motions will be permitted in connection with the Judicial Reference.
The Judicial Reference proceeding shall be conducted in accordance with
California law (including the rules of evidence), and in all regards, the
referee shall follow California law applicable at the time of the reference
proceeding.

(vi) The parties shall promptly and diligently cooperate with one another and
the referee, and shall perform such acts as may be necessary to obtain a prompt
and expeditious resolution of the dispute or controversy in accordance with the
terms of this Section 55. In this regard, the referee shall use best efforts to
ensure that (a) discovery be conducted for a period no longer than six
(6) months from the date the referee is appointed, excluding motions regarding
discovery, and (b) a trial date be set within nine (9) months of the date the
referee is appointed.

(vii) In accordance with Section 644 of the California Code of Civil Procedure,
the decision of the referee upon the whole issue must stand as the decision of
the court, and upon the filing of the statement of decision with the clerk of
the court, or with the judge if there is no

 

58



--------------------------------------------------------------------------------

clerk, judgment may be entered thereon in the same manner as if the action had
been tried by the court. Any decision of the referee and/or judgment or other
order entered thereon shall be appealable to the same extent and in the same
manner that such decision, judgment, or order would be appealable if rendered by
a judge of the superior court in which venue is proper hereunder. The referee
shall in his/her statement of decision set forth his/her findings of fact and
conclusions of law. The parties intend this general reference agreement to be
specifically enforceable in accordance with the Code of Civil Procedure. Nothing
in this Section 55 shall prejudice the right of any party to obtain provisional
relief or other equitable remedies from a court of competent jurisdiction as
shall otherwise be available under the Code of Civil Procedure and/or applicable
court rules.

56. Confidentiality. Tenant and Landlord agree to keep confidential, and not to
disclose, the terms of this Lease (including, but not limited to the Base Rent,
the Allowances, expense reimbursement terms, or any other economic provision) to
any third party, except that (a) Tenant and Landlord shall have the right to
disclose such information to their respective affiliates, agents, consultants
and lenders, provided appropriate steps are taken by Landlord or Tenant, as the
case may be, to assure that such persons maintain the confidentiality of the
terms of this Lease; (b) Tenant and Landlord shall have the right to make such
disclosure as is required by court order or other legal requirement, and
(c) Tenant shall have the right to make such disclosure as it reasonably
believes to be required by applicable securities laws and regulations.

57. Business Continuity Planning. Landlord and Tenant, from time to time at the
request of either to the other, will take steps to coordinate their planning for
business continuity/disaster recovery and, to the extent reasonably practicable,
Landlord’s disaster preparedness and recovery planning for the Building will be
coordinated with Tenant’s business continuity plan.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this instrument as of the
date set forth on the first page hereof.

LANDLORD:

PPF OFF ONE MARITIME PLAZA, LP, a Delaware limited partnership

 

By:   

PPF OFF GP, LLC, a Delaware limited liability company,

its General Partner

   By:   

PPF OFF, LLC,

a Delaware limited liability company, its Member

      By:    PPF OP, LP, a Delaware limited partnership, its Member          By:
  

PPF OPGP, LLC,

a Delaware limited liability company, its General Partner

            By:   

Prime Property Fund, LLC, a Delaware limited liability

company, its Member

               By:   

Morgan Stanley Real Estate Advisor, Inc., a

Delaware corporation, its Manager

By:  

/s/    Keith Fink

 

Name: Keith Fink                                                 

 

Title: Executive Director                                    

TENANT:

DEL MONTE CORPORATION,

a Delaware corporation

 

By: /s/    Nils Lommerin                                    

Print Name: Nils Lommerin                           

Its: Chief Operating Officer                           

 

60



--------------------------------------------------------------------------------

EXHIBIT “A-1”

SECOND FLOOR SPACE

LOGO [g95864imga1.jpg]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT “A-2”

THIRD FLOOR SPACE

LOGO [g95864imga2.jpg]

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT “A-3”

FOURTH FLOOR SPACE

LOGO [g95864imga3.jpg]

 

A-3-1



--------------------------------------------------------------------------------

EXHIBIT “A-4”

SIXTH FLOOR SPACE

LOGO [g95864imga4.jpg]

 

A-4-1



--------------------------------------------------------------------------------

EXHIBIT “A-5”

SEVENTH FLOOR SPACE

LOGO [g95864imga5.jpg]

 

A-5-1



--------------------------------------------------------------------------------

EXHIBIT “A-6”

TWENTY-FOURTH FLOOR SPACE

LOGO [g95864imga6.jpg]

 

A-6-1



--------------------------------------------------------------------------------

EXHIBIT “A-7”

TWENTY-FIFTH FLOOR SPACE

LOGO [g95864imga7.jpg]

 

A-7-1



--------------------------------------------------------------------------------

EXHIBIT “A-8”

NINTH FLOOR EXPANSION SPACE

LOGO [g95864imga8.jpg]

 

A-8-1



--------------------------------------------------------------------------------

EXHIBIT “A-9”

NINETEENTH FLOOR EXPANSION SPACE

LOGO [g95864imga9.jpg]

 

A-9-1



--------------------------------------------------------------------------------

EXHIBIT “B”

WORK AGREEMENT

THIS WORK AGREEMENT (“Work Agreement”) is attached to and made a part of that
certain Lease (the “Lease”) between PPF OFF ONE MARITIME PLAZA, L.P., a Delaware
limited partnership (“Landlord”), and DEL MONTE CORPORATION, a Delaware
corporation (“Tenant”). All capitalized terms used but not defined herein shall
have the respective meanings given such terms in the Lease. This Work Agreement
shall set forth the terms and conditions relating to (i) Landlord’s performance
of the Landlord Work in, and (ii) Tenant’s subsequent construction of the Tenant
Improvements in, the Premises.

SECTION 1

BASE, SHELL AND CORE

1.1 Landlord’s Work. Landlord, at its sole cost and expense, will deliver each
floor comprising the Premises to Tenant with the work described in Exhibit B-1
attached hereto Substantially Complete (defined below) (the work to be performed
by Landlord pursuant to Exhibit B-1 being referred to herein as “Landlord
Work”), except to the extent that the parties have agreed that any component of
the Landlord Work need not be Substantially Complete prior to such delivery. The
Landlord Work on any floor comprising the Premises will be “Substantially
Complete” upon the completion of the Landlord Work, as reasonably determined by
Landlord or Landlord’s architect), with the sole exception of any punch list
items the non-completion of which will not impair, preclude or delay Tenant from
commencing, and carrying out the work of completing, the Tenant Improvements.
Landlord shall cause the Landlord Work to be carried out in compliance with all
applicable Laws. Landlord shall be responsible for correction of any defects in
the Landlord Work, including repair of any Tenant Improvements damaged in the
process of such corrective work. Promptly following Landlord’s determination
that the Landlord Work on any floor comprising the Premises is Substantially
Complete, Landlord will notify Tenant as soon as reasonably possible thereafter.
Representatives of Landlord and Tenant will jointly tour the floor(s) to confirm
that the Landlord Work therein is Substantially Complete (or to catalog any
items which are not Substantially Complete) and to compile a list of punch list
items. If an item or items of the Landlord Work are determined not to be
Substantially Complete, the parties will note such item(s) in writing and the
Landlord Work on the applicable floor(s) will not be deemed Substantially
Complete until such items are completed to the reasonable satisfaction of both
parties.

SECTION 2

TENANT IMPROVEMENTS

2.1 Construction of Tenant Improvements. The “Tenant Improvements” shall consist
of any and all improvements and work required following the completion of the
Landlord Work, to improve, alter and complete the Premises for Tenant’s
occupancy. The Tenant

 

B-1



--------------------------------------------------------------------------------

Improvements shall be undertaken and prosecuted in accordance with the following
requirements:

2.1.1 The Tenant Improvements shall be designed and constructed by Tenant in
accordance with the Approved Working Drawings (defined below) and the terms of
this Work Agreement. Tenant shall abide by the reasonable written rules
established by Landlord or Landlord’s property manager with respect to the
construction of the Tenant Improvements in the Building, the use of freight,
loading dock and service areas, storage of materials, coordination of work with
the contractors of other tenants. All construction drawings (defined below)
prepared by the Architect (defined below) shall follow Landlord’s commercially
reasonable CAD standards and requirements, which standards and requirements
shall be provided to Tenant or the Architect upon request.

2.1.2 The Tenant Improvements shall be undertaken and performed at all times in
accordance with all state, federal and local laws, regulations and ordinances,
including without limitation all OSHA and other safety laws and with all
applicable rules, orders, regulations and requirements of the California Board
of Fire Underwriters and the California Fire Insurance Rating Organization or
any similar body.

2.1.3 Landlord shall, within ten (10) business days after request by Tenant,
provide Tenant with appropriate “path of travel plans” showing areas outside the
Premises, as required under applicable laws and codes. Tenant shall deliver to
Landlord a copy of the final application for permit and issued permit for the
construction of the Tenant Improvements prior to commencement of construction.
Prior to the commencement of construction of any portion of the Tenant
Improvements, Tenant shall have procured and paid for and exhibited to Landlord
all permits, approvals and authorizations of all applicable governmental
authorities. Landlord will use reasonable efforts to cooperate with Tenant in
Tenant’s efforts to procure applicable construction permits.

2.1.4 Contractor (defined below) as well as all subcontractors, laborers,
materialmen, and suppliers used by Tenant for the Tenant Improvements (such
subcontractors, laborers, materialmen, and suppliers, and Contractor, referred
to herein collectively as “Tenant’s Agents”) shall comply with Landlord’s
written guidelines generally imposed on third party contractors including
without limitation all insurance coverage requirements and the obligation to
furnish appropriate certificates of insurance to Landlord prior to commencement
of construction. Contractor and each of its subcontractors shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the applicable contract or
subcontract and shall be written such that such

 

B-2



--------------------------------------------------------------------------------

guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant shall give to Landlord any assignment or other assurances that
may be necessary to effect such right of direct enforcement.

2.1.5 Tenant and Contractor shall use commercially reasonable efforts to hold
weekly job meetings and shall provide Landlord with reasonable advance notice of
such meetings and permit Landlord’s construction manager, at its election, to
attend; said meetings may be attended by parties telephonically.

2.1.6 All of the relevant provisions of the Lease shall apply to any activity of
Tenant, its agents and contractors, in the Premises during the construction of
the Tenant Improvements.

2.1.7 It shall be the responsibility of Tenant and Tenant’s contractors to
remove all trash and debris from the Premises on a regular basis and to break
down all boxes and place all such trash and debris in the containers supplied
for that purpose. If trash and debris are not removed on a regular basis by
Tenant or Tenant’s contractors, then Landlord shall have the right to remove
such trash and debris or have such trash and debris removed at the sole cost and
expense of Tenant by deduction from the Allowance.

2.1.8 Following completion of the Tenant Improvements, Tenant shall cause any
necessary Notice of Completion to be recorded in the office of the Recorder of
San Francisco County in accordance with Section 3093 of the California Civil
code or any successor statute, shall furnish a copy thereof to Landlord upon
such recordation, and shall timely give all notices required pursuant to
Section 3259.5 of the California Civil Code or any successor statute and will
provide to Landlord:

(a) as-built drawings of the Premises signed by Architect; Tenant shall cause
the Architect and Contractor to update the Approved Working Drawings as
necessary to reflect all changes made to the Approved Working Drawings during
the course of construction and a certificate, in a form reasonably acceptable to
Landlord, from Architect certifying that the construction of the Tenant
Improvements have been substantially completed;

(b) CAD files of the improved space compatible with Landlord’s CAD standards;

(c) a final punchlist signed by Tenant;

(d) final and unconditional lien waivers from all contractors and
subcontractors;

(e) signed copies of the permit or job card indicating passing of the final
inspection; and

(f) a copy of all warranties, guaranties, and operating manuals and information
relating to the Tenant Improvements.

 

B-3



--------------------------------------------------------------------------------

The foregoing materials are referred to herein collectively as the “Close-out
Package”. Should Tenant fail to provide complete CAD files compatible with
Landlord’s standards as required herein, Landlord may cause its architect to
prepare same and the cost thereof shall be reimbursed to Landlord by Tenant as
additional Rent under the Lease within thirty (30) days of invoice therefor.

2.2 Preparation and Approval of Construction Drawings.

2.2.1 Selection of Architect/Construction Drawings. Tenant shall retain an
architect approved in writing by Landlord (such approval not to be unreasonably
withheld, conditioned or delayed) to prepare the Construction Drawings (the
“Architect”). Tenant shall, at its option, retain either engineering consultants
designated by Landlord listed below or engineering consultants designated by
Tenant and reasonably approved by Landlord (the “Building Consultants”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, life-safety, sprinkler and riser work.
The following are the engineering consultants designated by Landlord:

 

Structural:    Rivera Consulting Group, Inc. MEP:    Glumac, Inc. Life Safety:
   Pacific Auxiliary Fire Alarm (design and supply devices),    Paganini
Electric (installation) Sprinkler:    RLH, Pribuss or Ayoob & Perry
Air Balancing:    RS Analysis Inc., Circo Systems Balancing Inc.
Riser Management:                Montgomery Technologies

If Tenant wishes to engage Building Consultants other than those designated by
Landlord, Tenant may do so subject to Landlord’s approval, which shall not be
unreasonably withheld, or delayed (it being acknowledged that Landlord’s
approval will not be deemed unreasonably withheld if Landlord, reasonably and in
good faith, determines that any such proposed Building Consultant does not have
sufficient skill, expertise or experience in performing similar work in similar
first class buildings, does not have sufficient insurance coverage or if
Landlord has previously experienced difficulties or disputes with the suggested
Building Consultant).

The plans and drawings to be prepared by Architect and the Engineers hereunder
shall be referred to collectively as the “Construction Drawings”. Tenant and
Architect shall verify, in the field, the dimensions and conditions of the
Premises, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith, other than
Landlord’s obligation to complete the Landlord Work. Landlord’s review of the
Construction Drawings as set forth herein shall not imply Landlord’s review of
the same for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have

 

B-4



--------------------------------------------------------------------------------

no liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

2.2.2 Space Plan. Tenant shall supply Landlord with four (4) copies of its final
space plan for each floor of the Premises, each signed by Architect and approved
by Tenant. The final space plans (collectively, the “Space Plan”) shall include
a layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein. Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord’s approval of Tenant’s draft Space Plan shall not
be unreasonably withheld, conditioned or delayed. Landlord shall respond to
Tenant’s submission of the draft Space Plan within ten (10) business days
following Tenant’s submission. If Landlord disapproves Tenant’s Space Plan,
Landlord shall specify in reasonable detail, within such ten (10) business day
period, the basis of such disapproval and the changes necessary to obtain
Landlord’s approval of the Space Plan. Thereafter, Tenant may revise and
re-submit its draft Space Plan to Landlord, which Landlord will review and
respond to within ten (10) business days. This process shall continue until the
Space Plan has been approved in writing by Landlord.

2.2.3 Final Working Drawings. After the Space Plan has been approved by
Landlord, Tenant shall supply the Building Consultants with a complete listing
of standard and non-standard equipment and specifications, including, without
limitation, B.T.U. calculations, electrical requirements and special electrical
receptacle requirements for the Premises, to enable the Building Consultants and
the Architect to complete the Final Working Drawings (defined below) in the
manner as set forth below. Tenant shall cause Architect to compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the “Final
Working Drawings”) and shall submit the same to Landlord for Landlord’s
approval, not to be unreasonably withheld, conditioned or delayed. Tenant shall
supply Landlord with four (4) copies of such Final Working Drawings, each signed
by Architect and approved by Tenant. Landlord’s approval of Tenant’s Final
Working Drawings shall not be unreasonably withheld, conditioned or delayed.
Landlord shall respond to Tenant’s submission of the Final Working Drawings
within ten (10) business days following Tenant’s submission. If Landlord
disapproves Tenant’s Final Working Drawings, Landlord shall specify in
reasonable detail, within such ten (10) business day period, the basis of such
disapproval and the changes necessary to obtain Landlord’s approval of the Final
Working Drawings. Thereafter, Tenant may revise and re-submit its draft Final
Working Drawings to Landlord, which Landlord will review and respond to within
ten (10) business days. This process shall continue until the Final Working
Drawings have been approved in writing by Landlord.

2.2.4 Permits. The Final Working Drawings as approved by Landlord, including any
changes thereto approved by Landlord (to the extent Landlord’s approval is
required hereunder), are referred to herein as the “Approved Working Drawings”.
After approval of the Approved Working Drawings, Tenant may submit the same to
the appropriate municipal authorities for all applicable building permits.
Neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Tenant Improvements;
obtaining the same shall be Tenant’s responsibility. However, Landlord will
promptly cooperate with Tenant in executing permit applications and performing
other ministerial acts reasonably necessary to enable Tenant to obtain any such
permit or

 

B-5



--------------------------------------------------------------------------------

certificate of occupancy. No material changes, modifications or alterations to
the Approved Working Drawings may be made without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; in the event that Tenant so requests any changes, modifications or
alterations to the Approved Working Drawings, Landlord will review and respond
to any suggested changes as promptly as practicable, but in any event within the
time period described in Section 2.2.3 above.

2.3 Contractor. Tenant may competitively bid the Tenant Improvements to several
mutually acceptable and qualified union labor contractors to act as the General
Contractor to perform the Tenant Improvements (“Contractor”). BCCI, Turner, GCI
and DPR are approved by Landlord as qualified entities to serve as Contractor;
the foregoing list is not an exclusive list of potentially acceptable
Contractors and Tenant may suggest additional proposed Contractors to Landlord
for Landlord’s approval. Landlord’s approval of such entities shall not be
unreasonably withheld, conditioned or delayed, provided that Landlord may
withhold its consent to any general contractor who is not union-affiliated. All
of Tenant’s Agents shall be licensed in the State of California, capable of
being bonded and union-affiliated in compliance with all then existing master
labor agreements.

2.4 Construction Contract; Excess Costs. Tenant shall execute a construction
contract and general conditions with Contractor, substantially in the form of an
industry standard AIA form contract (the “Contract”). Prior to the commencement
of the construction of the Tenant Improvements, Tenant shall provide Landlord
with a detailed breakdown, by trade, of the final costs anticipated to be
incurred or which have been incurred, in connection with the design and
construction of the Tenant Improvements to be performed by or at the direction
of Tenant or Contractor, which costs form a basis for the amount of the
Contract. In the event that the costs relating to the design and construction of
the Tenant Improvements shall be in excess of the Allowance (defined below), any
such additional costs (except to the extent resulting from Landlord Delays, as
defined below) shall be paid by Tenant out of its own funds on a pro rata basis
(i.e., a proportional amount of each payment to the Contractor shall be made by
Tenant), but Tenant shall continue to provide Landlord with the documents
described in this Work Agreement, above, for Landlord’s approval.

2.5 Inspection by Landlord. Landlord shall have the right to inspect the Tenant
Improvements at all times, provided however, that Landlord’s failure to inspect
the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same, and, provided further
that such inspection is solely for the purpose of determining whether or not the
Tenant Improvements are being constructed in strict accordance with the Approved
Working Drawings. Should Landlord disapprove any portion of the Tenant
Improvements, Landlord shall promptly notify Tenant in writing of such
disapproval and shall specify the items disapproved and the basis for such
disapproval, provided that Landlord shall only disapprove any portion of the
Tenant Improvements to the extent that same materially deviate from the Approved
Working Drawings. Any material defects or material deviations in, and/or
disapproval by Landlord of, the Tenant Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Tenant Improvements and such defect,
deviation or matter might immediately or materially adversely affect the
mechanical,

 

B-6



--------------------------------------------------------------------------------

electrical, plumbing, heating, ventilating and air conditioning or life-safety
systems of the Building, the structure or exterior appearance of the Building,
and if Tenant fails to correct such matter within five (5) business days
following written notice from Landlord, Landlord may take such action as
Landlord reasonably deems necessary, at Tenant’s expense and without incurring
any liability on Landlord’s part, to correct any such defect, deviation and/or
matter.

2.6 Allowances; Credits; Disbursement. Tenant shall be entitled to a tenant
improvement allowance (the “Allowance”) in the amount of [**]* (i.e., [**]* per
rentable square foot of the Premises), plus the [**]* credit for the items
referred to in the “Response” column on page B-1-3 attached hereto (i.e., for an
aggregate of [**]*)), which may be allocated by Tenant over the Premises as
Tenant desires, so long as Tenant spends no less than [**]* per rentable square
foot on each floor comprising the Premises on the Allowance Item categories
described in clauses (i) through (vi) in Section 2.6.1 below. Except for
Landlord’s obligation to complete the Landlord Work and with respect to Landlord
Delay, pursuant to Section 2.8.7 below, Landlord will not be obligated to make
disbursements pursuant to this Work Agreement in a total amount that exceeds the
Allowance.

2.6.1 Allowance Items. Except as otherwise set forth in this Work Agreement, the
Allowance shall be disbursed by Landlord in accordance with the terms of this
Work Agreement for the following items and costs (collectively, the “Allowance
Items”): (i) the cost of all materials and labor to complete the Tenant
Improvements, (ii) payment of the fees and charges of the Architect and the
Engineers, (iii) payment for the preparation of the Final Space Plan and
Approved Working Drawings, (iv) the cost of obtaining any and all permits for
the construction of the Tenant Improvements; (v) the cost of any changes to the
Approved Working Drawings or Tenant Improvements required by applicable building
codes (collectively, the “Code”), (vi) the fees of Tenant’s project manager,
(vii) the cost of signage, (viii) costs of telecommunications and data cabling
and security systems, (ix) costs of furniture, fixtures and equipment,
(x) Landlord’s construction management fee and other costs and expenses payable
to Landlord as set forth in this Work Agreement, including Section 2.7 below,
and (xi) any other costs associated with the design, construction and occupancy
of the Premises. Additionally, Tenant may allocate a portion of the Allowance,
not to exceed [**]* (i.e., [**]* per rentable square foot of the Premises)
towards costs incurred to pay holdover penalties imposed by Tenant’s landlord
for its space in the Landmark Building or the 50 Cal Building (“Holdover
Costs”). If and to the extent that Tenant intends to apply any portion of the
Allowance towards Holdover Costs, Tenant shall send to Landlord a detailed
notice setting forth (i) sufficient documentary back-up of Tenant’s obligation
to pay such Holdover Costs (for example, appropriate excerpts from Tenant’s
lease for such Landmark Building space or the 50 Cal Building, correspondence
with Tenant’s landlord establishing the obligation to pay such Holdover Costs,
invoices from such landlord with respect to such Holdover Costs, etc.) for
Landlord’s review and approval, which shall not be unreasonably withheld,
conditioned or delayed.

2.6.2 Disbursement of Allowance. Landlord shall make monthly disbursements of
the Allowance and shall authorize the release of monies as follows:

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

B-7



--------------------------------------------------------------------------------

(a) Each calendar month Tenant may deliver to Landlord: (i) a request for
payment from Contractor, approved by Tenant, in a customary form to be provided
or approved by Landlord, showing the schedule, by trade, of percentage of
completion of the Tenant Improvements detailing the portion of the work
completed and the portion not completed, and/or one or more invoices, approved
by Tenant, for Allowance Items other than costs of the Tenant Improvements;
(ii) invoices from all of Tenant’s Agents for labor rendered and materials
delivered to the Premises; (iii) executed conditional mechanic’s lien releases
from all of Tenant’s Agents which shall substantially comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 3262(d), or conditional releases if appropriate; and (iv) all
other information reasonably requested in good faith by Landlord. Within thirty
(30) days thereafter, Landlord shall deliver a check made payable to Tenant, or
a check or checks made payable to another party or parties as requested by
Tenant, in payment of the lesser of: (A) the amounts so requested by Tenant,
less a ten percent (10%) retention as to payments to Contractor (the aggregate
amount of such retentions to be known as the “Final Retention”), and (B) the
balance of any remaining available portion of the Allowance (not including the
Final Retention), provided that, if Landlord, in good faith, disputes any item
in a request for payment based on non-compliance of any work with the Approved
Working Drawings or due to any substandard work and delivers a written objection
to such item setting forth with reasonable particularity Landlord’s reasons for
its dispute (a “Draw Dispute Notice”) within five (5) business days following
Tenant’s submission of such draw request, Landlord may deduct the amount of such
disputed item from the payment. Landlord and Tenant shall, in good faith,
endeavor to resolve any such dispute with diligence and dispatch. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

(b) If and to the extent that Landlord fails to fund any monthly disbursement of
the Allowance within thirty (30) days following Tenant’s submission to Landlord
of a draw request containing all of the materials and information require
pursuant to Section 2.6.2 (subject to Landlord’s right to deduct amounts
specified in a timely Draw Dispute Notice), Tenant shall be entitled to fund the
amount set forth in Tenant’s draw request and deduct the same, together with
interest at the Interest Rate, from Rent next due and payable by Tenant under
the Lease, provided that Tenant will concurrently deliver notice to Landlord of
the amount so funded by Tenant. Additionally, if and to the extent that
Landlord’s failure to timely fund a monthly disbursement of the Allowance causes
Tenant to incur any additional penalty or fee payable to Contractor, Landlord
will be responsible for such penalty or fee (and Tenant will similarly have the
right to offset such penalty or fee, together with interest at the Interest
Rate, against Rent payable under the Lease). If and to the extent that Landlord
timely delivers any Draw Dispute Notice, Landlord shall nevertheless be
obligated to fund the portion of such draw request, if any, which Landlord has
not duly disputed, and Tenant shall only be entitled to fund the undisputed
amount of such draw request to the extent Landlord fails to so fund such amount.
If Tenant commences to offset unfunded draw amounts (or any penalty or fee
payable to Contractor as described above) pursuant to the provisions of this
Section 2.6.2(b), Landlord shall have the right, at any time, to pay to Tenant
all or any portion of the then-unfunded amount and accrued interest, in which
event Tenant shall have no further right to continue such offset with respect to
the amount so paid.

 

B-8



--------------------------------------------------------------------------------

(c) Upon Substantial Completion of the Tenant Improvements, Landlord shall
deliver to Tenant a check to Tenant made payable to Tenant, or a check or checks
made payable to another party or parties as requested by Tenant, in the amount
of the Final Retention, less an amount equal to one hundred fifty percent
(150%) of the estimated cost of the punch list items remaining to be completed
as determined by Landlord and Tenant (the “Punch List Retention”). The Punch
List Retention shall be paid by Landlord to Tenant promptly following the
completion of construction of the Tenant Improvements and Landlord’s receipt of
the Close-Out Package.

2.7 Construction Management Fee; Other Expense paid to Landlord.

2.7.1 Supervisory Fees. To insure the quality and integrity of the construction
process, Landlord shall have the right to deduct from the Allowance costs
incurred by Landlord for third party oversight and supervisory fees in an amount
equal to [**]*, which will be deducted from the Allowance in monthly
installments. Except as expressly provided in Section 2.7.2 below, such amount
is an agreed upon cap of oversight and supervisory fees for the entire project
and there shall be no other cost or fee related to such work billed to Tenant or
deducted from the Allowance.

2.7.2 Other Expenses. If Tenant selects a substitute professional other than
those specified in Section 2.2.1 above, in addition to the Supervisory Fee,
Tenant shall pay the actual third party consultant fees incurred by Landlord to
review any plans and specifications or work performed by any professional other
than the Building Consultants listed in Section 2.2.1

2.8 Miscellaneous.

2.8.1 Indemnity. Tenant’s shall indemnify, defend and hold Landlord harmless
from and with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment. Such indemnity by Tenant shall also apply with respect to any and
all costs, losses, damages, injuries and liabilities related in any way to
Landlord’s performance of any ministerial acts reasonably necessary (i) to
permit Tenant to complete the Tenant Improvements, and (ii) to enable Tenant to
obtain any building permit or certificate of occupancy for the Premises, except
to the extent attributable to the negligence or willful misconduct of Landlord
or Landlord’s employees, agents or contractors.

2.8.2 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if a Default has occurred at any time on or before the
Substantial Completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Allowance
to the extent of damages suffered by Landlord resulting from such Default, and
(ii) all other obligations of Landlord under the terms of this Work Agreement
shall be forgiven until such time as such Default is cured pursuant to the terms
of the Lease (in

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

B-9



--------------------------------------------------------------------------------

which case, Tenant shall be responsible for any delay in the substantial
completion of the Tenant Improvements caused by such inaction by Landlord).

2.8.3 Tenant’s Representative. Tenant has designated Raymond Volan, Director of
Corporate Real Estate, as its sole representative with respect to the matters
set forth in this Work Agreement, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work
Agreement, unless Tenant provides Landlord with written notice to the contrary.

2.8.4 Landlord’s Representative. Landlord has designated Stacia Keisner, General
Manager, CB Richard Ellis, Inc., as its sole representative with respect to the
matters set forth in this Work Agreement, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Agreement.

2.8.5 Time of the Essence. Time is of the essence in all matters under this Work
Agreement in which time is a factor. Unless otherwise indicated, all references
herein to a “number of days” shall mean and refer to calendar days.

2.8.6 Freight Elevators and Utilities. Landlord shall, consistent with its
obligations to other tenants of the Building, make the freight elevator, loading
docks (for loading and unloading only, no parking of vehicles) and bathrooms (in
the basement level) in the Building reasonably available to Tenant in connection
with initial decorating, furnishing and moving into the Premises at no
additional charge to Tenant. Landlord shall provide access to Tenant for water,
electricity, HVAC and other utilities reasonably required in connection with
constructing, decorating, furnishing and moving into the Premises at no
additional charge to Tenant and Tenant’s consumption of such utilities during
the construction of the Tenant Improvements will be at no charge to Tenant.

2.8.7 Landlord Delays. Landlord’s (a) failure to comply with any time
requirements expressly set forth in this Work Agreement for Landlord’s
performance of its responsibilities, or (b) where no time period is specified in
this Work Agreement, failure to perform its responsibilities under this Work
Agreement within a reasonable period after notice from Tenant are referred to
collectively herein as “Landlord Delays”. Tenant will promptly notify Landlord
in writing of any event which Tenant contends constitutes a Landlord Delay and
in any event will use commercially reasonable efforts to mitigate its damages
and/or construction delays in the event of an alleged Landlord Delay.
Notwithstanding the foregoing, (x) if and to the extent the Tenant incurs
increased costs of design or construction of the Tenant Improvements as a direct
result of any Landlord Delay, Landlord will be responsible for such increased
costs (the parties agree that in the event Landlord, in good faith, disputes
either that a Landlord Delay occurred or that a Landlord Delay resulted in such
increased costs, the parties agreeing that in the event of any such dispute they
will promptly meet and confer in a good faith effort to reach agreement on the
disputed item(s)) and (y) if and to the extent that the completion of the Tenant
Improvements on any floor comprising the Premises is delayed beyond the
scheduled completion date therefore by Landlord Delay, Tenant will receive one
(1) days’ additional abatement of Base Rent payable for such floor for each day
beyond the Scheduled Completion Date that completion of the work is delayed due
to Landlord Delay (provided, that for the purposes of this clause (y), if and to
the extent that Landlord satisfied any timing

 

B-10



--------------------------------------------------------------------------------

requirement set forth in this Work Agreement by acting or responding, as the
case may be, one (1) or more days’ prior to the scheduled date set forth herein
for such action or response and as a result the parties agree such condition
achieved a reduction in Tenant’s construction schedule (each, a “Schedule Saving
Day”), then any aggregate Landlord Delay described in clause (a) above shall
first be offset against and reduced on a day-for-day basis by the aggregate
number of Schedule Saving Days).

 

B-11



--------------------------------------------------------------------------------

EXHIBIT B-1

One Maritime Plaza Base Building Description Abated Space

 

1.    Demolition a)        Ceiling grid and tiles will be removed; b)   
Partition walls will be removed as required; c)    Exterior walls will remain as
is; d)    All carpet will be removed; e)    Non-asbestos containing vinyl floor
tile to be removed; f)    Perimeter induction unit covers will be removed for
cleaning and servicing of the units. They will be replaced later in the same
condition; g)    Branch ductwork will be removed back to main ducts; h)   
Miscellaneous plumbing lines that may be located above ceiling will remain; i)
   Lighting, electrical distribution and telecommunications cabling will be
removed; j)    All existing plumbing fixtures to be removed with existing
plumbing lines capped, casework and marble flooring will be removed; k)    The
intent of the demolition will be to remove all partitions, plumbing fixtures,
casework, marble flooring and all other elements of previous tenant improvement
construction from the floor 2.    Asbestos Abatement a)    All surfacing
materials, i.e. spray applied fireproofing, dry wall joint compound, etc.,
thermal pipe insulation and miscellaneous materials will be tested by a licensed
asbestos testing agency to determine the extent of asbestos containing material
in the space; b)    Asbestos containing spray applied fireproofing will be
removed from exposed deck, columns and beams; c)    Induction units will be
thoroughly cleaned and vacuumed with high-efficiency particulate air filter
equipment; d)    All accessible asbestos containing materials will be removed;
e)    All work will be performed by licensed asbestos removal contractors in
accordance with federal, state and local guidelines; f)    At the completion of
all work, the work area will be inspected by a licensed industrial hygienist and
air clearance will be performed, per City of San Francisco guidelines. 3.   
Fire Protection a)    All exposed decks, columns and beams from which asbestos
applied fireproofing was removed will have fireproofing reapplied in accordance
with City of San Francisco building codes; b)    Automatic sprinkler system
piping will be connected to the existing system riser, including flow and tamper
switches and riser drains. Main loop and minimum

 

B-1-1



--------------------------------------------------------------------------------

   distribution piping will provide required system density for shell space per
City of San Francisco building codes. Sprinkler system piping relocation and
sprinkler head installation will be the responsibility of the tenant. c)   
Landlord will engineer and construct an automatic fire sprinkler system required
for the required distribution in shell space. Tenant will bear the cost for
additional piping, drops and heads beyond the code minimum distribution.
Landlord will pay for engineering fees associated with code minimum distribution
only. Tenant will pay the additional engineering fees associated with their
piping, drops and heads. 4.    Core Facilities a)    Restrooms will be upgraded
to meet current codes, including Americans with Disabilities (ADA), and
including a building standard cosmetic finish level. All restroom work shall be
done during Tenant’s interior improvement construction period. b)    Elevator
lobbies to be provided with smoke detectors, exit signs, pull boxes and
annunciators, strobes and smoke doors as required by code minimum for shell
space. On-floor elevator call buttons and lanterns to be modified for code
compliance, if necessary.

The specifications above are supplemented or further modified by the
specifications set forth in the “Response” column hereto as Page B-1-3 including
those cash credits or alternative specifications listed in the column entitled
“Response”. If and to the extent that any item under the “Response” column
and/or any additional specifications described on Page B-1-3 provides for a cash
credit in lieu of or a specification to replace, any of the specifications
described in this Exhibit B-1, such credit(s) or other specification shall
override, and replace, the applicable specification set forth in this Exhibit
B-1.

 

B-1-2



--------------------------------------------------------------------------------

Del Monte - Response to email dated 7 16 09

 

Item    Response Credit for Smoke Doors/Exiting Systems    Landlord to provide a
[**]* credit to Tenant. Credit for Elevator Call Buttons & Lanterns    Tenant to
reuse existing or supply at Tenant’s cost and expense. Credit for Standard
Bathrooms/Improvements    Landlord to provide a [**]* credit to Tenant. Core
Restroom Entryways/ADA Access (3’-0” door w/ a minimum 12” clear push side and
18” clear on pull side of entry doors    The building has an existing 6” waste
riser preventing the 12” push clearance. Tenants will use diligent efforts to
comply with ADA accessibility standards through hardship exemption and will
allow Landlord to cooperate and assist Tenant in seeking such hardship
exemption; if such hardship exemption is not granted, Landlord will be
responsible for the cost of compliance and Tenant will use good faith efforts to
coordinate with Landlord so as to allow Landlord to perform any work necessary
to achieve compliance in an efficient manner. Smoke doors on floors 3,4,6,7 at
north end to accommodate new elevator landing   

Pocket smoke doors on floors 3, 4, 6 and 7 for elevator #8 providing
connectivity to the high-rise elevator bank. Landlord shall provide a credit of
[**]* to Tenant.

 

*Please note a pocket door already exists on the 2nd floor elevator #8 and will
not be required.

 

**Please note car #7 (the freight elevator) will also need pocket smoke doors on
floors 3, 4 and 6.

75 KVA Power Transformer panel on each flr    To be provided by Landlord. All
life safety and emergency lighting power provided by bldg emergency generator   
To be provided by Landlord. Exhaust connectivity for (non-grease) kitchen   
Tenant shall have access to the building toilet exhaust riser in shaft #6 as a
tie-in connection. Demo & Abate flrs 6&7 in base building condition    To be
provided by Landlord. Base bldg sprinkler loop per minimum density as required
by code    Landlord to provide on shell abated floors. Existing to remain on
clean floors. Condenser water capacity to handle Tenant’s supplemental cooling
needs    Landlord shall provide 10 tons capacity per 1 floor as delineated by
Tenant. Riser capacity for Tenant’s tele-data requirements    Landlord shall
provide riser capacity for typical and ordinary telephone and data needs.

 

* CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

B-1-3



--------------------------------------------------------------------------------

Perimeter Induction Units (PIU) to be cleaned and tested with new filters and
grill covers added following all construction activities and prior to Tenant
move-in.    Landlord to provide.

 

B-1-4



--------------------------------------------------------------------------------

EXHIBIT “C”

COMMENCEMENT LETTER

Date                                         

 

Re: Lease dated as of                     , 2009, by and between PPF-OFF ONE
MARITIME PLAZA LLP as Landlord, and DEL MONTE CORPORATION, a Delaware
corporation as Tenant, for 152,917 rentable square feet on the 2nd, 3rd, 4th,
6th, 7th 24th, 25th floors of the Building located at One Maritime Plaza, San
Francisco, California.

Dear                     :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

1. As of                     ,             , Landlord has delivered all floors
comprising the Premises with the Landlord Work substantially completed;

2. The Commencement Date is                     ;

3. The Abatement Periods are:                                              ;

4. The Expiration Date is                     .

The last day on which Tenant may exercise the first Renewal Option is
                        ,             .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,    Agreed and Accepted:

 

   Tenant: Del Monte Corporation Property Manager            By:  

 

      Name:  

 

      Title:  

 

  

[EXHIBIT—DO NOT SIGN]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “D”

RULES AND REGULATIONS

1. The sidewalks, entry passages, corridors, halls, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than that of
ingress and egress. The floors, skylights and windows that reflect or admit
light into any place in the Building shall not be covered or obstructed by
Tenant. The toilets, drains and other water apparatus shall not be used for any
other purpose than those for which they were constructed and no rubbish or other
obstructing substances shall be thrown therein.

2. No advertisement, signs, pictures, placards or other notice shall be
inscribed, painted or affixed on any part of the outside or inside of the
Building, except upon the doors, and of such order, size and style, and at such
places, as shall be approved and designated by Landlord. Interior signs on doors
will be ordered for Tenant by Landlord, the cost thereof to be charged to and
paid for by Tenant.

3. Tenant shall not do or permit to be done in the Premises, or bring or keep
anything therein, which shall in any way increase the rate of insurance carried
by Landlord on the Building, or on the Property, or obstruct or interfere with
the rights of other tenants or in any way injure or annoy them, or violate any
applicable laws, codes or regulations. Tenant, its agents, employees or invitees
shall maintain order in the Premises and the Building, shall not make or permit
any improper noise in the Premises or the Building or interfere in any way with
other tenants, or those having business with them. Nothing shall be thrown by
Tenant, its clerks or servants, out of the windows or doors, or down the
passages or skylights of the Building. No rooms shall be occupied or used as
sleeping or lodging apartments at any time. No part of the Building shall be
used or in any way appropriated for gambling, immoral or other unlawful
practices, and no intoxicating liquor or liquors shall be sold in the Building.

4. Tenant shall not employ any persons other than the janitors of Landlord (who
will be provided with pass-keys into the offices) for the purpose of cleaning or
taking charge of the Premises, except as may be specifically provided otherwise
in the Lease.

5. No animals, birds, bicycles or other vehicles shall be allowed in the
offices, halls, corridors, elevators or elsewhere in the Building, without the
approval of Landlord.

6. No painting shall be done, nor shall any alterations be made to any part of
the Building or the Premises by putting up or changing any partitions, doors or
windows, nor shall there be any nailing, boring or screwing into the woodwork or
plastering, nor shall any connection be made in the electric wires or gas or
electric fixtures, without the consent in writing on each occasion of Landlord.
All glass, locks and trimmings in or upon the doors and windows of the Building
shall be kept whole and, when any part thereof shall be broken by Tenant or
Tenant’s agent, the same shall be immediately replaced or repaired by Tenant and
put in order under the direction and to the satisfaction of Landlord, or its
agents, and shall be kept whole and in good repair. Tenant shall not injure,
overload, or deface the Building, the woodwork or the walls of the Premises, nor
carry on upon the Premises any noxious, noisy or offensive business.

 

D-1



--------------------------------------------------------------------------------

7. Two (2) keys will be furnished Tenant without charge. No additional locks or
latches shall be put upon any door and no locks shall be changed without the
written consent of Landlord. Tenant, at the termination of their Lease, shall
return to Landlord all keys to doors in the Building. Tenant shall not alter
locks or install new locks without approval from Landlord.

8. Landlord in all cases retains the power to prescribe the weight and position
of iron safes or other heavy articles. Tenant shall make arrangements with the
superintendent of the Building when the elevator is required for the purpose of
the carrying of any kind of freight.

9. The use of burning fluid, camphene, benzine, kerosene or anything except gas
or electricity, for lighting the Premises, is prohibited. No offensive gases or
liquids will be permitted.

10. If Tenant desires blinds, coverings or drapes over the windows, they must be
of such shape, color and material as may be prescribed by Landlord, and shall be
erected only with Landlord’s consent and at the expense of Tenant. No awnings
shall be placed on the Building. Window covering shall be closed when the effect
of sunlight would impose unnecessary loads on the air conditioning system.

11. All wiring and cabling work shall be done only by contractors approved in
advance by Landlord and Landlord shall have the right to have all such work
supervised by Building engineering/maintenance personnel. No antenna or cabling
shall be installed on the roof or exterior walls of the Building.

12. At Landlord’s discretion, Landlord may hire security personnel for the
Building, and every person entering or leaving the Building may be questioned by
such personnel as to the visitor’s business in the Building and shall sign his
or her name on a form provided by the Building for so registering such persons.
Landlord shall have no liability with respect to breaches of the Building
security, if any.

13. Landlord shall have the right, exercisable without notice and without
liability to Tenant, to change the name or street address of the Building or the
room or suite number of the Premises.

14. The freight elevator shall be available for use by all tenants in the
Building subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate. The persons employed to move such equipment in or out of
the Building must be acceptable to Landlord and any costs incurred by Landlord
shall be reimbursed by Tenant.

15. Canvassing, peddling, soliciting and distribution of handbills or any other
written materials in the Building are prohibited and each tenant shall cooperate
to prevent the same.

16. Each tenant shall ensure that all doors to its premises are locked and all
water faucets or apparatus and office equipment are shut off before the tenant
or its employees leave

 

D-2



--------------------------------------------------------------------------------

such premises at night. On multiple tenancy floors, all tenants shall keep the
doors to the Building corridors closed at all times except for ingress and
egress.

17. The toilets, urinals, wash bowls and other restroom facilities shall not be
used for any purpose other than for which they were constructed, no foreign
substance of any kind whatsoever may be thrown therein and the expense of any
breakage, stoppage or damage resulting from a violation of this rule shall be
borne by the tenant who, or whose employees or invitees, shall have caused it.

18. Each tenant shall store its refuse within its Premises. No material shall be
placed in the refuse boxes or receptacles if such material is of such a nature
that it may not be disposed of in the ordinary and customary manner of removal
without being in violation of any law or ordinance governing such disposal.

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for the safety,
care and cleanliness of the Building and for the preservation of good order
therein.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT “E”

JANITORIAL SPECIFICATIONS

Janitorial services will cover the specifications as follows and it is expected
that all building areas will be maintained and the necessary spot cleanings
performed to ensure the continued satisfaction of the client and employee base.
Services shall include, but not be limited to, the following:

 

1) OFFICE AREAS (All Floors)

 

  a) Nightly Services (Five (5) nights per week)

 

  i) Empty all waste receptacles. Clean, and reline when needed. Remove material
to designated areas.

 

  ii) Remove recycling material when container is full (see weekly)

 

  iii) Vacuum all carpeted main traffic and use areas, including conference
rooms, reception areas, interior stairwells, hallways and corridors with the
exception of individual offices (see weekly). Spot vacuum/clean all others areas
as needed.

 

  iv) Wash and sanitize all drinking fountains.

 

  v) Damp mop spillage in uncarpeted office areas.

 

  vi) Spot clean carpets to remove light spillage per request. Report large
spills and stains to supervisor.

 

  vii) Assure all designated locked doors are closed after area has been
cleaned.

 

  viii) Activate all alarm systems as instructed by occupant (if applicable).

 

  ix) Arrange chairs at desk and conference room tables and turn off lights upon
exiting.

 

  x) Clean conference room tables and remove any remaining food items.

 

  xi) Clean and sweep all lunchroom/eating areas. Wash and wipe tables and
counter tops and clean sinks.

 

  xii) Remove scuff marks on floor as needed.

 

  b) Weekly Services

 

  i) Remove recycling material when container is full.

 

  ii) Vacuum all carpeted areas completely, private offices and cubicle
interiors, desk knee area spaces and under waste containers.

 

E-1



--------------------------------------------------------------------------------

  iii) Dust and wipe clean with damp or micro fiber cloth all office furniture,
files, and cubicle partition tops, (DO NOT MOVE PAPERS).

 

  iv) Remove all finger marks and smudges from all vertical surfaces, including
doors, door frames, around light switches, private entrance glass, and
partitions.

 

  v) Damp wipe and polish all glass furniture tops.

 

  vi) Damp mop hard surfaced floors and/or uncarpeted surface floors.

 

  vii) Sweep uncarpeted floors employing dust control techniques with exception
of lunchroom (which is to be performed nightly)

 

  c) Monthly Services

 

  i) Dust and wipe clean chair bases and arms, telephones, cubicle shelves,
window sills, relite ledges and all other horizontal surfaces as needed to
maintain clean appearance (DO NOT MOVE PAPERS).

 

  ii) Edge vacuum all carpeted areas, as needed.

 

  d) Quarterly

 

  i) Scrub, recoat, and buff tenant VCT flooring. Strip floors as needed.

 

  ii) Review and clean ceiling vents in tenant space.

 

  iii) Clean common area carpets.

 

2) RESTROOMS

 

  a) Nightly services (Five (5) nights per week)

 

  i) Clean and sanitize all mirrors, brightwork, countertops and enameled
surfaces.

 

  ii) Wash and disinfect all basins, urinals, bowls (cleaning underside of rim)
and fixtures using scouring powder to remove stains.

 

  iii) Wash both sides of all toilet seats with soap and/or disinfectant.

 

  iv) Clean flushometers, piping, toilet seat hinges, and other metal.

 

  v) Empty, clean, and damp wipe all waste receptacles.

 

  vi) Sweep, wet mop, and sanitize entire floor, including around toilet seats
and under urinals.

 

  vii) Damp wipe all walls, partitions, doors, and outside surfaces of all
dispensers, as needed.

 

E-2



--------------------------------------------------------------------------------

  viii) Fill toilet paper, soap, towels, and sanitary napkin dispensers (if
applicable).

 

  ix) Wash and disinfect all showers including shower walls, floors, brightwork
and doors (if applicable).

 

  x) Replace trash liner.

 

  b) Weekly Services

 

  i) Flush water through P-trap weekly to ensure elimination of odor.

 

  c) Monthly Services

 

  i) Machine scrub floors.

 

  ii) Clean ceiling vents.

 

3) LOBBY, ELEVATOR, CORRIDOR, INTERIOR STAIRWAYS (EXCLUDING EMERGENCY EXIT
STAIRWAYS) AND ENTRANCE AREAS

 

  a) Nightly Service (Five (5) nights per week)

 

  i) Sweep and spot mop all stone, vinyl or composition lobby floors.

 

  ii) Vacuum and spot clean all carpeted floor and mats.

 

  iii) Dust and polish all brightwork, including mirrors and elevator call
buttons.

 

  iv) Dust and polish all metal surfaces in elevators, including tracks, and
elevator doors.

 

  v) Vacuum and spot clean all carpet in elevators.

 

  vi) Clean and polish all trash receptacles

 

  vii) Dust all fire extinguisher cabinets and/or units.

 

  viii) Spot clean all doors.

 

  ix) All furniture should be cleaned as necessary (including directories).

 

  x) Wash, disinfect and dry polish water coolers (if applicable).

 

  xi) Clean glass entrance doors, adjacent glass panels and tracks (i.e.
relites) (if applicable).

 

  xii) Spot sweep and/or spot vacuum all interior stairways (excluding emergency
exit stairways) and landings (if applicable).

 

E-3



--------------------------------------------------------------------------------

  xiii) Maintain lobby floor as recommended by manufacturer.

 

  b) Weekly Services

 

  i) Wet mop all stone, vinyl or composition lobby floors (daily spot mopping
may satisfy this need)

 

  ii) Sweep and/or vacuum all interior stairways (excluding emergency exit
stairways) and landings (if applicable).

 

4) JANITORIAL ITEMS/AREAS

 

  a) Nightly Services (Five (5) nights per week)

 

  i) Keep janitorial rooms in a clean, neat and orderly condition.

 

  ii) Maintain all janitorial carts and equipment in safe and clean condition.

 

5) LOADING DOCK, VAN PARKING AREAS, TRASH RECYCLING AREAS

 

  a) Nightly Services (Five (5) nights per week)

 

  i) Empty and reline all waste receptacles.

 

  ii) Sweep ramps, loading bays and parking areas for trash and cigarette butts.

 

6) GENERAL BUILDING COMMON AREA SERVICES

 

  a) Day Porter

 

  i) Sweep Clay Street lobby and sidewalks.

 

  ii) Clean glass doors.

 

  iii) Spot clean and dust main lobby.

 

  iv) Clean lobby glass doors and elevator cabs.

 

  v) Check and maintain exterior stairwells, plazas and building entrances.

 

  vi) Sweep plaza, pick up trash (including flower beds and lawn).

 

  vii) Sweep loading dock area.

 

  viii) Check restrooms.

 

  ix) Sweep basement, mezzanine, street and mechanical floors.

 

E-4



--------------------------------------------------------------------------------

  b) Nightly Service(Five (5) nights per week)

 

  i) Spot clean and restock, as needed all janitorial service closets.

 

  ii) Pick up and compact all recycle trash, including boxes in accordance with
tenants recycle specifications.

 

  iii) Vacuum all garage lobbies and elevator carpets

 

E-5



--------------------------------------------------------------------------------

EXHIBIT “F”

GROUND FLOOR SIGN

(SHOWING SIZE AND DIMENSIONS)

LOGO [g95864img10.jpg]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT “G”

COMPETITORS

Dole

Hunts

Green Giant

Purina

 

G-1



--------------------------------------------------------------------------------

EXHIBIT “H”

ASBESTOS NOTIFICATION

This Exhibit is attached to and made a part of the Lease by and between PPF OFF
ONE MARITIME PLAZA, LP, a Delaware limited partnership (“Landlord”) and DEL
MONTE CORPORATION, a Delaware corporation (“Tenant”) for space in the Building
located at One Maritime Plaza, San Francisco, California.

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor file and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transits board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the Building should assume them to contain asbestos unless
those materials are properly tested and found to be otherwise. In addition,
under applicable law, certain of these materials are required to be presumed to
contain asbestos in the Building because the Building was built prior to 1981
(these materials are typically referred to as “Presumed Asbestos Containing
Materials” or “PACM”). PACM consists of thermal system insulation and surfacing
material found in buildings constructed prior to 1981, and asphalt or vinyl
flooring installed prior to 1981. If any thermal system insulation, asphalt or
vinyl flooring or surfacing materials are found to be present in the Building,
such materials must be considered PACM unless properly tested and found
otherwise. In addition, Landlord has identified the presence of certain ACMs in
the Building. For information about the specific types and locations of these
identified ACMs, please contact the Building manager. The Building Manager
maintains records of the Building’s asbestos information including any Building
asbestos surveys, sampling and abatement reports. This information is maintained
as part of Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the Building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore,

 

H-1



--------------------------------------------------------------------------------

Landlord hired an independent environmental consulting firm to prepare the
Building’s O&M Plan. The O&M Plan includes a schedule of actions to be taken in
order to (1) maintain any building ACMs in good condition, and (2) to prevent
any significant disturbance of such ACMs. Appropriate Landlord personnel receive
regular periodic training on how to properly administer the O&M Plan.

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACME. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants for you to
review and copy during regular business hours.

Because of the presence of ACM in the Building, we are also providing the
following warning, which is commonly known as a California Proposition 65
warning: WARNING: This building contains asbestos, a chemical known to the State
of California to cause cancer.

Please contact the Building manager with any questions regarding the contents of
this Exhibit.

 

H-2